Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT, RESTATEMENT

AND JOINDER AGREEMENT

SECOND AMENDMENT, RESTATEMENT AND JOINDER AGREEMENT dated as of December 19,
2011 (this “Amendment and Restatement Agreement”) by and among Fidelity National
Information Services, Inc., a Georgia corporation (the “Company”), each other
Lender party hereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).

Reference is made to the Amended and Restated Credit Agreement dated as of
January 18, 2007, amended and restated as of June 29, 2010 and supplemented by
the Joinder Agreement dated as of July 16, 2010 by and among the Company, the
lenders from time to time party thereto and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) among the Company, certain Subsidiaries
of the Company party thereto (the “Designated Borrowers” and, together with the
Company, the “Borrowers”), each lender from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer and Bank of America, N.A., as Swing Line Lender.

WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) the interest rate applicable to the Existing Term B Loans
will be decreased pursuant to a refinancing of such loans and (b) certain
provisions of the Existing Credit Agreement will be amended; and

WHEREAS, each of the financial institutions listed on Schedule A hereto (each a
“Restatement Term B Lender”) wishes to become a Term B Lender under the Amended
Agreement; and

WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend and restate, as of the Second Restatement Effective Date
(as defined hereafter), the Existing Credit Agreement and to enter into certain
other agreements herein, in each case subject to the terms and conditions set
forth herein;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Agreement (as
defined below) has the meaning assigned to such term in the Amended Agreement.



--------------------------------------------------------------------------------

(b) As used in this Amendment and Restatement Agreement, the following terms
have the meanings specified below:

“Company’s Term B Payment” shall have the meaning assigned to such term in
Section 3(c)(ii)(A).

“Departing Term B Lender” shall mean an Existing Term B Lender that is not
allocated any Term B Commitment on or prior to the Second Restatement Effective
Date in connection with the initial syndication of the Term B Commitments.

“Existing Term B Lender” shall mean an Existing Lender with a “Term B Loan”
under the Existing Credit Agreement immediately prior to the Second Restatement
Effective Date.

“Existing Term B Loans” shall mean the Term B Loans under, and as defined in,
the Existing Credit Agreement.

“Original Term B Loan Prepayment Amount” shall mean, for each Existing Term B
Lender, the sum of (i) the aggregate principal amount of the Existing Term B
Loans owing to such Existing Term B Lender immediately prior to the Second
Restatement Effective Date, (ii) all accrued and unpaid interest on such
Existing Term B Loans and (iii) any other amounts owing to such Existing Term B
Lender under the “Loan Documents” under the Existing Credit Agreement as of the
Second Restatement Effective Date, including any amounts owing pursuant to
Section 3.04 of the Existing Credit Agreement.

“Original Term B Rollover Amount” shall have the meaning assigned to such term
in the definition of “Rolling Term B Lender”.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in Section 6.

“Restatement Term B Lender” shall have the meaning assigned to such term in the
recitals hereto.

“Rolling Term B Lender” shall mean any Existing Term B Lender who elects to
exchange on the Second Restatement Effective Date all of the principal amount of
the Existing Term B Loans owing to such Existing Term B Lender immediately prior
to the Second Restatement Effective Date (the amount so exchanged referred to as
the “Original Term B Rollover Amount” of such Existing Term B Lender) for the
right to receive (by assignment from JPMorgan Chase Bank, N.A. after the Second
Restatement Effective Date in the initial syndication of the Term B Loans) an
equal principal amount of the Term B Loans, which election shall be made
pursuant to the Term B Lender Addendum to this Agreement.

 

2



--------------------------------------------------------------------------------

“Rolling Term B Lender Prepayment Amount” shall mean, for any Rolling Term B
Lender, the excess of such Rolling Term B Lender’s Original Term B Loan
Prepayment Amount over such Rolling Term B Lender’s Original Term B Rollover
Amount.

“Term B Lender Addendum” shall mean the Term B Lender Addendum to this Agreement
pursuant to which (i) the Existing Term B Lenders may consent to this Agreement,
(ii) the Existing Term B Lenders may elect to become Rolling Term B Lenders and
(iii) Eligible Assignees (including any Existing Term B Lenders) may specify
their maximum Term B Commitments.

SECTION 2. Amendment and Restatement of the Existing Credit Agreement;
Borrowings on the Second Restatement Effective Date. Effective as of the Second
Restatement Effective Date:

(a) The Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Second Amended and Restated Credit Agreement set forth as
Annex A hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Amended Agreement”).

(b) Schedules 1.01B, 2.01, 7.02 and 7.03 to the Existing Credit Agreement are
hereby amended to reflect the information set forth on Schedules 1.01B, 2.01,
7.02 and 7.03, respectively.

(c) A new Schedule 2.05 is hereby added to the Amended Agreement as set forth in
Schedule 2.05 attached hereto.

(d) Exhibits M and N to the Existing Credit Agreement are hereby deleted in
their entirety.

(e) Each Term B Loan made under Section 3 shall be deemed to be a Term B Loan
made pursuant to Section 2.01(i) of the Amended Agreement.

Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof immediately prior to the Second Restatement
Effective Date, will continue to be schedules and exhibits to the Amended
Agreement.

SECTION 3. Second Restatement Effective Date Transactions - Term B Loans.

(a) With effect from and including the Second Restatement Effective Date,
(i) each Restatement Term B Lender shall become a Term B Lender under the
Amended Agreement and (ii) the Term B Commitment of each Restatement Term B
Lender shall be as set forth in Schedule 2.01 to the Amended and Restated Credit
Agreement.

 

3



--------------------------------------------------------------------------------

(b) On the Second Restatement Effective Date, each Departing Term B Lender shall
cease to be a “Term B Lender” under the Existing Credit Agreement, and the
Original Term B Loan Prepayment Amount for the account of such Departing Term B
Lender shall be due and payable on such date; provided that the provisions of
Sections 3.01, 3.04, 3.07, 11.04 and 11.05 of the Existing Credit Agreement
shall continue to inure to the benefit of each Departing Term B Lender after the
Second Restatement Effective Date.

(c) On the Second Restatement Effective Date:

(i) each Restatement Term B Lender shall make a Term B Loan pursuant to
Section 2.01(i) of the Amended Credit Agreement by delivering to the
Administrative Agent an amount equal to its Term B Commitment (net of its
Original Term B Rollover Amount, if applicable);

(ii) the Company shall repay the Existing Term B Loans under the Existing Credit
Agreement (and the Existing Term B Lenders hereby waive any notice requirement
with respect to such repayment) by:

(A) delivering to the Administrative Agent an amount equal to the excess of
(1) the sum of the Original Term B Loan Prepayment Amount for each Existing Term
B Lender over (2) the aggregate Original Term B Rollover Amount (such excess,
the “Company’s Term B Payment”); and/or

(B) directing the Administrative Agent to apply the net proceeds of the Term B
Loans to repay the Existing Term B Loans; and

(iii) the Administrative Agent shall apply the net proceeds of the Term B Loans
and the Company’s Term B Payment (if any) to:

(A) pay to each Existing Term B Lender (other than any Rolling Term B Lender) an
amount equal to such Existing Term B Lender’s Original Term B Loan Prepayment
Amount; and

(B) pay to each Rolling Term B Lender an amount equal to such Rolling Term B
Lender’s Rolling Term B Lender Prepayment Amount.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment and Restatement Agreement, the Company represents and
warrants to each other party hereto that as of the date hereof and as of the
Second Restatement Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment and
Restatement Agreement are (i) within the Company’s corporate

 

4



--------------------------------------------------------------------------------

powers, (ii) have been duly authorized by all necessary corporate, shareholder
or other organizational action, and (iii) do not and will not (A) contravene the
terms of any of the Company’s Organization Documents, (B) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Amended Agreement), or require
any payment to be made under any (1) documentation governing any Permitted
Subordinated Indebtedness, (2) any other Contractual Obligation to which the
Company is a party or affecting the Company or the properties of the Company or
any of its Subsidiaries or (3) any order, injunction, writ or decree, of or with
any Governmental Authority or any arbitral award to which the Company or its
property is subject; or (C) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (B) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

(b) This Amendment and Restatement Agreement has been duly executed and
delivered by the Company. This Amendment and Restatement Agreement (as of the
date hereof and as of the Second Restatement Effective Date) and the Amended
Agreement (as of the Second Restatement Effective Date) constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

(c) The representations and warranties of each Loan Party set forth in Article 5
of the Existing Credit Agreement and in the other Loan Documents that are
qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case on and as of the date hereof (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty is true and correct in all material
respects as of such earlier date).

(d) After giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.

SECTION 5. Effectiveness of this Amendment and Restatement Agreement. This
Amendment and Restatement Agreement shall become effective as of the date
hereof; provided that the Administrative Agent shall have received (x) duly
executed counterparts hereof that, when taken together with the Existing Term B
Lenders that are party to the Term B Lender Addendum, bear the signatures of the
Company, the requisite Lenders, and the Administrative Agent and (y) duly
executed signature pages to the Term B Lender Addendum from each Rolling Term B
Lender and each New Term B Lender (as defined in the Term B Lender Addendum).

 

5



--------------------------------------------------------------------------------

SECTION 6. Effectiveness of Second Amended and Restated Credit Agreement. The
effectiveness of the amendment and restatement of the Existing Credit Agreement
in the form of the Amended Agreement is subject to the satisfaction of the
following conditions precedent (the date on which all of such conditions shall
first be satisfied, the “Second Restatement Effective Date”):

(a) This Amendment and Restatement Agreement shall have become effective in
accordance with Section 5.

(b) The conditions set forth in Section 4.02(a), (b) and (c) of the Amended
Agreement shall be satisfied on and as of the Second Restatement Effective Date,
and the Administrative Agent shall have received a certificate dated as of the
Second Restatement Effective Date, and signed by a Responsible Officer of the
Company, to such effect.

(c) The Administrative Agent shall have received the favorable legal opinions of
counsel to the Company addressed to each Agent and each Lender dated the Second
Restatement Effective Date, which opinions shall be in form and substance
substantially similar to those delivered in connection with the Existing Credit
Agreement.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of execution, delivery and performance of the Amendment and
Restatement Agreement and the Amended Agreement and any other legal matters
relating to the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(e) Each Loan Party not a party hereto shall have entered into a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

(f) The Company shall have paid all fees and other amounts due and payable
pursuant to this Amendment and Restatement Agreement and the Fee Letters,
including, to the extent invoiced, reimbursement or payment of reasonable
out-of-pocket expenses in connection with this Amendment and Restatement
Agreement and any other out-of-pocket expenses of the Administrative Agent
required to be paid or reimbursed pursuant to the Amended Agreement, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

(g) The Company shall have delivered the Second Restatement Effective Date
Forecasts described in Section 5.05 of the Amended Agreement.

 

6



--------------------------------------------------------------------------------

(h) Since December 31, 2010, there has been no change, occurrence or development
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

The Administrative Agent shall notify the Company and the Lenders of the Second
Restatement Effective Date and such notice shall be conclusive and binding.

SECTION 7. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Agreement, this Amendment and Restatement Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Company to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Second Restatement Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Agreement. This
Amendment and Restatement Agreement shall constitute a “Loan Document” for all
purposes of the Amended Agreement and the other Loan Documents.

(c) The changes to the definition of “Applicable Margin” in Section 1.01 of the
Amended Agreement in respect of the Term B Loans effected pursuant to this
Amendment and Restatement Agreement shall apply and be effective on and after
the Second Restatement Effective Date. The definition of “Applicable Margin” in
Section 1.01 of the Existing Credit Agreement in respect of the Existing Term B
Loans shall apply and be effective for the period ending on, but not including,
the Second Restatement Effective Date.

SECTION 8. Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment and Restatement Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

7



--------------------------------------------------------------------------------

SECTION 10. Counterparts. This Amendment and Restatement Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Amendment and Restatement Agreement shall be effective as
delivery of an original executed counterpart of this Amendment and Restatement
Agreement.

SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment and
Restatement Agreement.

SECTION 12. Severability. If any provision of this Amendment and Restatement
Agreement or any other Loan Document is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment and Restatement Agreement and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally blank]

 

8



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

/s/ Kirk T. Larsen

  Name:   Kirk T. Larsen   Title:   Senior Vice President and Treasurer

[Signature Page to Second Amendment, Restatement and Joinder Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Signature Page to Second Amendment, Restatement and Joinder Agreement]



--------------------------------------------------------------------------------

[LENDERS] By:  

[On file with Administrative Agent]

  Name:   Title:

[Signature Page to Second Amendment, Restatement and Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Restatement Term B Lenders

JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

Schedule 1.01B

SECOND AMENDMENT EFFECTIVE DATE GUARANTORS

 

Entity Name

   Jurisdiction of
Organization

AdminiSource Communications, Inc.

   Texas

Advanced Financial Solutions, Inc.

   Oklahoma

Analytic Research Technologies, Inc.

   Minnesota

Asset Exchange, Inc.

   Delaware

ATM Management Services, Inc. (f.k.a. ACI-Canada, Inc.)

   Minnesota

Aurum Technology, LLC

   Delaware

BenSoft, Incorporated

   California

Card Brazil Holdings, Inc.

   Georgia

Certegy Check Services, Inc.

   Delaware

Certegy Transaction Services, Inc. (f.k.a. Fidelity National Transaction
Services, Inc., f.k.a. Certegy Transaction Services, Inc.)

   Georgia

Chex Systems, Inc. (f.k.a. Chex Newco Corporation)

   Minnesota

City Practitioners Inc.

   Delaware

ClearCommerce Corporation

   Delaware

Complete Payment Recovery Services, Inc. (f.k.a. Certegy Payment Recovery
Services, Inc.)

   Georgia

Delmarva Bank Data Processing Center, LLC

   Delaware

Deposit Payment Protection Services, Inc. (f.k.a. Deluxe Payment Protection
Systems, Inc.)

   Delaware

EFD Asia, Inc. (f.k.a. eFunds Overseas, Inc.)

   Minnesota

eFunds Corporation (DE)

   Delaware

eFunds Global Holdings Corporation

   Minnesota

eFunds IT Solutions Group, Inc.

   Delaware

Endpoint Exchange LLC

   Oklahoma

Fidelity Information Services International Holdings, Inc.

   Delaware

Fidelity Information Services International, Ltd.

   Delaware

Fidelity Information Services, LLC (f.k.a Fidelity Information Services, Inc.)

   Arkansas

Fidelity International Resource Management, Inc.

   Delaware

 

Schedule 1.01B



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Organization

Fidelity National Asia Pacific Holdings, LLC

   Georgia

Fidelity National Card Services, Inc.

   Florida

Fidelity National E-Banking Services, Inc.

   Georgia

Fidelity National First Bankcard Systems, Inc.

   Georgia

Fidelity National Global Card Services, Inc. (f.k.a. Certegy Global Card
Services, Inc.)

   Florida

Fidelity National Information Services, LLC

   Delaware

Fidelity National Payment Services, Inc. (f.k.a. Certegy Payment Services, Inc.)

   Delaware

Fidelity Outsourcing Services, Inc.

   Delaware

FIRM I, LLC (f.k.a. Never Compromise LLC)

   Delaware

FIRM II, LLC (f.k.a. Without Compromise LLC)

   Delaware

FIS Capital Leasing, Inc. (f.k.a. FNF Capital Leasing, Inc.)

   Delaware

FIS Management Services, LLC

   Delaware

FIS Output Solutions, LLC

   Georgia

FIS Solutions, LLC (f.k.a. FIS Alpha, LLC)

   Delaware

GHR Systems, Inc.

   Pennsylvania

Kirchman Company LLC

   Delaware

Kirchman Corporation

   Wisconsin

Link2Gov Corp.

   Tennessee

MBI Benefits, Inc.

   Michigan

Metavante Acquisition Company II LLC

   Delaware

Metavante Corporation

   Wisconsin

Metavante Holdings, LLC (f.k.a. Cars Holdings, LLC)

   Delaware

Metavante Operations Resources Corporation

   Delaware

Metavante Payment Services AZ Corporation

   Arizona

Metavante Payment Services, LLC

   Delaware

NYCE Payments Network, LLC

   Delaware

Payment South America Holdings, Inc.

   Georgia

Penley, Inc.

   Georgia

Prime Associates, Inc.

   Delaware

Sanchez Computer Associates, LLC

   Delaware

Sanchez Software, Ltd.

   Delaware

Second Foundation, Inc.

   California

The Capital Markets Company

   Delaware

 

Schedule 1.01B



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Organization

TREEV LLC

   Nevada

Valutec Card Solutions, LLC

   Delaware

VECTORsgi, Inc.

   Delaware

Vicor, Inc.

   Nevada

WCS Administrative Services, Inc.

   Florida

WildCard Systems, Inc.

   Florida

 

Schedule 1.01B



--------------------------------------------------------------------------------

Schedule 2.01

Commitments And Term Loans1

(ALL FIGURES IN U.S. DOLLARS)

Class

  

Per Lender

 

Aggregate

 

Term A-1 Commitment

   [On file with Administrative Agent]   $ 0.00   

Term A-2 Commitment

   [On file with Administrative Agent]   $ 1,797,484,746.63   

Term B Commitment

   [On file with Administrative Agent]   $ 1,250,000,000.00   

2012 US Dollar Revolving Credit Commitment

   [On file with Administrative Agent]   $ 0.00   

2014 US Dollar Revolving Credit Commitment

   [On file with Administrative Agent]   $ 195,204,781.25   

2012 Multicurrency Revolving Credit Commitment

   [On file with Administrative Agent]   $ 0.00   

2014 Multicurrency Revolving Credit Commitment

   [On file with Administrative Agent]   $ 735,264,652.93   

 

1 

As of the Second Restatement Effective Date, after giving effect to the
conversions and extensions set forth in the Conversion Agreement and Extension
Agreement but immediately before giving effect to the Commitment Increase and
Joinder Agreement.

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.05

SWINGLINE COMMITMENTS

 

Lender   Swing Line Commitments

 

JP Morgan Chase Bank, N.A.   $125,000,000 Bank of America, N.A.   $125,000,000
Total   $250,000,000

 

 

 

 

 

 

Schedule



--------------------------------------------------------------------------------

Schedule 7.02

EXISTING INVESTMENTS

(Legacy FIS)

Investments as follows:

 

1 Ownership by the Consolidated Companies of 40% of the outstanding equity
interests in Profile Partners, GP, LP.

 

1. Ownership by the Consolidated Companies of 34% of the outstanding equity
interests in PVP Management, LLC.

 

2. Ownership by the Consolidated Companies of 20% of the outstanding equity
interests in Sanchez Capital Services Private Limited.

 

3. The Brazilian Joint Venture, as more particularly described in the following
related documents (together with the Development Notes, Migration Notes and
Volume Notes referenced therein):

 

  A. Common Terms Agreement (Contrato de Termos Comuns), dated March 24, 2006.

 

  B. Investment Agreement (Contrato de Investimento), dated March 27, 2006.

 

  C. Guaranty Agreement among Fidelity National Information Services, Inc.,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A., dated April 18, 2006.

 

  D. Redemption Letter from Holdco One S.A. to Uniao Paticipacoes Ltda and Banco
ABN Amro Real S.A., dated April 18, 2006.

 

  E. Tax Indemnity Letter, dated March 27, 2006.

 

  F. Amended and Restated Software License Agreement, Dated March 27, 2006.

 

  G. Contingent Software License Agreement, dated April 18, 2006.

 

  H. Non-Competition Agreement, dated April 18, 2006.

 

  I. Shareholders’ Agreement of Celta Holdings S.A., dated April 18, 2006.

 

Schedule 7.02



--------------------------------------------------------------------------------

  J. Shareholders’ Agreement of Fidelity Processadora e Servicos S.A. (form
attached to the Investment Agreement).

 

  K. Amended and Restated Shareholder Agreement executed on November 3, 2010
among Celta Holdings S.A., Fidelity Participacoes e Servicos LTDA., Fidelity
Processadora e Servicos S.A., Banco Bradesco S.A. and Uniao Particpacoes LTDA.

 

4. Guaranties by various restricted companies of the capital leases listed on
Schedule 7.03.

 

5. $1,000,000 Promissory Note issued by ICUL Service Corporation to Fidelity
National Card Services, Inc.

 

6. Various investments by Domestic Subsidiaries in Foreign Subsidiaries, as set
forth on attached chart entitled “Certain Foreign Investments as of March 31,
2011.

 

7. Ownership by the Consolidated Companies of 50% of the outstanding equity
interests of Armed Forces Financial Network, LLC.

 

8. A$15,000,000 note issued by FlexiGroup Limited to Certegy Australia Limited
evidenced by that certain Loan Note Agreement dated July 14, 2008.

 

9. Guaranty dated January 28, 2009 among Fidelity National Information Services,
Inc., as guarantor, Elavon, Inc., as servicer, and US Bank National Association,
as member.

 

Schedule 7.02



--------------------------------------------------------------------------------

Certain Foreign Investments as of March 31, 2010

All Amounts in US Dollars Equivalent as of March 31, 2010

 

Domestic Subsidiary Maintaining Investment

  

Foreign Subsidiary in Which Investment Maintained

   Investment*  

Fidelity Information Services, LLC

  

Information Services Luxembourg & Co. C.V. , a Netherlands company

     161,574,804   

Payment South America Holdings, Inc.

  

Payment Brasil Holdings Ltda., a Brazil company

     50,395,514   

Card Brazil Holdings, Inc.

  

AGES Participacoes Ltda., a Brazil company

     237,734,650   

Payment South America Holdings, Inc.

  

FIS Card Services Caribbean, Ltd., a Caribbean company

     7,024,451   

ATM Management Services, Inc.

  

FIS Payment Services (Canada) Corporation, a Canadian company

     7,580,512   

Payment South America Holdings, Inc.

  

Payment Chile S.A., a Chile company

     11,301,126   

Fidelity Information Services International Holdings, Inc.

  

Fidelity Information Services Limited, a United Kingdom company

     88,292,970   

Fidelity Information Services, LLC

  

Fidelity Information Services (Thailand) Limited, a Thailand company

     992,178   

Metavante Corporation

  

Metavante Limited, a United Kingdom company

     33,009,508   

Metavante Corporation

  

Metavante Investments (Mauritius) Limited, a Mauritius company

     66,808,882   

GHR Systems, Inc.

  

GHR Systems Canada, Inc., a Canadian company

     2,887,919   

 

* Internal book value of investment as of March 31, 2010.

 

Schedule 7.02



--------------------------------------------------------------------------------

(Legacy MV)

 

  1.

Share Purchase Agreement by and among Metavante Corporation, The Western India
Trustee & Executor Company Ltd. (in its capacity as trustee of ICICI Strategic
Investments Fund), ICICI Bank Limited, Firstsource Solutions Limited (f.k.a.
ICICI OneSource Limited) and ICICI Bank Limited dated March 31, 2006. 1 *

 

  2. Share Subscription Agreement by and among Metavante Corporation and
Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) dated March 31,
2006. Market value as of May 31, 2010 of $44,516,684.

 

  3. Limited Guaranty Agreement dated as of January 17, 2007 from Housing
Partnership Lawe Street Development, LLC and Housing Partnership of the Fox
Cities, Inc. to Metavante Corporation. Aggregate book value as of May 31, 2010
of $0.

 

  4. Agreement dated as of December 8, 2005 by and between M&I Community
Development Corporation and Metavante Corporation. Aggregate book value as of
May 31, 2010 of $0.

 

  5. Guaranty dated May 17, 2007 by Metavante Corporation, as guarantor in favor
of Regions Bank for the benefit of Link2Gov Corp.

 

  6. Guaranty dated August 17, 2006 by Everlink Payment Services, Inc. to
support Letter of Credit as listed on Schedule 7.03.

 

* Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) is engaged in
the business of providing a broad range of business process outsourcing services
and provides in-bound and out-bound contact center services and transaction
processing services; Metavante Investments (Mauritius) Limited holds 20% of the
currently outstanding shares of this entity.

 

Schedule 7.02



--------------------------------------------------------------------------------

Schedule 7.03

EXISTING INDEBTEDNESS

(Legacy FIS)

 

1. Any outstanding amounts under vendor purchase money lines of credit
(including but not limited to, purchase money line of credit with IBM for the
purchase of equipment and related property, pursuant to the Agreement for
Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, LLC and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).

 

2. Lease Documentation for St. Petersburg, Florida Facility:

 

  A. Master Agreement (Florida Property) dated as of December 30, 1999 between
Equifax Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor), Atlantic Financial Group, Ltd., and SunTrust Bank, Atlanta (as agent
and lender).

 

  B. Lease Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor) and Equifax Inc. (as lessee).

 

  C. Loan Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor and borrower) and SunTrust Bank, Atlanta (as agent).

 

  D. Mortgage and Security Agreement dated as of December 30, 1999 made by
Prefco VI Limited Partnership (as mortgagor) in favor of SunTrust Bank, Atlanta
(as agent and mortgagee).

 

  E. Assignment of Lease and Rents dated as of December 30, 1999 made by Prefco
VI Limited Partnership Inc. (as assignor) in favor of SunTrust Bank, Atlanta (as
assignee).

 

  F. Operative Guaranty dated as of December 30, 1999 made by Equifax Inc. (as
guarantor).

 

  G. Assignment and Assumption of Lease and Other Operative Documents dated as
of June 25, 2001 among Equifax Inc. (as assignor), Certegy Inc. (as assignee),
Prefco VI Limited Partnership (as lessor), Atlantic Financial Group, Ltd., and
SunTrust Bank (as agent and lender).

 

  H. Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of September 17, 2004 among

 

Schedule 7.03



--------------------------------------------------------------------------------

  Fidelity National Information Services, Inc., successor to Certegy Inc., (as
lessee and guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust
Bank (as agent and lender).

 

  I. Second Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of February 1, 2006 among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).

 

  J. Third Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of April 28, 2006 among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).

 

  K. Fourth Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated on or about January 18, 2007 (as amended)
among Fidelity National Information Services, Inc., successor to Certegy Inc.
(as lessee and guarantor), Prefco VI Limited Partnership (as lessor) and
SunTrust Bank (as agent and lender).

 

  L. Fifth Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated on September 12, 2007 (as amended) among
Fidelity National Information Services, Inc., successor to Certegy Inc. (as
lessee and guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust
Bank (as agent and lender).

 

  M. Subsidiary Guaranty Agreement dated as of February 1, 2006 (as amended)
made by certain subsidiaries of Fidelity National Information Services, Inc.

 

  N. Amended and Restated Subsidiary Guaranty Agreement dated as of
September 12, 2007 (as amended) made by certain subsidiaries of Fidelity
National Information Services, Inc.

 

  O. Guaranty Supplement for eFunds Corporation [Florida] dated as of
September 12, 2007 among each of the Subsidiaries party thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
Fidelity National Information Services, Inc. (formerly known as Certegy Inc.), a
Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

 

Schedule 7.03



--------------------------------------------------------------------------------

  P. Guaranty Supplement No. 2 [Florida] dated as of February 19, 2008 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).

 

  Q. Guaranty Supplement No. 3 [Florida] dated as of March 27, 2008 among each
of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).

 

  R. Guaranty Supplement No. 4 [Florida] dated as of May 30, 2008 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of Fidelity National Information Services,
Inc. (formerly known as Certegy Inc.), a Georgia corporation (as lessee),
SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a
Georgia banking corporation, (as agent).

 

  S. Guaranty Supplement No. 5 [Florida] dated as of June 12, 2008 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of Fidelity National Information Services,
Inc. (formerly known as Certegy Inc.), a Georgia corporation (as lessee),
SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a
Georgia banking corporation, (as agent).

 

  T. Guaranty Supplement No. 6 [Florida] dated as of July 22, 2008 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of Fidelity National Information Services,
Inc. (formerly known as Certegy Inc.), a Georgia corporation (as lessee),
SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a
Georgia banking corporation, (as agent).

 

  U. Guaranty Supplement No. 7 [Florida] dated as of September 14, 2009 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).

 

  V.

Guaranty Supplement No. 8 [Florida] dated as of October 1, 2009 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a

 

Schedule 7.03



--------------------------------------------------------------------------------

  “Guarantor” and collectively, the “Guarantors”) of Fidelity National
Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

 

  W. Guaranty Supplement No. 9 [Florida] dated as of June 28, 2010 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of Fidelity National Information Services,
Inc. (formerly known as Certegy Inc.), a Georgia corporation (as lessee),
SunTrust Banks, Inc., a Georgia corporation (as lessor), and SunTrust Bank, a
Georgia banking corporation (as agent).

 

  X. Guaranty Supplement No. 10 [Florida] dated as of February 11, 2011 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc., a Georgia corporation (as lessor), and SunTrust
Bank, a Georgia banking corporation (as agent).

 

  Y. Guaranty Supplement No. 11 [Florida] dated as of July 1, 2011 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of Fidelity National Information Services,
Inc. (formerly known as Certegy Inc.), a Georgia corporation (as lessee),
SunTrust Banks, Inc., a Georgia corporation (as lessor), and SunTrust Bank, a
Georgia banking corporation (as agent).

 

  Z. Sixth Omnibus Amendment to Loan Agreement and Definitions Appendix A
[Florida] dated on September 17, 2009 among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), Prefco VI
Limited Partnership (as lessor); and SunTrust Bank (as agent and lender).

 

  AA. Seventh Omnibus Amendment to Master Agreement, Loan Agreement and
Definitions Appendix A [Florida] dated on July 16, 2010 among Fidelity National
Information Services, Inc., successor to Certegy Inc. (as lessee and guarantor),
Prefco VI Limited Partnership (as lessor), and SunTrust Bank (as agent and
lender).

 

  BB. The other “Operative Documents” as defined in the aforesaid Master
Agreement.

 

3. That certain Guaranty made in connection with the Brazil Joint Venture listed
in Schedule 7.02.

 

4. That certain Guaranty in Elavon, Inc. listed in Schedule 7.02.

 

Schedule 7.03



--------------------------------------------------------------------------------

5. Lease Documentation related to the leasing of aircraft by Fidelity National
Information Services, Inc. for Aircraft Lease (S/N 258568) dated as of
December 13, 2002 among Banc of America Leasing & Capital, LLC (successor by
merger to Fleet Capital Corporation), as lessor, and Fidelity National
Information Services, Inc. and Lender Processing Services, Inc., as co-lessees,
as co-lessees (successors in interest to Rocky Mountain Aviation, Inc.), as
amended, supplemented and assigned thereafter.

 

6. Lease Documentation related to the leasing of aircraft by Fidelity National
Information Services, Inc. for Aircraft Lease (N90FT) dated as of December 16,
2008 between BB&T Equipment Finance Corporation (successor in interest to The
Fifth Third Leasing Company), as lessor, and Fidelity National Information
Services, Inc., as lessee, as amended, supplemented and assigned thereafter.

 

7. Indebtedness associated with equipment loans and leases related to the liens
therefor listed on Schedule 7.01.

 

8. Indebtedness of Fidelity Processadora e Servicos S.A. associated with lines
of credit up to R$115,721,541 to support the Brazilian joint venture operations,
as listed on Schedule 7.02.

 

9. Outstanding Capital Leases of FIS Global Business Solutions India Private
Limited, FIS Payment Solutions & Services India Private Limited and Fidelity
Information Services India Private Limited as Lessees with various Lessors
related to automobile and equipment leases up to $429,307.

 

10. Outstanding Capital Leases of Fidelity National Information Services, Inc.
in the amount of $19,082,304 pursuant to that certain Term Lease Master
Agreement dated May 20, 2011.

 

11. Lease Documentation related to the leasing of aircraft by Metavante
Corporation for Aircraft Lease (680-0148) dated as of October 17, 2007, between
M&I Equipment Finance Company, as lessor, and Metavante Corporation, as lessee,
as amended, supplemented and assigned thereafter.

 

12. Indebtedness issued under the Senior Notes Indenture consisting of
$750,000,000 in 7.625% senior notes due 2017 and $500,000,000 in 7.875% senior
notes due 2020.

 

Schedule 7.03



--------------------------------------------------------------------------------

(Legacy MV)

 

1. Letter of Credit, secured by the guarantees of Everlink Payment Services,
Inc. shareholders in proportion to their shareholdings, dated August 17, 2006,
in the face amount of CDN$2,000,000 issued by Credit Union Central Alberta
Limited at the request of Everlink Payment Services, Inc. for the benefit of
Caisse Centrale Desjardins.

 

2. That certain Guaranty by Metavante Corporation in favor of Regions Bank as
listed on Schedule 7.02.

 

Schedule 7.03



--------------------------------------------------------------------------------

Annex A

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 18, 2007,

amended and restated as of June 29, 2010

and further amended and restated

as of December 19, 2011

among

FIDELITY NATIONAL INFORMATION SERVICES, INC.

and CERTAIN SUBSIDIARIES,

as Borrowers,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

BANK OF AMERICA, N.A.,

as Swing Line Lender

 

 

J.P. MORGAN SECURITIES LLC and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Running Managers,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BNP PARIBAS,

THE ROYAL BANK OF SCOTLAND PLC,

SUNTRUST BANK, and

US BANK, NATIONAL ASSOCIATION

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1   

Section 1.02. Other Interpretive Provisions

     49   

Section 1.03. Accounting Terms

     49   

Section 1.04. Rounding

     50   

Section 1.05. References to Agreements and Laws

     50   

Section 1.06. Times of Day

     50   

Section 1.07. Timing of Payment or Performance

     50   

Section 1.08. Exchange Rates; Currency Equivalents

     50   

Section 1.09. Additional Alternative Currencies

     51    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. The Committed Loans

     52   

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans

     54   

Section 2.03. Bid Loans

     56   

Section 2.04. Letters of Credit

     59   

Section 2.05. Swing Line Loans

     68   

Section 2.06. Prepayments

     71   

Section 2.07. Termination or Reduction of Commitments

     75   

Section 2.08. Repayment of Loans

     76   

Section 2.09. Interest

     78   

Section 2.10. Fees

     78   

Section 2.11. Computation of Interest and Fees

     80   

Section 2.12. Evidence of Indebtedness

     80   

Section 2.13. Payments Generally

     81   

Section 2.14. Sharing of Payments

     83   

Section 2.15. Designated Borrowers

     84   

Section 2.16. Increase in Commitments

     86   

Section 2.17. Defaulting Lenders

     89    ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01. Taxes

     91   

Section 3.02. Illegality

     93   

Section 3.03. Inability to Determine Rates

     93   

 

i



--------------------------------------------------------------------------------

Section 3.04. Increased Cost and Reduced Return

     94   

Section 3.05. Capital Adequacy

     94   

Section 3.06. Reserves on Eurocurrency Rate Loans

     95   

Section 3.07. Funding Losses

     95   

Section 3.08. Matters Applicable to All Requests for Compensation

     96   

Section 3.09. Replacement of Lenders Under Certain Circumstances

     97   

Section 3.10. Survival

     99    ARTICLE 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01. Conditions of Initial Credit Extension

     99   

Section 4.02. Conditions to All Credit Extensions

     100   

Section 4.03. Conditions to Effectiveness of the Existing Credit Agreement

     101   

Section 4.04. Conditions to Effectiveness of the TLB Joinder Agreement

     101   

Section 4.05. Conditions to Second Restatement Effectiveness

     101    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     101   

Section 5.02. Authorization; No Contravention

     102   

Section 5.03. Governmental Authorization; Other Consents

     102   

Section 5.04. Binding Effect

     102   

Section 5.05. Financial Statements; No Material Adverse Effect

     103   

Section 5.06. Litigation

     103   

Section 5.07. Ownership of Property; Liens

     103   

Section 5.08. No Conflict with OFAC Laws

     104   

Section 5.09. Taxes

     104   

Section 5.10. ERISA Compliance

     104   

Section 5.11. Subsidiaries; Equity Interests

     105   

Section 5.12. Margin Regulations; Investment Company Act

     105   

Section 5.13. Disclosure

     105   

Section 5.14. Solvency

     105   

Section 5.15. Perfection, Etc.

     106    ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01. Financial Statements

     106   

Section 6.02. Certificates; Other Information

     107   

Section 6.03. Notices

     109   

Section 6.04. Payment of Obligations

     109   

Section 6.05. Preservation of Existence, Etc.

     109   

Section 6.06. Maintenance of Properties

     110   

Section 6.07. Maintenance of Insurance

     110   

Section 6.08. Compliance with Laws

     110   

 

ii



--------------------------------------------------------------------------------

Section 6.09. Books and Records

     110   

Section 6.10. Inspection Rights

     110   

Section 6.11. Use of Proceeds

     110   

Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give Security

     111   

Section 6.13. Further Assurances

     113   

Section 6.14. Designation of Subsidiaries

     113   

ARTICLE 7

NEGATIVE COVENANTS

  

  

Section 7.01. Liens

     114   

Section 7.02. Investments

     117   

Section 7.03. Indebtedness

     120   

Section 7.04. [Intentionally Omitted]

     123   

Section 7.05. Dispositions

     123   

Section 7.06. Restricted Payments

     125   

Section 7.07. [Intentionally Omitted]

     125   

Section 7.08. Transactions with Affiliates

     125   

Section 7.09. Burdensome Agreements

     126   

Section 7.10. Financial Covenants

     127   

Section 7.11. Prepayments, Etc. of Indebtedness

     127   

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

  

  

Section 8.01. Events of Default

     128   

Section 8.02. Remedies Upon Event of Default

     130   

Section 8.03. Application of Funds

     130   

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

  

Section 9.01. Appointment and Authorization of Agents

     131   

Section 9.02. Delegation of Duties

     132   

Section 9.03. Liability of Agents

     133   

Section 9.04. Reliance by Agents

     133   

Section 9.05. Notice of Default

     134   

Section 9.06. Credit Decision; Disclosure of Information by Agents

     134   

Section 9.07. Indemnification of Agents

     134   

Section 9.08. Agents in their Individual Capacities

     135   

Section 9.09. Successor Agents

     135   

Section 9.10. Administrative Agent May File Proofs of Claim

     136   

Section 9.11. Collateral and Guaranty Matters

     137   

Section 9.12. Other Agents; Arrangers and Managers

     137   

Section 9.13. Appointment of Supplemental Administrative Agents

     138   

 

iii



--------------------------------------------------------------------------------

ARTICLE 10

GUARANTY

  

  

Section 10.01. Guaranty

     139   

Section 10.02. Contribution

     139   

Section 10.03. Guaranty Absolute

     139   

Section 10.04. Waiver and Acknowledgments

     140   

Section 10.05. Subrogation

     141   

Section 10.06. Payment Free and Clear of Taxes

     142   

Section 10.07. No Waiver; Remedies

     142   

Section 10.08. Right of Set-Off

     142   

Section 10.09. Continuing Guaranty; Assignments under this Agreement

     142   

Section 10.10. Subordination of Certain Intercompany Indebtedness

     143   

ARTICLE 11

MISCELLANEOUS

  

  

Section 11.01. Amendments, Etc.

     143   

Section 11.02. Notices and Other Communications; Facsimile Copies

     146   

Section 11.03. No Waiver; Cumulative Remedies

     147   

Section 11.04. Attorney Costs, Expenses and Taxes

     147   

Section 11.05. Indemnification by the Borrowers

     148   

Section 11.06. Payments Set Aside

     149   

Section 11.07. Assigns

     150   

Section 11.08. Successors

     153   

Section 11.09. Confidentiality

     154   

Section 11.10. Set-off

     154   

Section 11.11. Interest Rate Limitation

     155   

Section 11.12. Counterparts

     155   

Section 11.13. Integration

     155   

Section 11.14. Survival of Representations and Warranties

     156   

Section 11.15. Severability

     156   

Section 11.16. Tax Forms

     156   

Section 11.17. Governing Law

     159   

Section 11.18. Waiver of Right to Trial by Jury

     159   

Section 11.19. Binding Effect

     160   

Section 11.20. No Implied Duties

     160   

Section 11.21. USA Patriot Act Notice

     160   

Section 11.22. Judgment Currency

     160   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01A

 

Mandatory Cost Formulae

1.01B

 

Second Restatement Effective Date Guarantors

1.01C

 

Unrestricted Subsidiaries

2.01

 

Commitments

2.05

 

Swing Line Commitments

5.06

 

Litigation

5.11

 

Subsidiaries

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.08

 

Transactions with Affiliates

7.09

 

Existing Restrictions

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

A

 

Committed Loan Notice

B-1

 

Bid Request

B-2

 

Competitive Bid

C

 

Swing Line Loan Notice

D-1

 

Term Note

D-2

 

US Dollar Revolving Credit Note

D-3

 

Multicurrency Revolving Credit Note

E

 

Compliance Certificate

F

 

Assignment and Assumption

G

 

Subsidiary Guaranty

H

 

Designated Borrower Request and Assumption Agreement

I

 

Designated Borrower Notice

J

 

Subordination Terms

K

 

[Reserved]

L

 

Pledge Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
January 18, 2007, amended and restated as of June 29, 2010 and further amended
and restated as of December 19, 2011, among FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.15 (each, a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each, a “Borrower”) each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and BANK OF AMERICA, N.A., as Swing Line
Lender.

RECITALS

The Borrowers, the Lenders, the Administrative Agent, the L/C Issuer and the
Swing Line Lenders are party to the Original Credit Agreement (such terms and
other capitalized terms used in these preliminary statements being defined in
Section 1.01 hereof). Pursuant to the Amendment and Restatement Agreement, and
upon satisfaction of the conditions set forth therein, the Original Credit
Agreement was amended and restated in the form of the Existing Credit Agreement
on June 29, 2010.

Pursuant to the TLB Joinder Agreement, and upon satisfaction of the conditions
set forth therein, the Term B Lenders made the Term B Loans on July 16, 2010,
all in accordance with the terms of Section 2.16(a)(i) of the Existing Credit
Agreement.

Pursuant to the Second Amendment and Restatement Agreement, and upon
satisfaction of the conditions set forth therein, the Existing Credit Agreement
is being amended and restated in the form of this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“1934 Act” means the Securities Exchange Act of 1934.

“2012 Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“2012 Multicurrency Revolving Credit Commitment” means, as to each 2012
Multicurrency Revolving Credit Lender, its obligation to (a) make 2012
Multicurrency



--------------------------------------------------------------------------------

Revolving Credit Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “2012 Multicurrency Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto under the caption “2012 Multicurrency Revolving Credit
Commitment”, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate 2012 Multicurrency Revolving
Credit Commitments of all 2012 Multicurrency Revolving Credit Lenders (x) were
$82,365,783.00 on the Restatement Effective Date and (y) shall be $0.00 on the
Second Restatement Effective Date, in each case as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“2012 Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the 2012 Multicurrency Revolving Credit Commitments at such time.

“2012 Multicurrency Revolving Credit Lender” means, at any time, any Lender that
has a 2012 Multicurrency Revolving Credit Commitment at such time.

“2012 Multicurrency Revolving Credit Loan” means a Loan made by a 2012
Multicurrency Revolving Credit Lender pursuant to its 2012 Multicurrency
Revolving Credit Commitment.

“2012 US Dollar Revolving Credit Commitment” means, as to each 2012 US Dollar
Revolving Credit Lender, its obligation to make 2012 US Dollar Revolving Credit
Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “2012 US Dollar
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto under the caption “2012 US Dollar
Revolving Credit Commitment”, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate 2012 US Dollar
Revolving Credit Commitments of all 2012 US Dollar Revolving Credit Lenders
(x) were $29,895,000.00 on the Restatement Effective Date and (y) shall be $0.00
on the Second Restatement Effective Date, in each case as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“2012 Revolving Credit Commitments” means, collectively, the 2012 Multicurrency
Revolving Credit Commitments and the 2012 US Dollar Revolving Credit
Commitments.

“2012 US Dollar Revolving Credit Facility” means, at any time, the aggregate
amount of the 2012 US Dollar Revolving Credit Commitments at such time.

“2012 US Dollar Revolving Credit Lender” means, at any time, any Lender that has
a 2012 US Dollar Revolving Credit Commitment at such time.

“2012 US Dollar Revolving Credit Loan” means a Loan made by a 2012 US Dollar
Revolving Credit Lender pursuant to its 2012 US Dollar Revolving Credit
Commitment.

 

2



--------------------------------------------------------------------------------

“2014 Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“2014 Multicurrency Revolving Credit Commitment” means, as to each 2014
Multicurrency Revolving Credit Lender, its obligation to (a) make 2014
Multicurrency Revolving Credit Loans to the Borrowers pursuant to Section
2.01(b), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name under the caption “2014 Multicurrency Revolving Credit Commitment”
(i) on Schedule 2.01, (ii) in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, (iii) in the case of any 2012 Multicurrency
Revolving Credit Lender that has extended its 2012 Multicurrency Revolving
Credit Commitment to the 2014 Maturity Date pursuant to Section 2.01(g), in the
applicable Extension Agreement, or (iv) in the case of any Lender that provides
new 2014 Multicurrency Revolving Credit Commitments pursuant to Section 2.16, in
the applicable Commitment Increase and Joinder Agreement, as applicable, and as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate 2014 Multicurrency Revolving Credit Commitments of all 2014
Multicurrency Revolving Credit Lenders (x) were $645,134,217.00 on the
Restatement Effective Date (prior to giving effect to any increases pursuant to
Section 2.16) and (y) shall be $735,264,652.93 on the Second Restatement
Effective Date (prior to giving effect to any increases pursuant to Section
2.16), in each case as such amount may be adjusted from time to time in
accordance with the terms of this Agreement (including pursuant to Section
2.16).

“2014 Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the 2014 Multicurrency Revolving Credit Commitments at such time.

“2014 Multicurrency Revolving Credit Lender” means, at any time, any Lender that
has a 2014 Multicurrency Revolving Credit Commitment at such time.

“2014 Multicurrency Revolving Credit Loan” means a Loan made by a 2014
Multicurrency Revolving Credit Lender pursuant to its 2014 Multicurrency
Revolving Credit Commitment.

“2014 Revolving Credit Commitments” means, collectively, the 2014 Multicurrency
Revolving Credit Commitments and the 2014 US Dollar Revolving Credit
Commitments.

“2014 US Dollar Revolving Credit Commitment” means, as to each 2014 US Dollar
Revolving Credit Lender, its obligation to make 2014 US Dollar Revolving Credit
Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name under the caption “2014 US Dollar Revolving Credit
Commitment” (i) on Schedule 2.01, (ii) in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, (iii) in the case of any 2012 US
Dollar Revolving Credit Lender that has extended its 2012 US Dollar Revolving
Credit Commitment to the 2014 Maturity Date pursuant to Section 2.01(g), in the
applicable Extension Agreement, or (iv) in the case of any Lender that provides
new 2014 US Dollar Revolving Credit Commitments pursuant to Section 2.16, in the
applicable Commitment Increase and Joinder Agreement, as applicable, and as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate 2014 US Dollar Revolving Credit

 

3



--------------------------------------------------------------------------------

Commitments of all 2014 US Dollar Revolving Credit Lenders (x) were
$135,105,000.00 on the Restatement Effective Date (prior to giving effect to any
increases pursuant to Section 2.16) and (y) shall be $195,204,781.25 on the
Second Restatement Effective Date (prior to giving effect to any increases
pursuant to Section 2.16), in each case as such amount may be adjusted from time
to time in accordance with the terms of this Agreement (including pursuant to
Section 2.16).

“2014 US Dollar Revolving Credit Facility” means, at any time, the aggregate
amount of the 2014 US Dollar Revolving Credit Commitments at such time.

“2014 US Dollar Revolving Credit Lender” means, at any time, any Lender that has
a 2014 US Dollar Revolving Credit Commitment at such time.

“2014 US Dollar Revolving Credit Loan” means a Loan made by a 2014 US Dollar
Revolving Credit Lender pursuant to its 2014 US Dollar Revolving Credit
Commitment.

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Additional Alternative Currency” has the meaning set forth in Section 2.01(b).

“Additional Revolving Credit Commitments” has the meaning specified in Section
2.16(c).

“Additional Specified Term A-2 Loans” has the meaning set forth in Section
2.16(a)(ii)(B).

“Additional Term Loans” has the meaning specified in Section 2.16(b).

“Additional Term Loan Tranche” has the meaning specified in Section 2.16(b).

“Additional Commitments Effective Date” has the meaning specified in Section
2.16(e).

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control

 

4



--------------------------------------------------------------------------------

with the Person specified. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. For the avoidance of doubt, Fidelity National Financial, Inc., Lender
Processing Services, Inc., and each of their respective Subsidiaries, shall not
be deemed to be Affiliates of the Company or any of its Restricted Subsidiaries
solely due to overlapping officers or directors.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Australian Dollar and each
other currency (other than Dollars) that is approved in accordance with Section
1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 29, 2010 among the Company, the Lenders party
thereto, the Administrative Agent, the L/C Issuer and the Swing Line Lenders.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to any Term A-1 Loans, the following percentages per annum
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Term A-1 Loans

 

Pricing Level

   Leverage Ratio    Eurocurrency Rate     Base Rate  

1

   £ 2.0:1      0.75 %      0 % 

2

   > 2.0:1 and £ 2.5:1      0.875 %      0 % 

3

   > 2.5:1 and £ 3.25:1      1.00 %      0 % 

4

   > 3.25:1      1.25 %      0.25 % 

 

5



--------------------------------------------------------------------------------

(b) with respect to Term A-2 Loans, (i) until and including December 31, 2010,
the percentages per annum set forth below for Pricing Level 4 and
(ii) thereafter, the following percentages per annum based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Term A-2 Loans

 

Pricing Level

   Leverage Ratio    Eurocurrency Rate     Base Rate  

1

   £ 2.0:1      1.75 %      0.75 % 

2

   > 2.0:1 and £ 2.5:1      2.00 %      1.00 % 

3

   > 2.5:1 and £ 3.0:1      2.25 %      1.25 % 

4

   > 3.0:1      2.50 %      1.50 % 

(c) with respect to (x) any 2012 Multicurrency Revolving Credit Loans and any
2012 US Dollar Revolving Credit Loans, (y) the facility fee to be paid pursuant
to Section 2.10(a) (as used below, the “Facility Fee”) in respect of any 2012
Multicurrency Revolving Credit Commitments and any 2012 US Dollar Revolving
Credit Commitments and (z) the Letter of Credit fee (the “L/C Fee”) in respect
of any 2012 Multicurrency Revolving Credit Commitments, the following
percentages per annum based upon the Leverage Ratio as set forth below:

 

2012 Multicurrency Revolving Credit Facility and 2012 US Dollar Revolving Credit
Facility

 

Pricing Level

   Leverage Ratio    Eurocurrency Rate/
L/C Fee     Base Rate     Facility Fee  

1

   £ 2.0:1      0.60 %      0 %      0.15 % 

2

   > 2.0:1 and £ 2.5:1      0.70 %      0 %      0.175 % 

3

   > 2.5:1 and £ 3.25:1      0.80 %      0 %      0.20 % 

4

   > 3.25:1      1.00 %      0 %      0.25 % 

(d) with respect to (x) any 2014 Multicurrency Revolving Credit Loans and any
2014 US Dollar Revolving Credit Loans, (y) the unused commitment fee to be paid
pursuant to Section 2.10(b) (as used below, the “Commitment Fee”) in respect of
any 2014 Multicurrency Revolving Credit Commitments and any 2014 US Dollar
Revolving Credit Commitments and (z) the L/C Fee in respect of any 2014
Multicurrency Revolving Credit Commitments, (i) until and including December 31,
2010, the percentages per annum set forth below for Pricing Level 4 and
(ii) thereafter, the following percentages per annum based upon the Leverage
Ratio as set forth below:

 

6



--------------------------------------------------------------------------------

2014 Multicurrency Revolving Credit Facility and 2014 US Dollar Revolving Credit
Facility

 

Pricing Level

   Leverage Ratio    Eurocurrency Rate/
L/C Fee     Base Rate     Commitment Fee  

1

   £ 2.0:1      1.75 %      0.75 %      0.375 % 

2

   > 2.0:1 and £ 2.5:1      2.00 %      1.00 %      0.50 % 

3

   > 2.5:1 and £ 3.0:1      2.25 %      1.25 %      0.50 % 

4

   > 3.0:1      2.50 %      1.50 %      0.50 % 

(e) [intentionally omitted]

(f) with respect to any Term B Loans, 3.25% per annum in the case of a
Eurocurrency Rate Loan, and 2.25% per annum in the case of a Base Rate Loan.

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b); provided that at the option of the Administrative Agent or the Required
Lenders, Pricing Level 4 shall apply (1) as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(2) as of the first Business Day after an Event of Default set forth in Section
8.01(a) or 8.01(f) shall have occurred and be continuing, and shall continue to
so apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.15(a).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class
and Tranche (or Series thereof, if applicable), the Lenders of such Class and
Tranche (and Series, as applicable), (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.04, the Multicurrency Revolving Credit Lenders, (c) with
respect to the Swing Line Facility, (i) the Swing Line Lenders and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.05, the Multicurrency
Revolving Credit Lenders, (d) with respect to Revolving Credit Loans of any
Tranche (or Series thereof), the Lenders of such Tranche (or Series thereof) and
(e) with respect to Term Loans of any Tranche (or Series thereof), the Lenders
of such Tranche (or Series thereof).

 

7



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means (i) in respect of the Existing Credit Agreement, J.P. Morgan
Securities LLC, Banc of America Securities LLC and Wells Fargo Securities, LLC
and (ii) in respect of this Agreement, J.P. Morgan Securities LLC and Banc of
America Securities LLC, each in its capacity as a joint lead arranger and joint
book running manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

“Australian Dollar Sublimit” means an amount equal to $175,000,000. The
Australian Dollar Sublimit is part of, and not in addition to, the Multicurrency
Revolving Credit Facility.

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.04(b)(iii).

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

8



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurocurrency Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Owner” means the beneficial owner, for U.S. federal income tax
purposes, of a payment to which any U.S. federal withholding tax relates.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing, a Swing Line
Borrowing or a Term Borrowing, as the context may require.

“Brazilian Joint Venture” means that joint venture among a Subsidiary of the
Company and Banco Bradesco S.A. and any future members.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars

 

9



--------------------------------------------------------------------------------

to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Capital Leasing” means FIS Capital Leasing, Inc.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateral Account” means a deposit account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a) operating deposit accounts maintained by the Restricted Companies;

(b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;

 

10



--------------------------------------------------------------------------------

(c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);

(d) commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;

(e) commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;

(f) domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;

(g) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;

(i) investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);

(j) fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and

(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial

 

11



--------------------------------------------------------------------------------

bank which is organized and existing under the laws of a country other than one
that is subject to sanctions administered or enforced by OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctioning authority, (any such bank being an “Approved Foreign Bank”)
and maturing within 12 months of the date of acquisition or other durations
approved by the Administrative Agent and (ii) (A) equivalents of demand deposit
accounts which are maintained with an Approved Foreign Bank or (B) other
temporary investments (with maturities less than 12 months or other durations
approved by the Administrative Agent) of a non-speculative nature which are made
with preservation of principal as the primary objective and in each case in
accordance with normal investment practices for cash management of such Foreign
Subsidiaries.

“Cash Management Obligations” has the meaning set forth in the Pledge Agreement.

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of the Company from time to time,
including any Indebtedness of the Consolidated Companies having a maturity of 92
days or less representing borrowings from any financial institution with which
the Consolidated Companies have a depository or other investment relationship in
connection with such practices (or any Affiliate of such financial institution),
which borrowings may be secured by the cash, Cash Equivalents and other
short-term investments purchased by the relevant Consolidated Company with the
proceeds of such borrowings.

“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01).

“Casualty Event” means any event that gives rise to the receipt by the Company
or Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” means the earliest to occur of (a) (i) a “person” or “group”
(as such terms are used in Sections 13(d) and 14(d)(2) of the 1934 Act, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the 1934 Act), directly or indirectly, of
more than 35% of the then outstanding voting stock of the Company, and
(ii) during any period of twelve consecutive months, the board of directors of
the Company shall cease to consist of a majority of the Continuing Directors;
and

 

12



--------------------------------------------------------------------------------

(b) any “Change of Control” (or any comparable term) in any document pertaining
to any Permitted Subordinated Indebtedness with an aggregate outstanding
principal amount in excess of the Threshold Amount.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders of any Tranche or Revolving Credit Lenders of any Tranche,
(b) when used with respect to Commitments, refers to whether such Commitments
are Term Commitments of any Tranche or Revolving Credit Commitments of any
Tranche and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Term Loans of
any Tranche or Revolving Credit Loans of any Tranche.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means JPMCB in its capacity as collateral agent, or any
successor collateral agent.

“Collateral Documents” means, collectively, the Pledge Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

“Commitment” means a Term Commitment or Revolving Credit Commitment, as the
context may require.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, Class and Tranche (and, if applicable, Series thereof),
in the same currency and, in the case of Eurocurrency Rate Committed Loans,
having the same Interest Period.

“Committed Loan” means a Term Loan or a Revolving Credit Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.

“Commitment Increase and Joinder Agreement” has the meaning specified in Section
2.16(d).

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.13(b)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

13



--------------------------------------------------------------------------------

“Consolidated Companies” means the Company and its Consolidated Subsidiaries.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Subsidiaries on a consolidated
basis, the sum of (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication,

(i) total interest expense,

(ii) income, franchise and similar taxes,

(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),

(iv) letter of credit fees,

(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Subsidiaries pursuant to a written plan or agreement or
the treatment of such options under variable plan accounting,

(vi) all extraordinary charges,

(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of such Person and its Subsidiaries,

(viii) cash expenses incurred in connection with the Second Restatement
Transactions, the Transaction, the Metavante Transaction or, to the extent
permitted hereunder, any Investment permitted under Section 7.02 (including any
Permitted Acquisition), Equity Issuance or Debt Issuance (in each case, whether
or not consummated),

(ix) any losses realized upon the Disposition of property or assets outside of
the ordinary course of business,

(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

(xi) to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,

(xii) management fees permitted under Section 7.08(d),

(xiii) any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with the Metavante Transaction or any Investment permitted under
Section 7.02 (including any Permitted Acquisition),

 

14



--------------------------------------------------------------------------------

(xiv) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

(xv) fees and expenses in connection with exchanges or refinancings permitted by
Section 7.11,

(xvi) (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted under clause (xvi)(C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $30,000,000 during any fiscal year, and

(xvii) other expenses and charges of such Person and its Subsidiaries reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period; minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) (A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary gains, and

(ii) any gains realized upon the Disposition of property outside of the ordinary
course of business, and

(d) excluding the effects of

(i) any unrealized losses or gains in respect of Swap Contracts, and

(ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,

all as determined in accordance with GAAP.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the amount payable with respect to such period in respect of
(a) total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness (other than Specified Non-Recourse Indebtedness) of the type set
forth in clause (a) of the definition thereof (including the interest component
under Capitalized Leases, but excluding, to the extent included in interest
expense, (i) fees and expenses associated with the consummation of the
Transaction and the Second Restatement Transactions, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v)

 

15



--------------------------------------------------------------------------------

amortization of deferred financing costs), minus (b) interest income with
respect to Cash on Hand of such Person and its Subsidiaries earned during such
period, in each case as determined in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary items and
(ii) any amounts attributable to Investments in any Joint Venture to the extent
that (A) such amounts were not earned by such Joint Venture during the
applicable period, (B) there exists any legal or contractual encumbrance or
restriction on the ability of such Joint Venture to pay dividends or make any
other distributions in cash on the Equity Interests of such Joint Venture held
by such Person and its Subsidiaries, but only to the extent so encumbered or
restricted or (C) such Person does not have the right to receive or the ability
to cause to be distributed its pro rata share of all earnings of such Joint
Venture) as determined in accordance with GAAP; provided that Consolidated Net
Income for any such period shall not include (w) the cumulative effect of a
change in accounting principles during such period, (x) any net after-tax income
or loss (less all fees and expenses or charges relating thereto) attributable to
the early extinguishment of indebtedness, (y) any non-cash charges resulting
from mark-to-market accounting relating to Equity Interests and (z) any non-cash
impairment charges resulting from the application of Statement of Financial
Accounting Standards No. 142 – Goodwill and Other Intangibles and No. 144 –
Accounting for the Impairment or Disposal of Long-Lived Assets and the
amortization of intangibles including arising pursuant to Statement of Financial
Accounting Standards No. 141 – Business Combinations.

“Consolidated Shareholders’ Equity” means, as of any date of determination, the
consolidated shareholders’ equity of the Company and its Subsidiaries that would
be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Subsidiaries” means, with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.

“Continuing Directors” shall mean the directors of the Company on the Second
Restatement Effective Date, and each other director, if, in each case, such
other directors’ nomination for election to the board of directors of the
Company is recommended by a majority of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

16



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the L/C Issuer, any Swing Line
Lender or any other Lender.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin and any Mandatory Cost) otherwise applicable to such Loan plus 2.0% per
annum, in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in L/C Obligations or Swing
Line Obligations or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless (A) in the case of clause (i) above, such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Company in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding L/C Obligations
and Swing Line Obligations under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s and the Company’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

17



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.15(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
stated maturity date for the latest maturing Tranche of Term Loans outstanding
on the date of issuance of such Equity Interest).

“Dissenting Lenders” has the meaning specified in Section 11.01(f).

“Documentation Agents” means in respect of both the Existing Credit Agreement
and this Agreement, Wells Fargo Bank, National Association, BNP Paribas, The
Royal Bank of Scotland plc, SunTrust Bank and US Bank, National Association, as
documentation agents under the Existing Credit Agreement and this Agreement,
respectively.

“Dollar” and “$” means lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means (a) in the case of any assignment of a Term Loan,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund and (iv) any
other Person (other than a natural person) approved by (A) the Administrative
Agent and (B) unless an Event of Default has occurred and is continuing under
Section 8.01(a) or 8.01(f), the Company (each such approval not to be
unreasonably withheld or delayed) and (b) in the case of any assignment of a
Revolving Credit Commitment, any Person (other than a natural person) approved
by (A) the Administrative Agent, (B) the L/C Issuer, (C) the Swing Line Lenders
and (D) unless (x) such

 

18



--------------------------------------------------------------------------------

assignment is to a Revolving Credit Lender (who is not then a Defaulting Lender)
or an Affiliate of a Revolving Credit Lender (who is not then a Defaulting
Lender) if such Affiliate is a bank having a combined capital and surplus of not
less than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or (y) an Event of Default has occurred and is continuing under Section
8.01(a) or 8.01(f), the Company (each such approval not to be unreasonably
withheld or delayed).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

19



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due or premiums due but
not yet delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time), for deposits
in the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

(b) if the rate referenced in the preceding clause (a) is not available, the
rate per annum determined by the Administrative Agent as the rate of interest at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by JPMCB and with a term equivalent
to such Interest Period would be offered by JPMCB’s London Branch to major banks
in the London or other offshore interbank market for such currency at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Eurocurrency Rate with respect to the Term B
Loans shall not be less than 1.00%, including without limitation for purposes of
calculating the Base Rate.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed Loans that
are Revolving Credit Loans may be denominated in Dollars or in an Alternative
Currency. Eurocurrency Rate Committed Loans that are Term Loans may be
denominated only in Dollars.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

“Eurocurrency Rate Revolving Credit Loan” means a Eurocurrency Rate Loan that is
a Revolving Credit Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means for any fiscal year of the Company, the excess, if any,
of:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such fiscal year,

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,

(iii) decreases in Working Capital for such fiscal year, and

(iv) the aggregate net amount of non-cash loss on the disposition of property by
the Company and its Subsidiaries during such fiscal year other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income;

minus

(b) the sum, without duplication, of

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income,

(ii) Capital Expenditures and Permitted Acquisitions (including any earnout or
other payments made with respect to such Permitted Acquisitions) made in cash to
the extent not financed with (x) the proceeds of long-term Indebtedness (other
than the Obligations) or (y) the proceeds of asset Dispositions and Casualty
Events referred to in clause (b)(vi) below for such fiscal year or any prior
fiscal year,

 

21



--------------------------------------------------------------------------------

(iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Company
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),

(iv) increases in Working Capital for such fiscal year,

(v) the aggregate net amount of non-cash gain on the disposition of property by
the Company and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income,

(vi) proceeds of all Dispositions of assets pursuant to Sections 7.05(l)(ii),
7.05(q) or 7.05(s) and proceeds of all Casualty Events, in each case received in
such fiscal year and to the extent included in arriving at such Consolidated Net
Income,

(vii) proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,

(viii) cash payments made in satisfaction of non-current liabilities,

(ix) cash fees and expenses incurred in connection with any Investment permitted
under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated), and

(x) cash indemnity payments received pursuant to indemnification provisions in
any agreement in connection with any Permitted Acquisition or any other
Investment permitted hereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient or Beneficial Owner of any payment to be made by or on
account of any obligation of any Borrower hereunder, any withholding tax to the
extent imposed as a result of a failure by the recipient or Beneficial Owner of
the payment to satisfy the conditions for avoiding withholding under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 18, 2007 and amended and restated as of June 29, 2010 (as
amended, supplemented or otherwise modified from time to time prior to the
Second Restatement Effective Date) among the Company, certain Subsidiaries of
the Company party thereto, each Lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
Bank of America, N.A., as Swing Line Lender.

 

22



--------------------------------------------------------------------------------

“Facility” means the Term A Facility, Term A-1 Facility, the Term A-2 Facility,
the Term B Facility, any other Term Facility, the Revolving Credit Facility, the
US Dollar Revolving Credit Facility, the Multicurrency Revolving Credit
Facility, the 2012 US Dollar Revolving Credit Facility, the 2012 Multicurrency
Revolving Credit Facility, the 2014 US Dollar Revolving Credit Facility, the
2014 Multicurrency Revolving Credit Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such sections.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (i) the letter agreement dated June 21, 2010,
between the Company and the Administrative Agent, (ii) the letter agreement
dated June 21, 2010 and as amended on June 25, 2010, between the Company and the
Arrangers in respect of the Existing Credit Agreement and (iii) the letter
agreement dated December 19, 2011, between the Company and the Arrangers in
respect of this Agreement.

“FNF” means an entity formerly known as Fidelity National Financial, Inc., a
Delaware corporation, which entity was at one time prior to the Original Closing
Date, the parent of all of the other entities included in the Consolidated
Companies.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 11.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Second Restatement Effective Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means (a) in respect of the Guarantee by each Borrower
set forth in Article 10 of this Agreement, (i) all Obligations of each other
Borrower, (ii) all Secured Hedging Obligations of each other Loan Party and
(iii) all Cash Management Obligations of each other Loan Party and (b) in
respect of the Subsidiary Guaranty of any Subsidiary Guarantor, (i) all
Obligations of each other Loan Party, (ii) all Secured Hedging Obligations of
each other Loan Party and (iii) all Cash Management Obligations of each other
Loan Party, in each case of the obligations described in clauses (a) and
(b) above, now or hereafter existing (including, without

 

24



--------------------------------------------------------------------------------

limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, fees, indemnities,
contract causes of action, costs, expenses or otherwise.

“Guarantor Party” has the meaning set forth in Section 10.01.

“Guarantors” means, collectively, (i) each Guarantor Party and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Second
Restatement Effective Date listed on Schedule 1.01B).

“Guaranty” means, collectively, (i) the Guarantee by the Company and each other
Borrower set forth in Article 10 of this Agreement and (ii) each Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Hedge Agreement” means any Swap Contract permitted under Article 6 or 7 that is
entered into by and between the Company or any of its Subsidiaries and any Hedge
Bank.

“Hedge Bank” means any Person that is, at the time a Hedge Agreement is entered
into, a Lender or an Affiliate of a Lender, in its capacity as a party to such
Hedge Agreement.

“Historical Financial Statements” has the meaning specified in Section 5.05(a).

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination did not
generate more than 10% of the Consolidated EBITDA of the Restricted Companies.
No Borrower shall be deemed to be an Immaterial Subsidiary.

“Included Debt” has the meaning specified in the proviso to Section 7.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

(b) the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

 

25



--------------------------------------------------------------------------------

(c) net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation appears
in the liabilities section of the balance sheet of such Person, and (iii) any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person, to the extent (A) such Person is indemnified for the payment
thereof by a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefor are in escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

(i) all Guarantees of such Person in respect of any of the foregoing paragraphs.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnitees” has the meaning set forth in Section 11.05.

“Information” has the meaning specified in Section 11.09.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Subsidiaries for such period to
(b) Consolidated Interest Charges of the Company and its Consolidated
Subsidiaries for such period.

 

26



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or any Specified Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date applicable to such Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (or in the
case of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week, two weeks, one month,
two months, three months or six months thereafter, or to the extent available
(as determined by each relevant Lender) to all relevant Lenders, nine or twelve
months thereafter, as selected by the Company in its Committed Loan Notice or
Bid Request, as the case may be (or, in the case of Eurocurrency Rate Committed
Loans, such other period as agreed by the Company and all applicable Lenders);
and (b) as to each Absolute Rate Loan, a period of not less than 14 days and not
more than 180 days as selected by the Company in its Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) other than with respect to one and two week Interest Periods, any Interest
Period pertaining to a Eurocurrency Rate Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

27



--------------------------------------------------------------------------------

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMCB or any other Revolving Credit Lender (or Affiliate
thereof) that agrees in writing with the Company and the Administrative Agent to
act as an L/C Issuer, in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Leasing Companies” means Capital Leasing and its Subsidiaries.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
scheduled Maturity Date then in effect for the 2014 Multicurrency Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $250,000,000 and (b) the 2014 Multicurrency Revolving Credit Facility. The
Letter of Credit Sublimit is part of, and not in addition to, the Multicurrency
Revolving Credit Facility.

“Leverage Ratio” means, as of the end of any fiscal quarter of the Company for
the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of such period to (b) Consolidated EBITDA of the
Consolidated Companies for such period; provided that the amount of Total
Indebtedness determined pursuant to clause (a) above at any date shall be
reduced (i) by the amount of any outstanding Swing Line Loans or Revolving
Credit Loans drawn for the purpose of card settlements so long as (x) such Swing
Line Loans and Revolving Credit Loans are repaid within three Business Days
after the date on which such Loans were drawn and (y) the Company certifies as
to the amount of such Swing Line Loans and Revolving Credit Loans and such
repayment in the applicable Compliance Certificate and (ii) in the case of any
such Indebtedness of a Majority-Owned Subsidiary, by an amount directly
proportional to the amount (if any) by which Consolidated EBITDA determined
pursuant to clause (b) above for such date was reduced (including through the
calculation of Consolidated Net Income) by the elimination of a minority
interest in such Majority-Owned Subsidiary owned by a Person other than a
Consolidated Company.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan, a Bid Loan or a Swing Line
Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Collateral
Documents, (c) the Notes, (d) the Guaranty, (e) the Fee Letters, (f) each Letter
of Credit Application, (g) each Designated Borrower Request and Assumption
Agreement, (h) the Amendment and Restatement Agreement, (i) each Conversion
Agreement, (j) each Extension Agreement, (k) each Commitment Increase and
Joinder Agreement (including, without limitation, the TLB Joinder Agreement) and
(l) the Second Amendment and Restatement Agreement.

 

29



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Company, each Guarantor and each
Designated Borrower.

“Lower Yield Condition” means, in respect of any New Term Loans, the Lower Yield
Condition shall be met if the initial yield on the New Term Loans (as determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Eurocurrency Rate on the New Term Loans, (y) the difference (if positive)
between any LIBOR floor and the Eurocurrency Rate applicable to the New Term
Loans and (z) if the New Term Loans are initially made at a discount or the
lenders making the same receive a fee in lieu thereof (the amount of such
discount or fee, expressed as a percentage of the New Term Loans, being referred
to herein as “OID”), the amount of such OID divided by the lesser of 4 and the
average life to maturity of the New Term Loans)) is less than the sum of (A) the
Applicable Margin then in effect for the Term B Loans, (B) if there is a LIBOR
floor applicable to the New Term Loans, the difference (if positive) between any
LIBOR floor and the Eurocurrency Rate applicable to the Term B Loans at such
time and (C) the initial OID applicable to the Term B Loans, divided by 4. For
purposes of clauses (x) and (y) of this definition, it is understood and agreed
that the Eurocurrency Rate applicable to the New Term Loans shall be deemed to
be equal to the Eurocurrency Rate then applicable to the Term B Loans.

“Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of the Company
and its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of any Loan Party to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.

“Material Companies” means the Company and all Restricted Subsidiaries (other
than Immaterial Subsidiaries).

“Maturity Date” means (a) with respect to (i) the Term A-1 Loans, (ii) the 2012
Multicurrency Revolving Credit Commitments and the 2012 Multicurrency Revolving
Credit Loans and (iii) the 2012 US Dollar Revolving Credit Commitments and the
2012 US Dollar Revolving Credit Loans, January 18, 2012 (the “2012 Maturity
Date”), (b) with respect to (i) the Term A-2 Loans, (ii) the 2014 Multicurrency
Revolving Credit Commitments and the 2014 Multicurrency Revolving Credit Loans,
(iii) the 2014 US Dollar Revolving Credit Commitments and the 2014 US Dollar
Revolving Credit Commitments and (iv) the Bid Loans, July 18, 2014 (the “2014
Maturity Date”), (c) with respect to the Term B Loans, July 18, 2016 (the “Term
B Maturity Date”), and (d) with respect to any Additional Term Loan under an
Additional Term Loan Tranche, such date (which shall be no earlier than July 18,
2016) as agreed by the Company and the applicable Lenders providing the
additional Term Commitments in accordance with Section 2.16.

 

30



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 11.11.

“Metavante Credit Agreement” means that certain Credit Agreement dated as of
November 1, 2007, as amended, among Metavante Corporation, Metavante
Technologies, Inc., the lenders party thereto and JPMCB, as administrative
agent.

“Metavante Transaction” means the acquisition of Metavante Technologies, Inc.
and its subsidiaries by the Company on October 1, 2009, and all action taken in
connection therewith or related thereto, including, without limitation, the
merger, debt exchange, debt modification, and securitization transactions
associated therewith.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means each 2012 Multicurrency
Revolving Credit Commitment with respect to 2012 Multicurrency Revolving Credit
Lenders and each 2014 Multicurrency Revolving Credit Commitment with respect to
2014 Multicurrency Revolving Credit Lenders.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Commitments at such time.

“Multicurrency Revolving Credit Lender” means any 2012 Multicurrency Revolving
Credit Lender and any 2014 Multicurrency Revolving Credit Lender.

“Multicurrency Revolving Credit Loan” means any 2012 Multicurrency Revolving
Credit Loan or any 2014 Multicurrency Revolving Credit Loan.

“Multicurrency Revolving Credit Note” means a promissory note of a Borrower
payable to any Multicurrency Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit D-3 hereto, evidencing the aggregate
indebtedness of such Borrower to such Multicurrency Revolving Credit Lender
resulting from the Multicurrency Revolving Credit Loans made by such
Multicurrency Revolving Credit Lender.

“Multicurrency Revolving Outstandings” means, with respect to any Multicurrency
Revolving Credit Lender at any time, the sum of the aggregate Outstanding Amount
of such Lender’s Multicurrency Revolving Credit Loans plus its Pro Rata Share of
the Outstanding Amount of the L/C Obligations and the Swing Line Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

31



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by any Restricted Company or
any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of such Restricted Company) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by such Restricted Company in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable by such Restricted Company or any of the direct or indirect members
thereof and attributable to such Disposition (including, in respect of any
proceeds received in connection with a Disposition or Casualty Event of any
asset of any Foreign Subsidiary, deductions in respect of withholding taxes that
are or would be payable in cash if such funds were repatriated to the United
States), (D) payments required to be made to holders of minority interests in
Restricted Subsidiaries as a result of such Disposition, and (E) any reserve for
adjustment in respect of (1) the sale price of such asset or assets established
in accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by such Restricted Company after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(I) received upon the Disposition of any non-cash consideration received by such
Restricted Company in any such Disposition and (II) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in clause (E) of the preceding sentence or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no proceeds realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds unless such
proceeds shall exceed $5,000,000 and (y) no proceeds shall constitute Net Cash
Proceeds under this clause (a) in any fiscal year until the aggregate amount of
all such proceeds in such fiscal year shall exceed $25,000,000 (and thereafter
only proceeds in excess of such amount shall constitute Net Cash Proceeds under
this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (i) the sum of the cash received in
connection with such sale over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by such Restricted Company (or, in the case of
taxes, any member thereof) in connection with such incurrence or issuance and,
in the case of Indebtedness of any Foreign Subsidiary, deductions in respect of
withholding taxes that are or would otherwise be payable in cash if such funds
were repatriated to the United States.

 

32



--------------------------------------------------------------------------------

“New Term Loans” has the meaning specified in Section 2.06(a)(v).

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means January 18, 2007.

“Original Credit Agreement” means the Credit Agreement dated as of January 18,
2007 (as amended, supplemented or otherwise modified from time to time prior to
the Restatement Effective Date) among the Company, certain Subsidiaries of the
Company party thereto, each Lender from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
Bank of America, N.A., as Swing Line Lender

“Other Taxes” has the meaning specified in Section 3.01(c).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof (or, in the
case of the Revolving Credit Loans, the Dollar Equivalent amount thereof) after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including

 

33



--------------------------------------------------------------------------------

any refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Borrowings as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

“Participant” has the meaning specified in Section 11.07(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information relating to Uniform Commercial Code
filings of each Loan Party.

“Permitted Acquisition” has the meaning specified in Section 7.02(h).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness

 

34



--------------------------------------------------------------------------------

being modified, refinanced, refunded, renewed or extended, (c) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended,
taken as a whole, (e) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor (or another of the
Restricted Companies, at the election of the Company; provided that if the
obligor is a Loan Party, such other Restricted Company must also be a Loan
Party) on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are or become Loan Parties in
accordance with Section 6.12 and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Permitted Senior Indebtedness” means any unsecured Indebtedness (other than
Permitted Subordinated Indebtedness) that (a) is not scheduled to mature prior
to the date that is 91 days after the stated maturity date for the latest
maturing Tranche of Term Loans outstanding on the date of incurrence of such
Permitted Senior Indebtedness, (b) has no scheduled amortization or payments of
principal prior to the stated maturity date for the latest maturing Tranche of
Term Loans outstanding on the date of incurrence of such Permitted Senior
Indebtedness and (c) has mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
contained in this Agreement for the Term Loans or are otherwise reasonably
acceptable to the Administrative Agent.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness that
(a) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms not materially less favorable to the Lenders, taken as a
whole, than the terms set forth on Exhibit J hereto or on such other terms as
shall be reasonably acceptable to the Administrative Agent, (b) is not scheduled
to mature prior to the date that is 91 days after the stated maturity date for
the latest maturing Tranche of Term Loans outstanding on the date of incurrence
of such Permitted Subordinated Indebtedness, (c) has no scheduled amortization
or payments of principal prior to the stated maturity date for the latest
maturing Tranche of Term Loans outstanding on the date of incurrence of such
Permitted Subordinated Indebtedness, and (d) in the case of such Indebtedness
(or series of related Indebtedness) in excess of the Threshold Amount, has
mandatory prepayment, repurchase or redemption provisions no more onerous or
expansive in scope, taken as a whole, than those contained in this Agreement for
the Term Loans or are otherwise reasonably acceptable to the Administrative
Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

35



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Company or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Pledge Agreement, dated as of
September 12, 2007, among the Loan Parties and the Collateral Agent,
substantially in the form of Exhibit L.

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the Leverage Ratio, the Senior Secured
Leverage Ratio or each of the financial covenants set forth in Section 7.10, in
each case in respect of a Specified Transaction, that such Specified Transaction
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included and (ii) in the case of a Specified
Disposition described in the definition of “Specified Transaction”, shall be
excluded, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by any Restricted Company in connection with such Specified
Transaction, and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the Leverage Ratio,
the Senior Secured Leverage Ratio and the financial covenants set forth in
Section 7.10 to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and may take into account cost savings for
which the necessary steps have been implemented or are reasonably expected to be
implemented within twelve months after the closing of the applicable Permitted
Acquisition.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that in the case of Section 2.17 when a
Defaulting Lender shall exist under the Multicurrency Revolving Credit Facility,
“Pro Rata Share” shall mean the percentage of the total Multicurrency Revolving
Credit Commitments (disregarding any Defaulting Lender’s Multicurrency Revolving
Credit Commitment) represented by such Lender’s Multicurrency Revolving Credit
Commitment.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

36



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 11.07(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to a Bid Loan, a Bid Request, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
Bid Loans shall not be included in the determination of Total Outstandings above
except (x) for purposes of declaring Loans to be due and payable pursuant to
Section 8.02 and (y) for all purposes after the Loans become due and payable
pursuant to Section 8.02 or after the Aggregate Revolving Credit Commitments
expire or terminate.

“Responsible Officer” means the chief executive officer, president, any
corporate executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party (or any other
person duly authorized by a Loan Party to act with respect to the Loan Documents
on behalf of such Loan Party) and, as to any document delivered on the Second
Restatement Effective Date, secretary or assistant secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” means the date on which all of the conditions to
the effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of the Existing Credit Agreement, which are set forth in
Section 8 of the Amendment and Restatement Agreement, are satisfied, which date
is June 29, 2010.

“Restricted Companies” means the Company and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount

 

37



--------------------------------------------------------------------------------

expended in any Restricted Payment, if other than in cash, will be deemed to be
the fair market value of the relevant non-cash assets, as determined in good
faith by the board of directors of the Company and evidenced by a board
resolution.

“Restricted Prepayment” has the meaning specified in Section 7.11.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary (including in any event each Designated Borrower).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing or
a US Dollar Revolving Credit Borrowing, as the context may require.

“Revolving Credit Commitment” means Multicurrency Revolving Credit Commitment or
US Dollar Revolving Credit Commitment, as the context may require.

“Revolving Credit Facility” means, collectively, the US Dollar Revolving Credit
Facility and the Multicurrency Revolving Credit Facility.

“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender or a US
Dollar Revolving Credit Lender, as the context may require.

“Revolving Credit Loan” means any Multicurrency Revolving Credit Loan or any US
Dollar Revolving Credit Loan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

38



--------------------------------------------------------------------------------

“Second Amendment and Restatement Agreement” means the Second Amendment,
Restatement and Joinder Agreement dated as of December 19, 2011 among the
Company, the Lenders party thereto, the Administrative Agent, the L/C Issuer and
the Swing Line Lenders.

“Second Restatement Effective Date” means the date on which all of the
conditions to the effectiveness of the amendment and restatement of the Existing
Credit Agreement in the form of this Agreement, which are set forth in Section 6
of the Second Amendment and Restatement Agreement, are satisfied, which date is
December 19, 2011.

“Second Restatement Effective Date Forecasts” has the meaning specified in
Section 5.05(c).

“Second Restatement Transactions” means, collectively, (a) the execution,
delivery and performance by the Loan Parties of this Agreement and the Second
Amendment and Restatement Agreement, (b) the funding of the Additional Specified
Term A-2 Loans, 2014 US Dollar Revolving Credit Loans, and/or 2014 Multicurrency
Revolving Credit Loans (if any), (c) the execution, delivery and performance by
the Company and its Subsidiaries of the terms of the Supplemental Indenture and
(d) the payment of the fees and expenses incurred in connection with any of the
foregoing.

“Secured Hedging Obligations” has the meaning set forth in the Pledge Agreement.

“Secured Obligations” has the meaning specified in the Pledge Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the holders of Cash Management Obligations,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.02.

“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.

“Securitization Financing” has the meaning referred to in Section 7.03(v).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.

“Senior Notes” has the meaning specified in Section 7.03(y).

“Senior Notes Indenture” means the Indenture dated as of July 16, 2010, pursuant
to which the Senior Notes are issued, together with any supplemental indenture
thereto.

 

39



--------------------------------------------------------------------------------

“Senior Note Permitted Amount” means, at any time, the excess, if any, of
(a) $3,400,000,000 over (b) the sum of (x) the aggregate amount of the Specified
Term A-2 Loans established at or prior to such time pursuant to Section
2.16(a)(ii) and (y) the aggregate amount of the additional Term Commitments
established at or prior to such time pursuant to Section 2.16(a)(i).

“Senior Secured Leverage Ratio” means, as of any date of calculation required
pursuant to Section 2.16(a)(i), the ratio of (a) Total Secured Indebtedness on
such date of calculation to (b) Consolidated EBITDA of the Consolidated
Companies for the four fiscal quarter period ending most recently prior to such
date; provided that the amount of Total Secured Indebtedness determined pursuant
to clause (a) above at any date shall be reduced (i) by the amount of any
outstanding Swing Line Loans or Revolving Credit Loans drawn for the purpose of
card settlements within three Business Days prior to such calculation date, with
the Company certifying as to such amount and purpose) and (ii) in the case of
any such Indebtedness of a Majority-Owned Subsidiary, by an amount directly
proportional to the amount (if any) by which Consolidated EBITDA determined
pursuant to clause (b) above for such date was reduced (including through the
calculation of Consolidated Net Income) by the elimination of a minority
interest in such Majority-Owned Subsidiary owned by a Person other than a
Consolidated Company.

“Series” means (a) when used with respect to Multicurrency Revolving Credit
Lenders, Multicurrency Revolving Credit Commitments or Multicurrency Revolving
Credit Loans, refers to whether such lenders, commitments or loans are (i) 2012
Multicurrency Revolving Credit Lenders, 2012 Multicurrency Revolving Credit
Commitments or 2012 Multicurrency Revolving Credit Loans or (ii) 2014
Multicurrency Revolving Credit Lenders, 2014 Multicurrency Revolving Credit
Commitments or 2014 Multicurrency Revolving Credit Loans, (b) when used with
respect to US Dollar Revolving Credit Lenders, US Dollar Revolving Credit
Commitments or US Dollar Revolving Credit Loans, refers to whether such lenders,
commitments or loans are (i) 2012 US Dollar Revolving Credit Lenders, 2012 US
Dollar Revolving Credit Commitments or 2012 US Dollar Revolving Credit Loans or
(ii) 2014 US Dollar Revolving Credit Lenders, 2014 US Dollar Revolving Credit
Commitments or 2014 US Dollar Revolving Credit Loans and (c) when used with
respect to Term A Lenders, Term A Commitments or Term A Loans, refers to whether
such lenders, commitments or loans are (i) Term A-1 Lenders, Term A-1
Commitments or Term A-1 Loans or (ii) Term A-2 Lenders, Term A-2 Commitments or
Term A-2 Loans.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

40



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 11.07(i).

“Specified Debt” has the meaning specified in the proviso to Section 7.03.

“Specified Debt Test” has the meaning specified in the proviso to Section 7.03.

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Consolidated Companies), (a) that
involves assets comprising all or substantially all of an operating unit of a
business or common Equity Interests of any Person, in each case owned by any
Restricted Company and (b) the total consideration in respect of which exceeds
$10,000,000.

“Specified Non-Recourse Indebtedness” has the meaning set forth in Section
7.03(f).

“Specified Rate Loan” means a loan that bears interest at a rate per annum equal
to (a) the Federal Funds Rate plus the Applicable Margin specified for 2014
Multicurrency Revolving Credit Loans or (b) such other rate as may be agreed
between the Company and the Swing Line Lenders.

“Specified Responsible Officer” means the chief executive officer, president,
chief operating officer, chief financial officer, treasurer, chief accounting
officer or chief legal officer of the Company.

“Specified Term A-2 Loans” has the meaning set forth in Section 2.16(a)(ii).

“Specified Term A-2 Loan Permitted Amount” means, at any time, the excess, if
any of (a) $3,400,000,000 over (b) the sum of (x) the aggregate amount of the
Specified Term A-2 Loans established prior to such time pursuant to Section
2.16(a)(ii), (y) the aggregate amount of the additional Term Commitments
established at or prior to such time pursuant to Section 2.16(a)(i) and (z) the
aggregate amount of the Senior Notes issued pursuant to Section 7.03(y) at or
prior to such time.

“Specified Transaction” means, any Investment, Restricted Payment, Restricted
Prepayment, designation of an Unrestricted Subsidiary, or incurrence of
Indebtedness in respect of which compliance with the financial covenants set
forth in Section 7.10, or the Senior Secured Leverage Ratio, is by the terms of
this Agreement required to be calculated on a Pro Forma Basis, or any Specified
Disposition.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such

 

41



--------------------------------------------------------------------------------

capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” has the meaning specified in Section 6.12(a).

“Subsidiary Guaranty” means, collectively, the guaranty in respect of the
Guaranteed Obligations made by those Subsidiaries of the Company that are
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit G, together with any other
guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supplemental Indenture” means that certain Supplemental Indenture dated as of
December 19, 2011 made by the Company, as issuer, The Bank of New York Mellon
Trust Company, N.A., as trustee, and certain Subsidiaries of the Company, in
regard to the Senior Notes Indenture, pursuant to which the Company is issuing
an additional $150,000,000 of its 7.625% senior notes due 2017.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

 

42



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Commitment” means, as to any Swing Line Lender, its commitment to
make Swing Line Loans pursuant to Section 2.05, in an aggregate principal amount
at any time outstanding not to exceed (a) in the case of any Swing Line Lender
party hereto as of the Second Restatement Effective Date, the amount set forth
opposite such Lender’s name in Schedule 2.05 under the heading “Swing Line
Commitments” and (b) in the case of any Revolving Credit Lender that becomes a
Swing Line Lender hereunder thereafter, that amount which shall be set forth in
the written agreement by which such Lender shall become a Swing Line Lender. The
aggregate Swing Line Commitment of all the Swing Line Lenders shall be less or
equal to the Swing Line Sublimit at all times.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.05.

“Swing Line Lender” means (a) JPMCB, (b) Bank of America and (c) each other
Revolving Credit Lender, if any, as the Company may from time to time select as
a Swing Line Lender hereunder (provided that such Lender shall be reasonably
acceptable to the Administrative Agent and has agreed to be a Swing Line Lender
hereunder in a writing satisfactory to the Administrative Agent, executed by
such Lender, the Company and the Administrative Agent), in each case in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time.

“Swing Line Sublimit” means an amount equal to $350,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.

“Syndication Agent” means (i) in respect of the Existing Credit Agreement, Bank
of America, as syndication agent under the Existing Credit Agreement and (ii) in
respect of this Agreement, Bank of America, as syndication agent under this
Agreement.

 

43



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term A Commitment” means each Term A-1 Commitment with respect to Term A-1
Lenders and each Term A-2 Commitment with respect to Term A-2 Lenders. The
initial aggregate amount of the Term A Commitments on (x) the Original Closing
Date was $2,100,000,000 and (y) the Second Restatement Effective Date is
$1,797,484,746.63.

“Term A Lender” means any Term A-1 Lender or any Term A-2 Lender.

“Term A Facility” means, collectively, the Term A-1 Facility and the Term A-2
Facility.

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
(or be deemed to make) a Term A-1 Loan on the Restatement Effective Date in an
amount equal to the amount of its Term Loan made pursuant to the Original Credit
Agreement outstanding immediately prior to the Restatement Effective Date that
are not converted into Term A-2 Loans on the Restatement Effective Date. The
initial aggregate amount of the Term A-1 Lenders’ Term A-1 Commitments on
(x) the Restatement Effective Date was $396,759,748.35 and (y) the Second
Restatement Effective Date is $0.00.

“Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Loan at
such time.

“Term A-1 Loan” means a Loan made pursuant to Section 2.01(a) of the Original
Credit Agreement. The Term A-1 Loans are the Term Loans that were made pursuant
to the Original Credit Agreement outstanding immediately prior to the
Restatement Effective Date that were not converted into Term A-2 Loans on the
Restatement Effective Date.

“Term A-1 Facility” means, at any time, the aggregate amount of the Term A-1
Loans at such time.

“Term A-2 Commitment” means, as to each Term A-2 Lender, the commitment of such
Lender (a) to convert all or a portion of its existing Term A-1 Loan into a Term
A-2 Loan hereunder pursuant to the Amendment and Restatement Agreement or a
Conversion Agreement or (b) to provide a new Term A-2 Commitment under Section
2.16 pursuant to a Commitment Increase and Joinder Agreement, as applicable. The
initial amount of each Term A-2 Lender’s Term A-2 Commitment on the Restatement
Effective Date is set forth on Schedule 2.01 under the caption “Term A-2
Commitment.” The initial aggregate amount of the Term A-2 Lenders’ Term A-2
Commitments on (x) the Restatement Effective Date (prior to giving effect to any
increases pursuant to Section 2.16) was $1,440,740,251.65 and (y) the Second
Restatement Effective Date (prior to giving effect to any increases pursuant to
Section 2.16) is $1,797,484,746.63, in each case as such amount may be adjusted
from time to time pursuant to Section 2.16.

 

44



--------------------------------------------------------------------------------

“Term A-2 Facility” means, at any time, the aggregate amount of the Term A-2
Commitments or Term A-2 Loans at such time.

“Term A-2 Lender” means, at any time, any Lender that has a Term A-2 Commitment
or a Term A-2 Loan at such time.

“Term A-2 Loan” means (i) a Loan made (or converted) pursuant to Section 2.01(a)
or 2.01(f) and (ii) a Specified Term A-2 Loan or an Additional Specified Term
A-2 Loan.

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Company pursuant to Section 2.01(i), in an aggregate amount
not to exceed the amount set forth opposite such Term B Lender’s name on
Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Lenders’ Term B
Commitments (x) on the TLB Joinder Effective Date was $1,500,000,000 and (y) on
the Second Restatement Effective Date is $1,250,000,000.

“Term B Facility” means, at any time, the aggregate amount of the Term B Loans
at such time.

“Term B Lenders” means, at any time, any Lender that has a Term B Commitment or
Term B Loan at such time.

“Term B Loan” means a Loan made pursuant to Section 2.01(i) of this Agreement.
For the avoidance of doubt, the Term B Loans are deemed to be Replacement Term
Loans (as defined in the Existing Credit Agreement) of the “Term B Loans” (as
defined as in the TLB Joinder Agreement) outstanding immediately prior to the
Second Restatement Effective Date.

“Term B Loan Permitted Amount” means, at any time, the excess, if any, of
(a) $3,400,000,000, over (b) the sum of (x) the aggregate amount of the
Specified Term A-2 Loans established at or prior to such time pursuant to
Section 2.16(a)(ii), (y) the aggregate amount of the additional Term Commitments
established prior to such time pursuant to Section 2.16(a)(i) and (z) the
aggregate principal amount of the Senior Notes issued pursuant to Section
7.03(y) at or prior to such time.

“Term B Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type, the same Tranche and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Lenders of such Tranche
pursuant to Section 2.01(a) or 2.16.

“Term Commitment” means, as to each Term Lender, its obligation to make (or be
deemed to make) a Term Loan to the Company pursuant to Section 2.01(a) or
Section 2.01(i) in an aggregate amount not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term A-1
Commitment”, “Term A-2 Commitment” or “Term

 

45



--------------------------------------------------------------------------------

B Commitment” or in the Assignment and Assumption or in a joinder agreement
described in Section 2.16 pursuant to which such Term Lender becomes a party
hereto, as applicable in each case, as such amount may be adjusted from time to
time in accordance with this Agreement.

“Term Facilities” means, collectively, (a) the Term A-1 Facility, (b) the Term
A-2 Facility and (c) with respect to any other Tranche of Term Loans, (i) on or
prior to the applicable funding date of such Tranche of Term Loans, the
aggregate amount of the Term Commitments of such Tranche at such time and
(ii) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders of such Tranche outstanding at such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loans at such time.

“Term Loan” means a Loan made (or deemed made) pursuant to Section 2.01(a), a
loan made (or deemed made) pursuant to Section 2.01(i) or a term loan made
pursuant to Section 2.16.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Threshold Amount” means $150,000,000.

“TLB Joinder Agreement” means that certain Joinder Agreement dated as of
July 16, 2010 by and among the Company, the Term B Lenders and the
Administrative Agent.

“TLB Joinder Effective Date” means the date on which all of the conditions to
the effectiveness of the TLB Joinder Agreement, which are set forth in
Section 15 of the TLB Joinder Agreement, are satisfied, which date is July 16,
2010.

“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent fiscal quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.

“Total Consolidated Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter of the
Company and its Consolidated Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.

“Total Indebtedness” means, without duplication, (a) the aggregate Outstanding
Amount of all Loans, the aggregate undrawn amount of all outstanding trade
Letters of Credit and all Unreimbursed Amounts and (b) all other Indebtedness of
the Consolidated Companies of the type referred to in clauses (a), (b) (but
solely in respect of letters of credit and bankers’ acceptances, and solely to
the extent drawn and not yet reimbursed), (d), (e), (f) and (h) of the
definition thereof and all Guarantees of the Company and its Subsidiaries in
respect of such Indebtedness of any other Person, in each case other than
Specified Non-Recourse Indebtedness.

 

46



--------------------------------------------------------------------------------

“Total Secured Indebtedness” means, without duplication, (a) the aggregate
Outstanding Amount of all Loans, the aggregate undrawn amount of all outstanding
trade Letters of Credit and all Unreimbursed Amounts and (b) all other
Indebtedness of the Consolidated Companies of the type referred to in clauses
(a), (b) (but solely in respect of letters of credit and bankers’ acceptances,
and solely to the extent drawn and not yet reimbursed), (d), (e), (f) and (h) of
the definition thereof and all Guarantees of the Company and its Subsidiaries in
respect of such Indebtedness of any other Person, in each case (i) that is
secured by any asset of the Consolidated Companies and (ii) other than Specified
Non-Recourse Indebtedness.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations, Bid Loans and Swing Line Loans.

“Tranche” means (a) when used with respect to Revolving Credit Lenders,
Revolving Credit Commitments, Revolving Credit Loans or a Revolving Credit
Borrowing, refers to whether such lenders, commitments or loans (or loans
comprising such borrowing) are (i) Multicurrency Revolving Credit Lenders,
Multicurrency Revolving Credit Commitments or Multicurrency Revolving Credit
Loans or (ii) US Dollar Revolving Credit Lenders, US Dollar Revolving Credit
Commitments or US Dollar Revolving Credit Loans and (b) when used with respect
to Term Loans or Term Lenders, refers to whether such lenders, commitments or
loans (or loans comprising such borrowing) are (i) Term A Lenders, Term A
Commitments or Term A Loans, (ii) Term B Lenders, Term B Commitments or Term B
Loans or (iii) holders of any tranche of Additional Term Loans, commitments of
such holders in respect thereof or such Additional Term Loans.

“Transaction” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Existing Credit Agreement and the Amendment and
Restatement Agreement, (b) the funding of Additional Term Loans pursuant to
Section 2.16(a)(i) and in accordance with the other applicable provisions of
Section 2.16, (c) the funding of the Senior Notes and the execution and delivery
by the applicable Consolidated Companies of the documentation associated
therewith and the performance of their obligations thereunder, (d) the
consummation of the share repurchase contemplated by Section 7.06(g) hereof and
the execution and delivery by the applicable Consolidated Companies of the
documentation associated therewith and the performance of their obligations
thereunder, (e) the repayment in full of the indebtedness outstanding under the
Metavante Credit Agreement and (f) the payment of the fees and expenses incurred
in connection with any of the foregoing.

“Trigger Date” has the meaning specified in Section 7.10(a)(i).

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

“US Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous US Dollar Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
US Dollar Revolving Credit Lenders pursuant to Section 2.01(b).

 

47



--------------------------------------------------------------------------------

“US Dollar Revolving Credit Commitment” means each 2012 US Dollar Revolving
Credit Commitment with respect to 2012 US Dollar Revolving Credit Lenders and
each 2014 US Dollar Revolving Credit Commitment with respect to 2014 US Dollar
Revolving Credit Lenders.

“US Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the US Dollar Revolving Credit Commitments at such time.

“US Dollar Revolving Credit Lender” means any 2012 US Dollar Revolving Credit
Lender and any 2014 US Dollar Revolving Credit Lender.

“US Dollar Revolving Credit Note” means a promissory note of the Company payable
to any US Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit D-2 hereto, evidencing the aggregate
indebtedness of the Company to such Revolving Credit Lender resulting from the
US Dollar Revolving Credit Loans made by such US Dollar Revolving Credit Lender.

“U.S. Lender” has the meaning set forth in Section 11.16(b).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed on
Schedule 1.01C and (b) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Restatement Effective Date (and continuing until such time
that such designation may be thereafter revoked by the Company).

“Vault Cash Operations” means the vault cash or other arrangements pursuant to
which various financial institutions fund the cash requirements of automated
teller machines and cash access facilities operated by the Consolidated
Companies at customer locations.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

48



--------------------------------------------------------------------------------

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date (excluding cash and Cash Equivalents)
over current liabilities of the Company and its Subsidiaries on such date
(excluding current liabilities in respect to Indebtedness), all determined on a
consolidated basis in accordance with GAAP.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(f) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 7.10) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Lenders pursuant to Section 6.01 or, prior to such delivery, the Historical
Financial Statements (as defined in the Original Credit Agreement) for the
fiscal year ended December 31, 2005.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.

 

49



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

Section 1.08. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Revolving Credit
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum

 

50



--------------------------------------------------------------------------------

or multiple amount, is expressed in Dollars, but such Revolving Credit
Borrowing, Eurocurrency Rate Revolving Credit Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

Section 1.09. Additional Alternative Currencies. (a) The Company may from time
to time request that Eurocurrency Rate Revolving Credit Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Rate Revolving Credit Loans,
such request shall be subject to the approval of the Administrative Agent and
the Multicurrency Revolving Credit Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such earlier time or date as may be agreed by the Administrative Agent and,
in the case of any such request pertaining to Letters of Credit, the L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Credit Loans, the Administrative Agent shall
promptly notify each Multicurrency Revolving Credit Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Multicurrency Revolving
Credit Lender (in the case of any such request pertaining to Eurocurrency Rate
Revolving Credit Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Revolving Credit
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Multicurrency Revolving Credit Lender or the L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Revolving Credit Loans
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Multicurrency Revolving Credit Lenders consent
to making Eurocurrency Rate Revolving Credit Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Revolving Credit
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company, it being acknowledged
and agreed that the Company shall be permitted to create a subtranche of the
Multicurrency Revolving Credit Facility in respect of such currency pursuant to
and in accordance with the last sentence of Section 2.01(b).

 

51



--------------------------------------------------------------------------------

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Committed Loans. (a) The Term A Borrowings. Subject to the
terms and conditions set forth herein, and in the Amendment and Restatement
Agreement, (i) each Term A-1 Loan outstanding to the Company on the Restatement
Effective Date that is not converted into a Term A-2 Loan will remain
outstanding as a Term A-1 Loan and (ii) each Term A-2 Lender has severally
agreed to convert all or a portion of its existing Term A-1 Loans into, and the
Indebtedness converted by such converted Term A-1 Loan will remain outstanding
as, a Term A-2 Loan on the Restatement Effective Date in a principal amount
equal to such Term A-2 Lender’s Term A-2 Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each US Dollar Revolving Credit Lender severally agrees to
make loans to the Company in Dollars from time to time, on any Business Day
until the Maturity Date applicable to such Lender’s US Dollar Revolving Credit
Commitment, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s US Dollar Revolving Credit Commitment, and (ii) each
Multicurrency Revolving Credit Lender severally agrees to make loans to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day until the Maturity Date applicable to such Lender’s
Multicurrency Revolving Credit Commitment, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Multicurrency Revolving
Credit Commitment; provided that after giving effect to any Multicurrency
Revolving Credit Borrowing, (x) the Multicurrency Revolving Outstandings of any
Lender shall not exceed such Lender’s Multicurrency Revolving Credit Commitment,
(y) the aggregate Outstanding Amount of all Multicurrency Revolving Credit Loans
denominated in Australian Dollars, plus the Outstanding Amount of all L/C
Obligations denominated in Australian Dollars shall not exceed the Australian
Dollar Sublimit and (z) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, a Borrower may borrow under this Section 2.01(b), prepay under Section
2.06 and reborrow under this Section 2.01(b). Revolving Credit Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding the foregoing, in the event the Borrowers desire to make a
Revolving Credit Borrowing in a currency other than Dollars or an Alternative
Currency and some, but not all, of the Multicurrency Revolving Credit Lenders
are willing to fund such Borrowing in the Borrowers’ desired currency, the
Borrowers shall be permitted, with the reasonable consent of the Administrative
Agent, to create a subtranche of the Multicurrency Revolving Credit Facility in
which only Multicurrency Revolving Credit Lenders willing to fund in the desired
currency (each, an “Additional Alternative Currency”) shall participate, and
with respect to such subtranche, such Additional Alternative Currency shall be
deemed to be an Alternative Currency for all purposes hereof.

 

52



--------------------------------------------------------------------------------

Each Multicurrency Revolving Credit Lender may, at its option, make any
Multicurrency Revolving Credit Loan denominated in an Alternative Currency
available to any Designated Borrower that is a Foreign Subsidiary by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Designated Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) US Dollar Revolving Credit Loans. All US Dollar Revolving Credit Loans will
be made by all US Dollar Revolving Credit Lenders (including both 2012 US Dollar
Revolving Credit Lenders and 2014 US Dollar Revolving Credit Lenders) in
accordance with their Pro Rata Share of the US Dollar Revolving Credit Facility
until the 2012 Maturity Date; thereafter, all US Dollar Revolving Credit Loans
will be made by the 2014 US Dollar Revolving Credit Lenders in accordance with
their Pro Rata Share of the US Dollar Revolving Credit Facility until the 2014
Maturity Date.

(d) Multicurrency Revolving Credit Loans. All Multicurrency Revolving Credit
Loans will be made by all Multicurrency Revolving Credit Lenders (including both
2012 Multicurrency Revolving Credit Lenders and 2014 Multicurrency Revolving
Credit Lenders) in accordance with their Pro Rata Share of the Multicurrency
Revolving Credit Facility until the 2012 Maturity Date; thereafter, all
Multicurrency Revolving Credit Loans will be made by the 2014 Multicurrency
Revolving Credit Lenders in accordance with their Pro Rata Share of the
Multicurrency Revolving Credit Facility until the 2014 Maturity Date.

(e) Outstanding Revolving Credit Loans and Letters of Credit. All Revolving
Credit Loans and Letters of Credit outstanding under the Original Credit
Agreement on the Restatement Effective Date shall remain outstanding hereunder
on the terms set forth herein.

(f) Additional Conversions of Term A-1 Loans.

(i) At any time after the Restatement Effective Date, the Company may request
that any Term A-1 Lender convert all or a portion of its Term A-1 Loans into
Term A-2 Loans. Any Term A-1 Lender wishing to agree to such conversion shall
deliver to the Administrative Agent a duly completed Conversion Agreement. Upon
the acceptance by the Administrative Agent and the Company of such Conversion
Agreement, the Term A-1 Loans of such Term A-1 Lender specified therein shall be
converted into an equal principal amount of Term A-2 Loans.

(ii) The initial Interest Period applicable to each Term A-2 Loan resulting from
the conversion of a Term A-1 Loan pursuant to clause (i) above that is a
Eurocurrency Loan shall be the then-current Interest Period applicable to the
Term A-1 Loan from which it is converted with no conversion into a different
Interest Period, payment or prepayment of such Term A-1 Loan being deemed to
have occurred solely due to such conversion.

(iii) On a quarterly basis, the Administrative Agent shall notify the Lenders of
the aggregate amount of Term A-1 Loans that have been converted into Term A-2
Loans pursuant to this Section 2.01(f) during the preceding quarter.

 

53



--------------------------------------------------------------------------------

(g) Additional Extensions of 2012 Revolving Credit Commitments.

(i) At any time after the Restatement Effective Date, the Company may request
that any 2012 Multicurrency Revolving Credit Lender or any 2012 US Dollar
Revolving Credit Lender extend the Maturity Date applicable to such 2012
Multicurrency Revolving Credit Lender’s 2012 Multicurrency Revolving Credit
Commitments or to such 2012 US Dollar Revolving Credit Lender’s 2012 US Dollar
Revolving Credit Commitments to the 2014 Maturity Date. Any 2012 Multicurrency
Revolving Credit Lender or any 2012 US Dollar Revolving Credit Lender wishing to
agree to such extension shall deliver to the Administrative Agent and the
Company a duly completed Extension Agreement. Upon the acceptance by the
Administrative Agent and the Company of such Extension Agreement, the Maturity
Date applicable to the 2012 Multicurrency Revolving Credit Commitments of such
2012 Multicurrency Revolving Credit Lender or the 2012 US Dollar Revolving
Credit Commitments of such 2012 US Dollar Revolving Credit Lender, in each case,
specified in such Extension Agreement shall, effective on the effective date of
such Extension Agreement, be extended until the 2014 Maturity Date.

(ii) Each Lender that agrees to extend the Maturity Date applicable to its Loans
pursuant to this Section 2.01(g) shall automatically be, from the effective date
of such extension, deemed to be a 2014 Multicurrency Revolving Credit Lender, or
a 2014 US Dollar Revolving Credit Lender, as applicable and such Lender’s Loans
and Commitments shall, solely to the extent that such Lender has extended the
Maturity Date applicable to its 2012 Multicurrency Revolving Credit Loans or
2012 US Dollar Revolving Credit Loans to the 2014 Maturity Date be deemed to be
2014 Multicurrency Revolving Credit Loans and a 2014 Multicurrency Revolving
Credit Commitment or 2014 US Dollar Revolving Credit Loans and a 2014 US Dollar
Revolving Credit Commitment, respectively, for all purposes of this Agreement.

(h) [Intentionally Omitted]

(i) The Term B Borrowings. Subject to the terms and conditions set forth herein
and in the Second Amendment and Restatement Agreement, each Term B Lender
severally agrees to make (or be deemed to make), on the Second Restatement
Effective Date, a single loan in Dollars to the Company in an amount equal to
such Lender’s Term B Commitment. Amounts borrowed under this Section 2.01(i) and
repaid or prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Committed Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of Eurocurrency Rate Committed Loans denominated in Dollars,
continuation of Eurocurrency Rate Committed Loans denominated in Dollars or any
conversion of Base Rate Committed Loans to Eurocurrency Rate Committed Loans
denominated in Dollars, (ii) 1:00 p.m.

 

54



--------------------------------------------------------------------------------

four Business Days prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Committed Loans denominated in Alternative Currencies, and
(iii) 12:00 p.m. on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof. Except as provided in
Sections 2.04(c)(i) and 2.05(c)(i), each Committed Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or which existing
Term Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) in the case of a
Revolving Credit Borrowing, the relevant currency and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, a Eurocurrency Rate Committed Loan with an Interest
Period of one month (subject to the definition of Interest Period). Any such
automatic conversion to Eurocurrency Rate Committed Loans with an Interest
Period of one month shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If a
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Committed Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its Pro
Rata Share of the applicable Class and Tranche (and Series, if applicable) of
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Eurocurrency Rate Loans with an Interest Period of 1
month or continuation described in Section 2.02(a). In the case of each
Committed Borrowing, each Appropriate Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the

 

55



--------------------------------------------------------------------------------

applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the relevant Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the relevant
Borrower on the books of JPMCB with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Company; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Company,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing denominated in Dollars shall be applied, first, to the payment in
full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the relevant Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan unless the relevant Borrower pays the amount
due, if any, under Section 3.07 in connection therewith. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. The determination of
the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 20 Interest Periods in effect with respect to
Committed Loans.

(f) The failure of any Lender to make the Committed Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Committed Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Committed Loan to be made by such other Lender on the date of any Borrowing.

Section 2.03. Bid Loans. (a) General. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees that the Company may from time
to time request the Revolving Credit Lenders of any Tranche or both Tranches to
submit offers to make loans (each such loan, a “Bid Loan”) to the Company prior
to the 2014 Maturity Date pursuant to this Section 2.03; provided, however, that
after giving effect to any Bid Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Credit Commitments.

(b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of

 

56



--------------------------------------------------------------------------------

Absolute Rate Loans, or (ii) four Business Days prior to the requested date of
any Bid Borrowing that is to consist of Eurocurrency Margin Bid Loans. Each Bid
Request shall specify (i) the requested date of the Bid Borrowing (which shall
be a Business Day), (ii) the aggregate principal amount of Bid Loans requested
(which must be $10,000,000 or a whole multiple of $1,000,000 in excess thereof),
(iii) the Type of Bid Loans requested, (iv) the requested currency and (v) the
duration of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company. No Bid Request shall contain a request for
(i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole and absolute discretion, the Company may not submit a Bid Request if it
has submitted another Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Revolving Credit Lender
of each Bid Request received by it from the Company and the contents of such Bid
Request.

(ii) Each Revolving Credit Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans; provided, however, that any Competitive Bid submitted by JPMCB
in its capacity as a Revolving Credit Lender in response to any Bid Request must
be submitted to the Administrative Agent not later than 10:15 a.m. on the date
on which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Commitment of the bidding Lender,
(y) must be $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (D) the proposed currency of each Bid Loan; (E) if
the proposed Bid Borrowing is to consist of Eurocurrency Margin Bid Loans, the
Eurocurrency Bid Margin with respect to each such Eurocurrency Margin Bid Loan
and the Interest Period applicable thereto; and (F) the identity of the bidding
Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Revolving Credit Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive

 

57



--------------------------------------------------------------------------------

Bid shall constitute a revocation of the Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Revolving Credit Lender of any manifest error it detects in such
Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.01 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 12:00 p.m. (x) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (y) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to it pursuant to Section 2.03(d). The Company shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids. In the
case of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the Company may not accept any offer regarding which the Administrative
Agent has notified the Company that such offer is either (a) of the type
described in Section 2.03(c)(iii) or (b) otherwise fails to comply with the
requirements hereof.

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

 

58



--------------------------------------------------------------------------------

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

Section 2.04. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Multicurrency Revolving
Credit Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Original Closing Date until the Letter
of Credit Expiration Date, to issue Letters of Credit denominated in Dollars or
in one or more Alternative Currencies for the account of the relevant Borrower
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.04(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Multicurrency Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the relevant Borrower; provided that
the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension or after
giving effect thereto, (w) the Total Revolving Outstandings would exceed the
Aggregate Revolving Credit Commitments, (x) the Multicurrency Revolving
Outstandings of any Lender would exceed such Lender’s Multicurrency Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (z) the aggregate Outstanding Amount of
all Multicurrency Revolving Credit Loans denominated in Australian Dollars, plus
the Outstanding Amount of all L/C Obligations denominated in Australian Dollars
would exceed the Australian Dollar Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain

 

59



--------------------------------------------------------------------------------

Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Original Closing Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Original Closing Date and
which, in each case, the L/C Issuer in good faith deems material to it;

(B) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Multicurrency Revolving Credit Lenders (other than any
Multicurrency Revolving Credit Lender that is a Defaulting Lender) have approved
such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Multicurrency Revolving Credit
Lenders (other than any Multicurrency Revolving Credit Lender that is a
Defaulting Lender) have approved such expiry date; or

(D) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days prior
to the proposed issuance date or date of amendment, as the case may be, or such
later date and time as the L/C Issuer may agree in a particular instance in its
sole discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall

 

60



--------------------------------------------------------------------------------

specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may reasonably request. In the event that any Letter of Credit
Application includes representations and warranties, covenants and/or events of
default that do not contain the materiality qualifiers, exceptions or thresholds
that are applicable to the analogous provisions of this Agreement or other Loan
Documents, or are otherwise more restrictive, the relevant qualifiers,
exceptions and thresholds contained herein shall be incorporated therein or, to
the extent more restrictive, shall be deemed for purposes of such Letter of
Credit Application to be the same as the analogous provisions herein.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof (such confirmation to be promptly provided
by the Administrative Agent), then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the relevant Borrower or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Multicurrency Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the L/C Issuer to prevent any such renewal at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the L/C Issuer
shall not permit

 

61



--------------------------------------------------------------------------------

any such renewal if (A) the L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.04(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the Nonrenewal
Notice Date from the Administrative Agent, any Multicurrency Revolving Credit
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the relevant Borrower shall reimburse the L/C Issuer in
such Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the relevant Borrower will reimburse the L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 3:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency; provided that if notice of such drawing is not provided to
the Company prior to 1:00 p.m. on the Honor Date, then the relevant Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency on the next
succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit. If the relevant Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Multicurrency Revolving Credit Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Multicurrency Revolving Credit Lender’s Pro Rata Share thereof. In such event,
the Company shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.04(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

62



--------------------------------------------------------------------------------

(ii) Each Multicurrency Revolving Credit Lender (including the Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Multicurrency Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans, the Company shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

(iv) Until each Multicurrency Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
L/C Issuer.

(v) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Multicurrency Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by a
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of any Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the

 

63



--------------------------------------------------------------------------------

time specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. If such Lender pays such amount (with interest as aforesaid),
the amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Multicurrency Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations. (i) If, at any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any
Multicurrency Revolving Credit Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

 

64



--------------------------------------------------------------------------------

any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any release or amendment or waiver of or consent to departure from the
Guaranty or any other guarantee, for all or any of the Obligations of the
Borrowers in respect of such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to a Borrower or in the relevant currency
markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by the
L/C Issuer’s gross negligence or willful misconduct. The Borrowers shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
relevant Borrower’s instructions or other irregularity, such Borrower will
promptly notify the L/C Issuer. The Borrowers shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not,

 

65



--------------------------------------------------------------------------------

preclude the Borrowers from pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under this Agreement or any
other agreement. None of the L/C Issuer, any Agent-Related Person, nor any of
the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (vii) of Section 2.04(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by a Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the relevant
Borrower shall, within three Business Days, Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be) or, in the case of clause (ii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the L/C Issuer. Unless at the option of the
Company, Cash Collateral was deposited in the foreign currency in which the
applicable Letter of Credit was issued, the Administrative Agent may, at any
time and from time to time after the initial deposit of Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Cash
Collateral shall be maintained in a Cash Collateral Account. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than rights or claims of the
Administrative Agent arising by operation of law or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited and held in the
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such

 

66



--------------------------------------------------------------------------------

right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the L/C Issuer. To the extent the amount of
any Cash Collateral exceeds the aggregate Outstanding Amount of all L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Multicurrency Revolving Credit Lender in accordance with
its Pro Rata Share a Letter of Credit fee for each Letter of Credit issued for
the account of a Borrower equal to the Applicable Margin times the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Margin during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued for the
account of a Borrower equal to 0.125% per annum (or, in the case of any L/C
Issuer, any lesser percentage that may be agreed by the Borrowers and such L/C
Issuer) of the Dollar Equivalent of the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit). Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
five Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

67



--------------------------------------------------------------------------------

(l) Requirement to Fund Letters of Credit Following Maturity of 2012
Multicurrency Revolving Credit Commitments. On and after the 2012 Maturity Date,
each 2014 Multicurrency Revolving Credit Lender will be required, in accordance
with such Lender’s Pro Rata Share of the Multicurrency Revolving Credit
Facility, to fund Unreimbursed Amounts pursuant to Section 2.04(c)(i) arising on
or after such date and/or fund participations in Unreimbursed Amounts regardless
of whether any Default existed on the 2012 Maturity Date (unless on or prior to
the 2012 Maturity Date, any of the actions described in Section 8.02(a), 8.02(b)
or 8.02(c) or the proviso to Section 8.02 shall have been taken or occurred);
provided that the aggregate Outstanding Amount of the Multicurrency Revolving
Credit Loans of such Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
all Swing Line Loans shall not exceed such Lender’s Multicurrency Revolving
Credit Commitment.

(m) Defaulting Lenders. This Section 2.04 shall be subject to the applicable
provisions of Section 2.17 in the event any Multicurrency Revolving Credit
Lender becomes a Defaulting Lender.

Section 2.05. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lenders agree to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day until the 2014 Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Multicurrency Revolving Credit Loans
and L/C Obligations of any Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Multicurrency Revolving Credit Commitment; provided that
after giving effect to any Swing Line Loan, (x) the aggregate principal amount
of outstanding Swing Line Loans made by any Swing Line Lender shall not exceed
such Swing Line Lender’s Swing Line Commitment, (y) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Credit Commitments and
(z) the aggregate Outstanding Amount of the Multicurrency Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Multicurrency Revolving
Credit Commitment; provided further that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.05, prepay under Section 2.06 and
reborrow under this Section 2.05. Each Swing Line Loan shall be (i) for the
first three Business Days that it remains outstanding, a Specified Rate Loan and
(ii) thereafter, a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Multicurrency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lenders
a risk participation in such Swing Line Loan in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lenders and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lenders and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date or such later

 

68



--------------------------------------------------------------------------------

time on the requested borrowing date as may be approved by the Swing Line
Lenders in their sole discretion, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lenders and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lenders of any telephonic Swing Line Loan Notice, the Swing Line Lenders will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lenders will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lenders have received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Multicurrency Revolving Credit Lender) prior to 3:30 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lenders not to make such Swing Line Loan as a result of the limitations set
forth in the provisos to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lenders will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company. Unless otherwise agreed among the Swing Line Lenders, each Swing Line
Loan shall be made by the Swing Line Lenders ratably in accordance with their
respective Swing Line Commitments.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lenders at any time in
their sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lenders to so request on its
behalf), that each Multicurrency Revolving Credit Lender make either a Specified
Rate Loan or a Base Rate Loan (as applicable to the underlying Swing Line Loan
at such time, subject to automatic conversion thereof from a Specified Rate Loan
to a Base Rate Loan at the time contemplated by Section 2.05(a) hereof) in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of the
Specified Rate Loans and/or Base Rate Loans (as applicable), but subject to the
unutilized portion of the Multicurrency Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lenders shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Multicurrency Revolving
Credit Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lenders at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Multicurrency Revolving Credit Lender that so makes funds available shall be
deemed to have made a Specified Rate Loan or a Base Rate Loan (as applicable) to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lenders.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for

 

69



--------------------------------------------------------------------------------

Specified Rate Loans and/or Base Rate Loans (as applicable) submitted by the
Swing Line Lenders as set forth herein shall be deemed to be a request by the
Swing Line Lenders that each of the Multicurrency Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Multicurrency
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lenders pursuant to Section 2.05(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lenders shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lenders at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lenders (or either of them) in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lenders submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.05(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Multicurrency Revolving Credit Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.05(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Company of a Committed Loan
Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lenders receive any payment on account of such
Swing Line Loan, the Swing Line Lenders will distribute to such Lender its Pro
Rata Share of such payment in the same funds as those received by the Swing Line
Lenders.

(ii) If any payment received by the Swing Line Lenders in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lenders under any of the circumstances described in Section 11.06 (including
pursuant to any

 

70



--------------------------------------------------------------------------------

settlement entered into by the Swing Line Lenders in their discretion), each
Multicurrency Revolving Credit Lender shall pay to the Swing Line Lenders its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lenders.

(e) Interest for Account of Swing Line Lenders. The Swing Line Lenders shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Specified Rate Loan
or Base Rate Loan (as applicable) or risk participation pursuant to this Section
2.05 to refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest
in respect of such Pro Rata Share shall be solely for the account of the Swing
Line Lenders.

(f) Payments Directly to Swing Line Lenders. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to each
Swing Line Lender.

(g) Defaulting Lenders. This Section 2.05 shall be subject to the applicable
provisions of Section 2.17 in the event any Multicurrency Revolving Credit
Lender becomes a Defaulting Lender.

Section 2.06. Prepayments. (a) Optional. (i) Each Borrower may, upon notice from
the Company to the Administrative Agent, at any time or from time to time,
voluntarily prepay the Term Loans of any Tranche (or Series thereof) and/or
Revolving Credit Loans of any Tranche (or Series thereof) in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies and (3) on the date of prepayment of
Base Rate Committed Loans; (B) any prepayment of Eurocurrency Rate Committed
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof; (C) any prepayment of Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; (D) so long as any Term A-1 Loans are outstanding, the Company
shall not prepay Term A-2 Loans under this paragraph unless it shall
simultaneously prepay Term A-1 Loans on at least a ratable basis with the Term
A-2 Loans being prepaid (it being understood and agreed that the Company may
prepay Term A-1 Loans under this paragraph without making any corresponding
prepayments of Term A-2 Loans); (E) so long as any 2012 Multicurrency Revolving
Credit Loans are outstanding, the Company shall not prepay 2014 Multicurrency
Revolving Credit Loans under this paragraph unless it shall simultaneously
prepay 2012 Multicurrency Revolving Credit Loans on at least a ratable basis
with the 2014 Multicurrency Revolving Credit Loans being prepaid (it being
understood and agreed that the Company may prepay 2012 Multicurrency Revolving
Credit Loans under this paragraph without making any corresponding prepayments
of 2014 Multicurrency Revolving Credit Loans); and (F) so long as any 2012 US
Dollar Revolving Credit Loans are outstanding, the Company shall not prepay 2014
US Dollar Revolving Credit Loans under this paragraph unless it shall
simultaneously prepay 2012 US Dollar Revolving Credit Loans on at least a
ratable basis with the 2014 US

 

71



--------------------------------------------------------------------------------

Dollar Revolving Credit Loans being prepaid (it being understood and agreed that
the Company may prepay 2012 US Dollar Revolving Credit Loans under this
paragraph without making any corresponding prepayments of 2014 US Dollar
Revolving Credit Loans). Each such notice shall specify the date and amount of
such prepayment and the Class(es) and Type(s) (and, if applicable, Series
thereof) of Committed Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.07. Each prepayment of the Loans pursuant
to this Section 2.06(a) shall be applied among the Facilities in such amounts as
the Company may direct in its sole discretion, subject to the restrictions set
forth in clauses (D), (E) and (F) above; provided that any such prepayment of
the Term Loans shall be applied against the then remaining scheduled
amortization payments under the Term Loans in order of their maturities. Each
prepayment in respect of a particular Facility shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(ii) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender; provided that in connection with the repayment in full or
refinancing of all of the Facilities, if any Bid Loan is outstanding at such
time, the Company shall be permitted to deposit with the Administrative Agent
cash or deposit account balances (or a letter of credit) pursuant to
documentation reasonably satisfactory to such Bid Loan Lender in an amount equal
to the sum of the outstanding principal amount of such Bid Loan and the
remaining interest payments on such Bid Loan.

(iii) The Company may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment,
(B) any such prepayment shall be in a minimum principal amount of the lesser of
$100,000 and the total principal amount of the Swing Line Loans then outstanding
and (C) any such prepayment shall be applied ratably to the outstanding Swing
Line Loans held by the respective Swing Line Lenders. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(iii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(v) Notwithstanding anything herein to the contrary, all optional prepayments of
the Term B Loans effected on or prior to date that is eighteen months after the
Second Restatement Effective Date with the proceeds of a substantially
concurrent issuance or incurrence of new term loans (excluding (x) a refinancing
of all the facilities outstanding

 

72



--------------------------------------------------------------------------------

under this Agreement in connection with a Change of Control and (y) a prepayment
of any portion of the Term B Loans effected on or prior to January 31, 2012 with
the proceeds of a substantially concurrent issuance or incurrence of new Term
A-2 Loans and/or new 2014 Revolving Credit Commitments) (“New Term Loans”) shall
be accompanied by a prepayment fee equal to 1% of the aggregate principal amount
of such prepayments if the Lower Yield Condition is met. For the avoidance of
doubt, it is understood and agreed that any mandatory prepayment of the Term B
Loans with the proceeds of New Term Loans that are not permitted by Section 7.03
shall be deemed to be an optional prepayment for purposes of this
Section 2.06(a)(v).

(vi) Notwithstanding Section 11.01(f), in the event that this Agreement is
amended at any time on or prior to the date that is eighteen months after the
Second Restatement Effective Date and such amendment to this Agreement reduces
or, upon the satisfaction of certain conditions, could have the effect of
reducing, the Applicable Margin or the LIBOR floor applicable to the Term B
Loans, the Company agrees to pay to the Administrative Agent for the benefit of
each Term B Lender (whether or not such Term B Lender consents to such
amendment) a fee in an amount equal to 1% of such Lender’s Term B Loans
outstanding on the effective date of such amendment. Notwithstanding
Section 11.01(a), this Section 2.06(a)(vi) shall not be waived, amended or
modified without the written consent of each Term B Lender adversely affected
hereby.

(b) Mandatory.

(i) (A) If (1) any Restricted Company Disposes of any property or assets
pursuant to Section 7.05(l)(ii), 7.05(q) or 7.05(s), or (2) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by any
Restricted Company of Net Cash Proceeds in excess of $1,000,000 in any fiscal
year, the Company shall cause to be prepaid on or prior to the date which is ten
Business Days after the date of the realization or receipt of such Net Cash
Proceeds an aggregate principal amount of Term Loans in an amount equal to 100%
of all Net Cash Proceeds received; provided that no such prepayment shall be
required pursuant to this Section 2.06(b)(i)(A) if, on or prior to such date,
the Company shall have given written notice to the Administrative Agent of its
intention to reinvest all or a portion of such Net Cash Proceeds in accordance
with Section 2.06(b)(i)(B) (which election may only be made if no Event of
Default has occurred and is then continuing);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition or any Casualty Event required to be applied in accordance with
Section 2.06(b)(i)(A), at the option of the Company, and so long as no Event of
Default shall have occurred and be continuing, the Company may reinvest all or
any portion of such Net Cash Proceeds in the acquisition, improvement or
maintenance of assets useful in the operations of the Restricted Companies
(1) in the case of any Net Cash Proceeds received with respect to any
Disposition, within (x) 12 months following receipt of such Net Cash Proceeds or
(y) if the Company enters into a contract to reinvest such Net Cash Proceeds
within such 12 month period following receipt thereof, 18 months following
receipt of such Net Cash Proceeds and (2) in the case of any Net Cash Proceeds

 

73



--------------------------------------------------------------------------------

received with respect to any Casualty Event, within (x) 24 months following
receipt of such Net Cash Proceeds or (y) if the Company enters into a contract
to reinvest such Net Cash Proceeds within such 24 month period following receipt
thereof, 30 months following receipt of such Net Cash Proceeds; provided that if
any Net Cash Proceeds are no longer intended to be so reinvested at any time
after delivery of a notice of reinvestment election or are not so reinvested
during (I) in the case of any such Disposition, such 12 month period or 18 month
period, as applicable and (II) in the case of any such Casualty Event, such 24
month period or 30 month period, as applicable, an amount equal to any such Net
Cash Proceeds shall be immediately applied to the prepayment of the Term Loans
as set forth in this Section 2.06.

(ii) If any Restricted Company incurs or issues any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.03, the Company shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is five Business Days after the receipt of such Net Cash Proceeds.

(iii) Within ten Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrowers shall cause to be prepaid
an aggregate principal amount of Term Loans in an amount equal to (A) 50% of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the first full fiscal year ended after the
Restatement Effective Date) minus (B) the sum of (1) the amount of any
prepayments of the Term Loans made pursuant to Section 2.06(a) during the fiscal
year covered by such financial statements and (2) solely to the extent the
Revolving Credit Commitments are reduced pursuant to Section 2.07(a) in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any prepayments of the Revolving Credit Loans made pursuant to
Section 2.06(a) during the fiscal year covered by such financial statements;
provided that such percentage shall be reduced to (x) 25% if the Leverage Ratio
as of the end of such fiscal year was equal to or less than 3.00:1 and greater
than 2.50:1 and (y) 0% if (I) the Leverage Ratio as of the end of such fiscal
year was equal to or less than 2.50:1 or (II) the Excess Cash Flow for such year
was less than $10,000,000.

(iv) Each prepayment of Term Loans pursuant to this Section 2.06(b) shall be
applied ratably to each Tranche of the Term Loans (and within the Tranche of
Term A Loans, ratably to each Series thereof) and in direct order of maturities
to the principal repayment installments of the Term Loans that are due after the
date of such prepayment. Each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares.

(v) The Borrowers shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.06(b) at least (A) in the case of the
prepayment of Term Loans which are Base Rate Loans, three Business Days and
(B) in the case of prepayments of Term Loans which are Eurocurrency Rate Loans,
five Business Days, in each case prior

 

74



--------------------------------------------------------------------------------

to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrowers’ prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(vi) If the Administrative Agent notifies the Company at any time that the Total
Revolving Outstandings at such time exceed an amount equal to 105% of the
Aggregate Revolving Credit Commitments then in effect, then, within five
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Total Revolving Outstandings as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Credit Commitments then in
effect (provided that in the case of any Eurocurrency Rate Loan, if the
Borrowers deposit in an escrow account on terms satisfactory to the
Administrative Agent an amount (the “Escrowed Amount”) for the prepayment of
such Eurocurrency Rate Loan on the last day of then next-expiring Interest
Period for such Eurocurrency Rate Loan, the Total Revolving Outstandings shall
be deemed to be reduced by an amount equal to the Escrowed Amount for purposes
of this Section 2.06(b)(vi), it being agreed and understood that interest in
respect of any Escrowed Amount shall continue to accrue thereon at the rate
provided hereunder for the Eurocurrency Rate Loan which such Escrowed Amount is
intended to repay until such Escrowed Amount shall have been used in full to
repay such Eurocurrency Rate Loan).

(vii) If for any reason at any time during the five Business Day period
immediately preceding the 2012 Maturity Date, the 2012 Multicurrency Revolving
Credit Lenders’ Pro Rata Share of the Outstanding Amount of all L/C Obligations
exceeds the amount of the 2014 Multicurrency Revolving Credit Commitments minus
the 2014 Multicurrency Revolving Credit Lenders’ Pro Rata Share of the
Outstanding Amount of all L/C Obligations minus the 2014 Multicurrency Revolving
Credit Lenders’ Pro Rata Share of the Outstanding Amount of all Swing Line Loans
at such time, then the Borrowers shall promptly prepay or cause to be promptly
prepaid Multicurrency Revolving Credit Loans and/or cash collateralize the L/C
Obligations in an aggregate amount necessary to eliminate such excess.

(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.07.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b), other than
on the last day of the Interest Period therefor, the Company may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Company or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Company or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b).

 

75



--------------------------------------------------------------------------------

Section 2.07. Termination or Reduction of Commitments. (a) Optional. The Company
may, upon written notice to the Administrative Agent, terminate the Aggregate
Revolving Credit Commitments, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments of any Tranche; provided that (i) any
such notice shall be received by the Administrative Agent one Business Day prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount (A) of $500,000 or any whole multiple of $100,000 in
excess thereof or (B) equal to the Aggregate Revolving Credit Commitments of
such Tranche at such time, (iii) if, after giving effect to any reduction of the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit, the Swing
Line Sublimit, the US Dollar Revolving Credit Facility or the Multicurrency
Revolving Credit Facility exceeds the amount of the Aggregate Revolving Credit
Commitments, such sublimit or facility commitments shall be automatically
reduced by the amount of such excess, (iv) so long as the 2012 US Dollar
Revolving Credit Commitments are outstanding, the Borrowers shall not reduce the
US Dollar Revolving Credit Commitments of either Tranche under this paragraph
unless they shall simultaneously and ratably reduce the corresponding US Dollar
Revolving Credit Commitments of the other Tranche (it being understood and
agreed that the Company may reduce 2012 US Dollar Revolving Credit Commitments
under this paragraph without making any corresponding reduction of the 2014 US
Dollar Revolving Credit Commitments) and (v) so long as the 2012 Multicurrency
Revolving Credit Commitments are outstanding, the Borrowers shall not reduce the
Multicurrency Revolving Credit Commitments of either Tranche under this
paragraph unless they shall simultaneously and ratably reduce the corresponding
Multicurrency Dollar Revolving Credit Commitments of the other Tranche (it being
understood and agreed that the Company may reduce 2012 Multicurrency Revolving
Credit Commitments under this paragraph without making any corresponding
reduction of the 2014 Multicurrency Revolving Credit Commitments).
Notwithstanding the foregoing, the Company may rescind or postpone any notice of
termination of the Aggregate Revolving Credit Commitments if such termination
would have resulted from a refinancing of all of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. Subject to Section 2.16, the Term Commitment of each Term Lender
shall be automatically and permanently reduced to $0 on the Restatement
Effective Date or the Second Restatement Effective Date, as applicable, upon the
funding (or deemed funding) or conversion of the Term Loans in accordance with
Section 2.01. The Revolving Credit Commitments of each Series of any Tranche
shall be automatically and permanently reduced to $0 on the Maturity Date
applicable to such Series of such Tranche.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class or Tranche (or Series thereof) under this
Section 2.07. Upon any reduction of unused Commitments of any Class or Tranche
(or Series thereof), the Commitment of each Lender of such Class or Tranche (or
Series thereof) shall be reduced by such Lender’s Pro Rata Share of the amount
by which such Commitments are reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.09). All facility fees accrued
until the effective date of any termination of the Revolving Credit Commitments
shall be paid on the effective date of such termination.

 

76



--------------------------------------------------------------------------------

Section 2.08. Repayment of Loans. (a) Term Loans. The Company shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Term Loans outstanding in quarterly installments equal
to the amounts as follows (which installments shall be (i) reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.06(b)(iv) and (ii) increased by an amount equal to an amount
equal to the applicable quarterly installment amount of any Additional Term
Loans made pursuant to Section 2.16 as additional Term Loans), each such payment
to be made on or prior to the date specified below:

(i) Term A-1 Loans: an aggregate principal amount on the applicable date equal
to the percentage set forth below of the initial aggregate principal amount of
the Term Loans (corresponding to the Term A-1 Loans) made on the Original
Closing Date:

 

Payment Date

   Term A-1
Percentage  

June 30, 2010

     2.5 % 

September 30, 2010

     2.5 % 

December 31, 2010

     2.5 % 

March 31, 2011

     2.5 % 

June 30, 2011

     2.5 % 

September 30, 2011

     2.5 % 

Maturity Date with respect to Term A-1 Loans

     72.5 % 

; provided that the final principal repayment installment of the Term A-1 Loans
shall be repaid on the Maturity Date with respect to Term A-1 Loans outstanding
on such date.

(ii) Term A-2 Loans: an aggregate amount on the applicable date equal to the
percentage set forth below of the sum of (x) initial aggregate principal amount
of the Term A-2 Loans converted on the Restatement Effective Date, (y) the
Specified Term A-2 Loans and (z) the Additional Term A-2 Loans:

 

Payment Date

   Term A-2
Percentage  

September 30, 2010

     2.5 % 

December 31, 2010

     2.5 % 

March 31, 2011

     2.5 % 

June 30, 2011

     2.5 % 

September 30, 2011

     2.5 % 

December 31, 2011

     2.5 % 

March 31, 2012

     2.5 % 

June 30, 2012

     2.5 % 

September 30, 2012

     2.5 % 

December 31, 2012

     2.5 % 

March 31, 2013

     3.75 % 

 

77



--------------------------------------------------------------------------------

Payment Date

   Term A-2
Percentage  

June 30, 2013

     3.75 % 

September 30, 2013

     3.75 % 

December 31, 2013

     3.75 % 

March 31, 2014

     3.75 % 

; provided that the final principal repayment installment of the Term A-2 Loans
shall be repaid on the Maturity Date with respect to Term A-2 Loans outstanding
on such date.

(iii) Term B Loans: (A) on or prior to the last day of each March, June,
September and December (starting with March 31, 2012) that occurs prior to the
Term B Loan Maturity Date, an aggregate amount equal to 0.25% of the initial
aggregate principal amount of all Term B Loans made on the Second Restatement
Effective Date and (B) on the Term B Maturity Date, an aggregate amount equal to
all Term B Loans outstanding on such date.

(b) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders of any
Series of any Tranche on the Maturity Date applicable to such Series of such
Tranche the aggregate principal amount of all of its Revolving Credit Loans of
such Series of such Tranche outstanding on such date.

(c) Bid Loans. The Company shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(d) Swing Line Loans. The Company shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date applicable to the 2014 Multicurrency Revolving Credit
Commitments.

(e) [intentionally omitted]

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost, (ii) each Committed Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin, (iii) each Bid
Loan shall bear interest on the outstanding principal amount thereof for the
Interest Period therefor at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus (or minus) the Eurocurrency Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be, and (iv) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Federal Funds
Rate plus the Applicable Margin for Eurocurrency Rate Revolving Credit Loans, or
at such other rates as may be agreed between the Company and the Swing Line
Lenders.

 

78



--------------------------------------------------------------------------------

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists (but,
in the case of any Event of Default set forth in Section 8.01(a), only upon the
election of the Administrative Agent or the Required Lenders), the Borrowers
shall pay interest on all overdue Obligations hereunder (regarding which all
applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.10. Fees. In addition to certain fees described in Sections 2.04(i)
and 2.04(j):

(a) Facility Fee for 2012 Revolving Credit Commitments. The Borrowers shall pay
to the Administrative Agent for the account of each 2012 Multicurrency Revolving
Credit Lender and each 2012 US Dollar Revolving Credit Lender in accordance with
its Pro Rata Share, a facility fee in Dollars equal to the Applicable Margin
times the actual daily amount of the aggregate 2012 Revolving Credit Commitments
(or, if the 2012 Revolving Credit Commitments have terminated, on the
Outstanding Amount of all loans provided by lenders with a 2012 Revolving Credit
Commitments and the Pro Rata Share of all such lenders of all outstanding Swing
Line Loans and L/C Obligations (collectively, the “2012 Revolving Outstanding
Amounts”)), regardless of usage. The facility fee shall accrue at all times from
the date hereof until the date on which the aggregate 2012 Revolving Credit
Commitments have terminated, the 2012 Revolving Outstanding Amounts have been
paid or Cash Collateralized (the “2012 Revolving Termination Date”), including
at any time during which one or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the Original Closing Date, and on the 2012
Revolving Termination Date. The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

(b) Commitment Fee for 2014 Revolving Credit Commitments. The Borrowers shall
pay to the Administrative Agent (i) for the account of each 2014 Multicurrency
Revolving Credit Lender in accordance with its Pro Rata Share of the 2014
Multicurrency Revolving Credit Facility, a commitment fee in Dollars equal to
the Applicable Margin times the actual daily amount by which the aggregate 2014
Multicurrency Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of 2014 Multicurrency Revolving Credit Loans, (B) the Pro Rata Share of
the 2014 Multicurrency Revolving Credit Lenders in the Outstanding Amount of L/C
Obligations and (C) the Pro Rata Share of the 2014 Multicurrency Revolving
Credit Lenders in the Outstanding Amount of Swing Lines and (ii) for the account
of each 2014 US Dollar Revolving Credit Lender in accordance with its Pro Rata
Share of the 2014 US Dollar Revolving Credit Facility, a commitment fee in
Dollars equal to the Applicable Margin times the actual daily amount by which
the aggregate 2014 US Dollar Revolving Credit Commitments exceed the

 

79



--------------------------------------------------------------------------------

Outstanding Amount of 2014 US Dollar Revolving Credit Loans. The commitment fees
shall accrue at all times from the date hereof until the date on which the
aggregate 2014 Revolving Credit Commitments have terminated, the Outstanding
Amounts on 2014 US Dollar Revolving Credit Loans, 2014 Multicurrency Revolving
Credit Loans and the Swing Lines have been paid and the Outstanding Amounts on
all L/C Obligations have been paid or Cash Collateralized (the “2014 Revolving
Termination Date”), including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Restatement
Effective Date, and on the 2014 Revolving Termination Date. The commitment fees
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

(c) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.12. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrowers, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Loans to such Borrower in addition to such

 

80



--------------------------------------------------------------------------------

accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto. Any such Note evidencing a Loan prior
to the Restatement Effective Date may be exchanged, upon the request of the
relevant Lender made through the Administrative Agent and the surrender of such
Note to the Company through the Administrative Agent, for Notes evidencing the
Term A-2 Loans, the 2014 Multicurrency Revolving Credit Loans and/or the 2014 US
Dollar Revolving Credit Loans, as applicable, into which such Lender’s Loans
were converted on the Restatement Effective Date.

(b) In addition to the accounts and records referred to in Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.12(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.12(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.13. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. (or, in the case of Section
2.06(a)(iii), 3:00 p.m.) on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the

 

81



--------------------------------------------------------------------------------

Administrative Agent (i) after 2:00 p.m. (or, in the case of Section
2.06(a)(iii), 3:00 p.m.), in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) Unless a Borrower or any Lender has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that such Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that such Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
Overnight Rate; and

(ii) if any Lender failed to make such payment with respect to any Committed
Borrowing, such Lender shall forthwith on demand pay to the Administrative Agent
the amount thereof in Same Day Funds together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the relevant Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Overnight Rate. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Committed Loan
included in the applicable Committed Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Committed Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such
Lender hereunder.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this Section 2.13(b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds

 

82



--------------------------------------------------------------------------------

are not made available to the relevant Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrowers shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to Section
2.17(b)(ii)), then notwithstanding any contrary provision hereof, with respect
to any amounts thereafter received by the Administrative Agent for the account
of such Lender, the Administrative Agent (i) shall apply such amounts (A) first,
for the benefit of the Administrative Agent, the Swing Line Lender or the L/C
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and (B) second, unless an Event of
Default has occurred and is continuing, to reimburse the Borrowers for any cash
collateral posted by the Borrowers until the Borrowers are fully reimbursed, and
(ii) thereafter, may, in its sole discretion, hold any such remaining amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; provided any amounts
held pursuant to clause (ii) hereof shall be released to such Lender upon the
earlier of (x) the date on which any of the actions described in Section
8.02(a), 8.02(b) or 8.02(c) or the proviso to Section 8.02 shall have been taken
or occurred and (y) (A) in the case of amounts held against the obligations of a
Term A-1 Lender, 2012 Multicurrency Revolving Credit Lender or 2012 US Dollar
Revolving Credit Lender, the 2012 Maturity Date, (B) in the case of amounts held
against the obligations of a Term B Lender, the Term B Maturity Date and
(C) otherwise, the 2014 Maturity Date.

 

83



--------------------------------------------------------------------------------

Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.15. Designated Borrowers.

(a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Restricted Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans hereunder that are denominated in an
Alternative Currency by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the

 

84



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. Promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Revolving Credit Loans hereunder that are denominated in an
Alternative Currency, on the terms and conditions set forth herein; provided
that no Committed Loan Notice or Letter of Credit Application may be submitted
by or on behalf of such Designated Borrower until the date that is five Business
Days after such effective date.

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

(c) Each Restricted Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices (including as
agent for service of process), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans or L/C Obligations payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans or
Letters of Credit made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(e) Notwithstanding anything to the contrary herein, the status of any
Subsidiary as a Designated Borrower shall terminate immediately if, at any time,
the Company and such Subsidiary are not able to make any of the representations
set forth below with respect to such Subsidiary at such time (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Default”):

(i) Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it

 

85



--------------------------------------------------------------------------------

is a party (collectively as to such Designated Borrower, the “Applicable
Designated Borrower Documents”), and the execution, delivery and performance by
such Designated Borrower of the Applicable Designated Borrower Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Designated Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.

(ii) The Applicable Designated Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents.

(iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Designated Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Designated Borrower Documents or any other document, except
for (A) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Designated
Borrower Document or any other document is sought to be enforced and (B) any
charge or tax as has been timely paid.

(iv) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Designated Borrower is organized and
existing either (A) on or by virtue of the execution or delivery of the
Applicable Designated Borrower Documents or (B) on any payment to be made by
such Designated Borrower pursuant to the Applicable Designated Borrower
Documents, except as has been disclosed to the Administrative Agent.

(v) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (A) such as have been made or obtained or (B) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

The Company agrees to give prompt notice to the Administrative Agent of any
Specified Representation Default with respect to any Subsidiary that is a
Designated Borrower, and within the later of (x) five (5) Business Days after
the occurrence of such Specified Representation Default or (y) in the case of
Eurocurrency Rate Loans, the ending date of the applicable Interest

 

86



--------------------------------------------------------------------------------

Period, such Subsidiary shall pay in full the unpaid principal of and interest
on all its outstanding Loans and Cash Collateralize the then Outstanding Amount
of all its L/C Obligations (in an amount equal to the then Outstanding Amount
thereof), failing which the Company shall forthwith make such payments and post
such Cash Collateral pursuant to its guarantee thereof set forth in Article 10.
Nothing in this Section 2.15(e) shall limit or otherwise affect the Guarantor
Parties’ obligations under Article 10.

Section 2.16. Increase in Commitments. (a) Upon notice to the Administrative
Agent (which shall promptly notify the Lenders), at any time after the
Restatement Effective Date, the Company may request: (i) on one or more
occasions, additional Term Commitments in respect of an Additional Term Loan
Tranche in an amount not to exceed the Term B Loan Permitted Amount; provided
that (A) after giving effect to any such Indebtedness, the Senior Secured
Leverage Ratio, calculated on a Pro Forma Basis (and specifically giving effect
to the repayment of any Total Secured Indebtedness effected on or prior to such
date), would be no greater than 2.75 to 1.00 as of the most recently completed
period of four consecutive fiscal quarters ending prior to the incurrence of
such Indebtedness, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or Section 6.01(b) or in any
subsequent delivery of financial information by the Company to the
Administrative Agent prior to such incurrence of Indebtedness) as though such
incurrence of Indebtedness (and the repayment of any Total Secured Indebtedness
effected on or prior to such date) had been consummated as of the first day of
the fiscal period covered thereby and (B) the proceeds thereof shall be used in
connection with the Transaction; (ii) on one or more occasions, (A) additional
Term Commitments in respect of Term Loans having the same terms (including
pricing) as the existing Term A-2 Loans (the “Specified Term A-2 Loans”) in an
amount not to exceed the Specified Term A-2 Loan Permitted Amount, provided that
(1) such Term Commitments may be established no later than 10 Business Days
after the Restatement Effective Date and (2) the proceeds thereof shall be used
solely to pay obligations under the Metavante Credit Agreement and
(B) additional Term Commitments in respect of Term Loans having the same terms
(including pricing) as the existing Term A-2 Loans (the “Additional Specified
Term A-2 Loans”), provided that (1) such Term Commitments may be established no
later than January 31, 2012 and (2) the proceeds thereof shall be used solely to
repay Loans and/or replace Commitments under this Agreement and to pay fees and
expenses related to the Second Restatement Transactions; (iii) on one or more
occasions, (A) additional Revolving Credit Commitments having the same terms
(including pricing and currency) as the existing 2014 Multicurrency Revolving
Credit Commitments or the existing 2014 US Dollar Revolving Credit Commitments,
provided that (x) such Revolving Credit Commitments may be established no later
than 10 Business Days after the Restatement Effective Date and (y) the proceeds
thereof shall be used in accordance with Section 6.11 and (B) additional 2014
Revolving Credit Commitments having the same terms (including pricing) as the
existing 2014 Revolving Credit Commitments, provided that (1) such Revolving
Credit Commitments may be established no later than January 31, 2012 and (2) the
initial proceeds thereof shall be used solely to repay Loans and/or replace
Commitments under this Agreement and to pay fees and expenses related to the
Second Restatement Transactions; and (iv) on up to ten occasions after the
Second Restatement Effective Date, other additional Term Commitments and/or
additional Revolving Credit Commitments; provided that after giving effect to
any such addition, the aggregate amount of all additional Term Commitments and
additional Revolving

 

87



--------------------------------------------------------------------------------

Credit Commitments that have been added pursuant to this clause (iv) shall not
exceed $750,000,000. Any such addition under this Section 2.16(a) shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof.

(b) Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Company, either by
(i) increasing the Term Loans with the same terms (including pricing) as the
existing Term Loans, or (ii) creating a new tranche of terms loans (an
“Additional Term Loan Tranche”); provided that any Additional Term Loan Tranche
(A) shall not mature prior to the stated Maturity Date applicable to the latest
maturing Tranche of Term Loans on the date of incurrence of such Additional Term
Loans and (B) the Weighted Average Life to Maturity of any Additional Term Loan
Tranche shall be no less than the Weighted Average Life to Maturity of such
latest maturing Tranche of Term Loans.

(c) Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made, at the option of the Company, by either
(i) increasing the US Dollar Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments with the same terms (including pricing and
currency) as the existing 2014 US Dollar Revolving Credit Commitments or 2014
Multicurrency Revolving Credit Commitments, as the case may be or (ii) creating
a new tranche of the Multicurrency Revolving Credit Facility with the Additional
Revolving Credit Commitments of Lenders willing to fund in an Additional
Alternative Currency pursuant to which Multicurrency Revolving Credit Loans
under such new tranche may be denominated in such Additional Alternative
Currency.

(d) At the time of the sending of notice requesting additional Term Commitments
and/or additional Revolving Credit Commitments, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to provide an additional Term Commitment or Revolving Credit
Commitment, as applicable, and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase (which shall be
calculated on the basis of the amount of the funded and unfunded exposure under
all the Facilities held by each Lender). Any Lender not responding within such
time period shall be deemed to have declined to provide an additional Term
Commitment or Revolving Credit Commitment, as applicable. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Term Lenders or
Revolving Credit Lenders, as applicable, pursuant to a commitment increase and
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (each, a “Commitment Increase and Joinder
Agreement”).

(e) If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Company
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Company and the Lenders of the final allocation of such
addition and the Additional Commitments Effective Date. As a

 

88



--------------------------------------------------------------------------------

condition precedent to such addition, the Company shall deliver to the
Administrative Agent a certificate of the Company dated as of the Additional
Commitments Effective Date signed by a Responsible Officer of the Company
certifying that, before and after giving effect to such increase, (i) the
representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16(e), the
representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01, (ii) no Default exists before or
after giving effect to such addition and (iii) the Borrowers shall be in Pro
Forma Compliance with all of the covenants set forth in Section 7.10, determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders (either pursuant to Section 6.01(a) or
Section 6.01(b) or in any subsequent delivery of financial information by the
Company to the Administrative Agent prior to such time or, if and to the extent
applicable, the Historical Financial Statements) (calculated after giving effect
to the incurrence of any such additional Commitments only to the extent of any
loans to be actually funded thereunder on the Additional Commitments Effective
Date).

(f) On each Additional Commitments Effective Date, (i) each Lender or Eligible
Assignee which is providing an additional Term Commitment (A) shall become a
“Term Lender” for all purposes of this Agreement and the other Loan Documents,
and (B) shall make an Additional Term Loan to the Company in a principal amount
equal to such additional Term Commitment, and such Additional Term Loan shall be
a “Term Loan” for all purposes of this Agreement and the other Loan Documents
(except that the interest rate, amortization payment amounts and maturity date
applicable to any Additional Term Loan under an Additional Term Loan Tranche may
be as agreed by the Company and the applicable Lenders providing the additional
Term Commitments; provided that such amortization payment amounts and maturity
date shall be in accordance with the requirements of Section 2.16(b)) and
(ii) each Lender or Eligible Assignee which is providing an additional Revolving
Credit Commitment shall become a “Revolving Credit Lender” for all purposes of
this Agreement and the other Loan Documents with a Revolving Credit Commitment
that is increased by (in the case of an existing Revolving Credit Lender) or
equal to (in the case of a new Revolving Credit Lender) such additional
Revolving Credit Commitment.

Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(a) fees shall cease to accrue (i) on the 2012 Revolving Credit Commitments of
such Defaulting Lender under Section 2.10(a) and (ii) on the unused portion of
the 2014 Revolving Credit Commitments of such Defaulting Lender under Section
2.10(b);

 

89



--------------------------------------------------------------------------------

(b) if any Swing Line Obligations or L/C Obligations exist at the time any
Multicurrency Revolving Credit Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
Multicurrency Revolving Credit Lenders in accordance with their respective Pro
Rata Shares of the Swing Line Obligations and L/C Obligations but only to the
extent (A) no Event of Default has occurred and is continuing at such time and
(B) the sum of all non-Defaulting Lenders’ Multicurrency Revolving Credit
Exposures plus such Defaulting Lender’s Pro Rata Share of all Swing Line
Obligations and L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of all Swing Line Obligations and (y) second, cash
collateralize for the benefit of the L/C Issuer only the relevant Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of all L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(g) for so
long as such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
outstanding;

(iii) if the relevant Borrower cash collateralizes any portion of such
Defaulting Lender’s Pro Rata Share of all L/C Obligations pursuant to clause
(ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.04(i) with respect to such Defaulting
Lender’s Pro Rata Share of all L/C Obligations during the period such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is cash collateralized;

(iv) if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Sections 2.04(i), 2.10(a)
and 2.10(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all facility fees and commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Multicurrency Revolving Credit
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations shall be payable to the L/C Issuer until and to the
extent that such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated and/or cash collateralized; and

(c) so long as any Multicurrency Revolving Credit Lender is a Defaulting Lender,
the Swing Line Lenders shall not be required to fund such portion of any Swing
Line Loan that equals such Defaulting Lender’s Pro Rata Share of such Swing Line
Loan, and the L/C Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless they are satisfied (in

 

90



--------------------------------------------------------------------------------

their reasonable judgment) that the related exposure and the Defaulting Lender’s
then outstanding Pro Rata Share of all L/C Obligations will be 100% covered by
the Multicurrency Revolving Credit Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.17(b), and participating interests in any newly made Swing Line Loan
or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(b)(i) (and such
Defaulting Lender shall not participate therein).

(d) In the event that the Administrative Agent, the Company, any Swing Line
Lender and the L/C Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Multicurrency Revolving Credit Lenders’ Pro Rata Shares of the Swing Line
Obligations and L/C Obligations shall be readjusted to reflect the inclusion of
such Lender’s Multicurrency Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Multicurrency Revolving Credit Loans of
the other Lenders (other than Bid Loans and Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Multicurrency Revolving Credit Loans in accordance with its Pro
Rata Share, and such Lender shall cease to be a Defaulting Lender.

ARTICLE 3

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by any Borrower to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, (i) taxes imposed on or
measured by its net income or overall gross income (including branch profits),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized, is (or was, during
the relevant period) doing business or maintains a Lending Office, (ii) Excluded
Taxes and (iii) all liabilities (including additions to tax, penalties and
interest) with respect thereto (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). Notwithstanding anything
to the contrary contained herein, any withholding tax imposed at any time on
payments made by or on behalf of a Designated Borrower to any Lender hereunder
or under any other Loan Document shall be deemed to be Taxes hereunder so long
as such Lender shall have complied with Section 11.16.

(b) If any Borrower or the Administrative Agent shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (i) except to the extent provided in Sections
3.01(e) and 3.01(f) below, the sum payable by the Borrower shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received

 

91



--------------------------------------------------------------------------------

had no such deductions been made, (ii) such Borrower or the Administrative
Agent, as applicable, shall make such deductions, (iii) such Borrower or the
Administrative Agent, as applicable, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

(c) Each Borrower also agrees to pay any and all present or future stamp, court
or documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(d) Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent or such Lender, and (ii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides such Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(d) shall be made within 30 days
after the date such Lender or such Agent makes a demand therefor.

(e) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Original Closing Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by any Borrower (and provided that nothing in this clause (e) shall be
construed as relieving any Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(f) If a Lender or an Agent is subject to United States withholding tax with
respect to a category of payments made pursuant to the Agreement at a rate in
excess of zero percent at the time such Lender or such Agent, as the case may
be, first becomes a party to this Agreement, withholding tax at such rate shall
be considered excluded from Taxes with respect to payments of such nature unless
and until such Lender or Agent, as the case may be, provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods governed by
such forms; provided that, if at the date of the Assignment and Assumption
pursuant to which a Lender becomes a party to this Agreement, the Lender
assignor was entitled to payments under clause (a) of this Section 3.01 in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date.

 

92



--------------------------------------------------------------------------------

(g) If any Lender or Agent shall become aware that it is entitled to receive a
refund in respect of amounts paid by any Borrower pursuant to this Section 3.01,
which refund in the good faith judgment of such Lender or Agent is allocable to
such payment, it shall promptly notify such Borrower of the availability of such
refund and shall, within 30 days after the receipt of a request by such
Borrower, apply for such refund; provided that in the sole reasonable judgment
of the Lender or Agent, applying for such refund would not be disadvantageous to
it.

(h) If any Lender or Agent receives a refund in respect of any Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
a Borrower pursuant to this Section 3.01, it shall promptly remit such refund
(including any interest included in such refund) to such Borrower (to the extent
that it determines that it can do so without prejudice to the retention of the
refund), net of all out-of-pocket expenses of the Lender or Agent, as the case
may be; provided that the relevant Borrower, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund to such party
in the event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at such Borrower’s
request, provide such Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority; provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential.

(i) Nothing in this Section 3.01 shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or to disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

93



--------------------------------------------------------------------------------

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Committed Loans
in the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return. If any Lender determines that
as a result of the introduction of or any change in or in the interpretation of
any Law, in each case after the date hereof, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurocurrency Rate Loans or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04 any such increased costs
or reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Sections 3.01 and 11.16 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income (including branch profits), and
franchise (and similar) taxes imposed in lieu of net income taxes, by the United
States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized, is doing business or
maintains a Lending Office, (iii) reserve requirements contemplated by Section
3.06 and (iv) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost to the
extent the Mandatory Cost, as calculated hereunder, is sufficient to cover the
cost to the applicable Lender of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Eurocurrency Rate Loans but
including, for the avoidance of doubt, any such increased costs or reduction in
amount resulting from taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and all liabilities (including additions
to tax, penalties and interest) with respect thereto, on the Lender’s loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, which are
not Other Taxes), then from time to time within 30 days following written demand
of such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with Section
3.08), the Company shall pay (or cause the applicable Designated Borrower to
pay) to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

 

94



--------------------------------------------------------------------------------

Section 3.05. Capital Adequacy. If any Lender determines that the introduction
of any Law regarding capital adequacy or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration such Lender’s policies with respect to capital adequacy and
desired return on capital), then from time to time within 30 days following
written demand of such Lender setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.08), the Company
shall pay (or cause the applicable Designated Borrower to pay) to such Lender
such additional amounts as will compensate such Lender for such reduction.

Section 3.06. Reserves on Eurocurrency Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay (or cause the applicable Designated
Borrower to pay) to such Lender additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error).

(b) If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any other Governmental Authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, the Company shall pay (or cause the applicable Designated Borrower to
pay) such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan. Any Lender requesting payment from any
Borrower under Section 3.06(a) or (b) shall give such Borrower at least fifteen
days’ prior notice (with a copy to the Administrative Agent). If a Lender fails
to give notice fifteen days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen days from receipt
of such notice.

Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

95



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to any Lender under this Section 3.07, such Lender shall be
deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Committed Loan was in
fact so funded.

Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods. For the avoidance of doubt, any
additional amounts required to be paid pursuant to Section 3.01(b) are not
subject to the limitations set forth in this Section.

(b) With respect to any Lender’s claim for compensation under any of Sections
3.01 through 3.07, no Borrower shall be required to compensate such Lender for
any amount incurred more than 180 days prior to the date that such Lender
notifies the relevant Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from any Borrower under any of Sections 3.04 through 3.06,
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of Section
3.08(c) shall be applicable); provided that such suspension shall not affect the
right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then

 

96



--------------------------------------------------------------------------------

current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.01 through 3.06 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to any Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.01
through 3.06 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.08 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

(e) Each Lender agrees that (i) upon the occurrence of any event giving rise to
the operation of Section 3.01(b) or (d) with respect to such Lender it will, if
requested by any Borrower, use commercially reasonable efforts (subject to such
Lender’s internal policies and any legal or regulatory restrictions) to avoid
the consequences of such event, including to designate another Lending Office
for any Loan or Letter of Credit affected by such event and (ii) if any Lender
(A) requests compensation under any of Sections 3.04 through 3.06, or
(B) notifies any Borrower that it has determined that it is unlawful for its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then
such Lender will, if requested by such Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that in each case, such efforts are made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.08(e) shall
affect or postpone any of the Obligations of any Borrower or the rights of such
Lender pursuant to Sections 3.01(b) or 3.01(d), 3.02 or 3.04 through 3.06.

(f) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, guidelines
and directives promulgated thereunder and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
be deemed to have been adopted after the Second Restatement Effective Date,
regardless of the date enacted or adopted.

 

97



--------------------------------------------------------------------------------

Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:

(i) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Sections 3.04 through 3.06 or

(ii) any Lender becomes a Defaulting Lender,

then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:

(A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Commitments and the principal of its
relevant outstanding Loans plus any accrued and unpaid interest pursuant to
Section 11.07(d) (with the assignment fee to be paid by such Borrower unless
waived by the Administrative Agent in such instance) all of its relevant rights
and obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to any Borrower to find a replacement Lender or other such Person or

(B) terminate the Commitment of such Lender and repay all obligations of the
Borrowers owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date;

provided, however, that in the case of a Defaulting Lender only, the Company
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Classes, Tranches or Series of
Loans (and the related Commitments) of such Defaulting Lender, without being
obligated to take the same action with respect to all Classes, Tranches and
Series of Loans and related Commitments of such Defaulting Lender.

(b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and related participations
in L/C Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing
such Loans to the relevant Borrower or the Administrative Agent.

(c) Pursuant to an Assignment and Assumption arising by operation of Section
3.09(b), (i) the assignee Lender shall acquire all or a portion, as the case may
be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
each Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such

 

98



--------------------------------------------------------------------------------

assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by each relevant Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to be a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(d) Notwithstanding anything to the contrary, (i) any Lender that acts as L/C
Issuer may not be replaced by operation of this Section 3.09 at any time that it
has any Letter of Credit outstanding unless arrangements reasonably satisfactory
to such L/C Issuer (including the furnishing of a back-up standby letter of
credit in form and substance, and issued by an issuer reasonably satisfactory to
such L/C Issuer or the depositing of cash collateral into a Cash Collateral
Account in amounts and pursuant to arrangements reasonably satisfactory to such
L/C Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) any Lender that acts as Administrative Agent may not be replaced by
operation of this Section 3.09 except in accordance with the terms of Section
9.09.

(e) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).

Section 3.10. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension under the Original Credit Agreement
is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, or electronic copies or facsimiles followed promptly by originals
(unless otherwise specified), each properly executed by a Responsible Officer of
the signing Loan Party (as applicable), each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) executed counterparts of the Original Credit Agreement and each Guaranty;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

99



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(v) an opinion of Nelson Mullins Riley & Scarborough LLP, counsel to the Loan
Parties, addressed to each Agent and each Lender and in form and substance
reasonably satisfactory to the Administrative Agent;

(vi) a certificate signed by a Responsible Officer of the Company certifying as
to the satisfaction of the conditions set forth in Section 4.02(a) (other than
with respect to the representation and warranty in Section 5.05(b)) and Section
4.02(b);

(vii) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension.

(b) The Company is in compliance with the Fee Letters (as defined in the
Original Credit Agreement) and all fees and expenses required to be paid on or
before the Original Closing Date shall have been paid in full in cash.

(c) All governmental and third party consents and approvals necessary in
connection with the Loan Documents and the transactions contemplated thereby
shall have been obtained.

(d) There has been no change, occurrence or development since December 31, 2005
that either individually or in the aggregate, would constitute or would
reasonably be expected to (1) have a material adverse effect on the business,
assets, liabilities, results of operations or financial position of the
Restricted Companies, taken as a whole, (2) materially and adversely affect the
ability of any Loan Party to perform its obligations under the Loan Documents or
(3) materially and adversely affect the rights and remedies of the Lenders under
the Loan Documents.

The Original Closing Date occurred on January 18, 2007.

Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Committed Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article 5
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) that for purposes of this Section 4.02(a), the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most

 

100



--------------------------------------------------------------------------------

recent financial statements furnished pursuant to Sections 6.01(a) and 6.01(b)
and, in the case of the financial statements furnished pursuant to Section
6.01(b), the representations contained in Section 5.05(a), as modified by this
clause (ii), shall be qualified by the statement that such financial statements
are subject to the absence of footnotes and year-end audit adjustments.

(b) No Default shall exist, or would result from such Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

(f) After giving effect to any such Request for Credit Extension occurring
during the five Business Day period immediately preceding the Maturity Date with
respect to the 2012 Multicurrency Revolving Credit Commitments, the Borrowers
would not be required by Section 2.06(b)(vii) to prepay or cause to be prepaid
Multicurrency Revolving Credit Loans and/or cash collateralize or cause to be
cash collateralized the L/C Obligations.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Company shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and 4.02(b) (and, if applicable, (c)) have been satisfied on and as of
the date of the applicable Credit Extension.

Section 4.03. Conditions to Effectiveness of the Existing Credit Agreement. The
conditions to the effectiveness of the amendment and restatement of the Original
Credit Agreement in the form of the Existing Credit Agreement, are set forth in
Section 8 of the Amendment and Restatement Agreement.

Section 4.04. Conditions to Effectiveness of the TLB Joinder Agreement. The
conditions to the effectiveness of the TLB Joinder Agreement are set forth in
Section 15 of the TLB Joinder Agreement.

 

101



--------------------------------------------------------------------------------

Section 4.05. Conditions to Second Restatement Effectiveness. The conditions to
the effectiveness of the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, are set forth in Section 6 of the
Second Amendment and Restatement Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company and each other Borrower represents and warrants to the Agents and
the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrowers), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject, or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with (a) the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the

 

102



--------------------------------------------------------------------------------

remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force, (iii) those
approvals, consents, exemptions, authorizations, actions, notices or filings
described in the Pledge Agreement and (iv) those approvals, consents,
exemptions, authorizations, actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The
(i) audited consolidated balance sheet of the Company and its Subsidiaries for
the fiscal year ended December 31, 2010, and the related consolidated statements
of income, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto and (ii) unaudited
consolidated balance sheet of the Company and its Subsidiaries dated
September 30, 2011, and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal quarter period ended on such
date (collectively, the “Historical Financial Statements”) fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of the date thereof and their results of operations and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein (and,
with respect to unaudited financial statements, the absence of footnotes and
subject to such adjustments as would be made in connection with the audit of
financial statements for the relevant period).

(b) Since December 31, 2010, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

(c) The forecasts prepared by management of the Company of consolidated balance
sheets, income statements and cash flow statements for each year commencing with
the fiscal year ending on December 31, 2011 through the fiscal year ending on
December 31, 2016 (such forecasts to be prepared on an annual basis) (the
“Second Restatement Effective Date Forecasts”), copies of which have been
furnished to the Administrative Agent and the Lenders prior to the Second
Restatement Effective Date, have been prepared in good faith based upon
assumptions believed in good faith by the Company to be reasonable in light of
conditions existing at the time of preparation, it being understood that
(i) such forecasts, as to future events, are not to be viewed as facts, that
actual results during the period or periods covered by any such forecasts may
differ significantly from the forecasted results and that such differences may
be material and that such forecasts are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

 

103



--------------------------------------------------------------------------------

Section 5.06. Litigation. Except as disclosed in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrowers, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or the existence of such Lien could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.08. No Conflict with OFAC Laws. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of any Specified Responsible Officer of any
Borrower, any director, officer, employee or affiliate of the Company or any of
its Subsidiaries has received a notice that it is currently subject to any U.S.
sanctions administered by OFAC; and no Borrower will, directly or indirectly,
knowingly use any part of the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds, to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

Section 5.09. Taxes. The Company and its Subsidiaries have filed all Federal and
material state and other tax returns and reports required to be filed, and have
paid all Federal and material state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than 30 days, (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (c) with respect to which the failure to
make such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) none of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11. Subsidiaries; Equity Interests. As of the Restatement Effective
Date, (a) the Equity Interests of each Restricted Subsidiary that are owned
directly or indirectly by the Company are owned free and clear of all Liens
except for any Lien permitted under Section 7.01 and (b) Schedule 5.11 (i) sets
forth the name and jurisdiction of organization of each Subsidiary (other than
Subsidiaries that in the aggregate represent less than the greater of (x) 5% of
the Total Consolidated Assets and (y) 5% of the Consolidated EBITDA of the
Company and its Consolidated Subsidiaries) and (ii) sets forth the ownership
interest of the Company and any other Subsidiary in each such Subsidiary,
including the percentage of such ownership.

Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

(b) None of the Borrowers, any Person Controlling any of the foregoing, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by the
Consolidated Companies) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under and at the time which they were made, not materially
misleading; provided that, with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Company and each other Borrower represent and warrant only that such information
was prepared in good faith based upon assumptions believed by the Company to be
reasonable in light of conditions existing at the time of preparation; it being

 

105



--------------------------------------------------------------------------------

understood that (A) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.

Section 5.14. Solvency. On the Second Restatement Effective Date after giving
effect to the portion of the Second Restatement Transactions occurring on the
Second Restatement Effective Date, the Loan Parties, on a consolidated basis,
are Solvent.

Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.14) cause each Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Company beginning with the fiscal year ending on December 31,
2006, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that if the independent auditor provides an attestation and a report
with respect to management’s report on internal control over financial reporting
and its own evaluation of internal control over financial reporting, then such
report may include a

 

106



--------------------------------------------------------------------------------

qualification or limitation due to the exclusion of any acquired business from
such report to the extent such exclusion is permitted under rules or regulations
promulgated by the SEC or the Public Company Accounting Oversight Board;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company beginning
with the fiscal quarter ending on March 31, 2007, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;

(c) as soon as available, but in any event no later than 105 days after the end
of each fiscal year, forecasts prepared by management of the Company, in form
reasonably satisfactory to the Administrative Agent of consolidated balance
sheets, income statements and cash flow statements of the Company and its
Subsidiaries for the fiscal year following such fiscal year then ended, which
shall be prepared in good faith upon reasonable assumptions at the time of
preparation and which shall state therein all the material assumptions on the
basis of which such forecasts were prepared), it being understood that actual
results may vary from such forecasts and that such variations may be material;
provided that compliance with this Section 6.01(c) shall not be required so long
as the Company achieves and maintains at least two of the following three
ratings: (i) a corporate credit rating of BBB- or higher from S&P, (ii) a
corporate family rating of Baa3 or higher from Moody’s and (iii) an issuer
default rating of BBB- or higher from Fitch Ratings; and

(d) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Section 6.01(a), a certificate
of the Company’s independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default under Section 7.10
or, if any such Event of Default shall exist, stating the nature and status of
such event;

 

107



--------------------------------------------------------------------------------

(b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any notices of default or
acceleration received by any Loan Party or notices of default or acceleration
furnished by any Loan Party to any holder of debt securities of any of the
Restricted Companies pursuant to the terms of any documentation governing any
Permitted Subordinated Indebtedness in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders;

(e) promptly after the receipt thereof by a Specified Responsible Officer of the
Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.06(b); and

(g) promptly after any request therefor, such additional information regarding
the business, legal, financial or corporate affairs of any Restricted Company,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail or by an automated electronic alert of a posting) the
Administrative Agent of the posting of any such documents which notice may be
included in the certificate delivered pursuant to Section 6.02(b). Except for
such Compliance

 

108



--------------------------------------------------------------------------------

Certificates, the Administrative Agent shall have no obligation to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their securities) (each, a “Public
Lender”). The Borrowers hereby agree that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their securities for purposes of United States Federal and state securities
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer obtains knowledge of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.

 

109



--------------------------------------------------------------------------------

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.05 (and, in
the case of any Restricted Subsidiary, other than a Designated Borrower, to the
extent the failure to do so, could not reasonably be expected to have a Material
Adverse Effect) and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign
Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of such Borrower or such Restricted
Subsidiary, as the case may be.

Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on

 

110



--------------------------------------------------------------------------------

behalf of the Lenders may exercise rights under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default and such
inspections shall be conducted at the sole expense of the Administrative Agent
without charge to the Borrowers; provided further that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Company the opportunity to participate in any discussions with the Company’s
accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
repay existing Indebtedness of the Consolidated Companies, (ii) to consummate
the share repurchase contemplated by Section 7.06(g) hereof, (iii) to pay fees
and expenses incurred in connection with the Transaction and the Second
Restatement Transactions and (iv) to provide ongoing working capital and for
other general corporate purposes of the Consolidated Companies (including
Permitted Acquisitions).

Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give Security.
(a) Cause the following Restricted Subsidiaries to guarantee the Guaranteed
Obligations (each a “Subsidiary Guarantor”): such Restricted Subsidiaries as
shall constitute (x) at least 95% of the Consolidated EBITDA of the Company and
its Domestic Subsidiaries (excluding, for the purposes of such calculation,
(1) all Unrestricted Subsidiaries, but including any Subsidiaries that were, at
one time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.14, (2) all Prohibited Restricted
Subsidiaries described in the following sentence for so long as the relevant
Indebtedness remains outstanding and (3) any Securitization Vehicle) for the
four fiscal quarters most recently ended for which financial statements have
been delivered pursuant to Section 6.01 and (y) at least 95% of the Total Assets
of the Company and its Domestic Subsidiaries (excluding, for the purposes of
such calculation, (1) all Unrestricted Subsidiaries, but including any
Subsidiaries that were, at one time, designated as Unrestricted Subsidiaries,
but have been redesignated as Restricted Subsidiaries pursuant to Section 6.14,
(2) all Prohibited Restricted Subsidiaries described in the following sentence
for so long as the relevant Indebtedness remains outstanding and (3) any
Securitization Vehicle) as of the last day of the fiscal quarter most recently
ended for which financial statements have been delivered pursuant to
Section 6.01. Notwithstanding the foregoing, (i) any Restricted Subsidiary that
is a guarantor of any Permitted Subordinated Indebtedness shall also be required
to be a Subsidiary Guarantor, (ii) no Subsidiary shall be required to be a
Subsidiary Guarantor if such Subsidiary is a Foreign Subsidiary or a Domestic
Subsidiary of a Foreign Subsidiary and (iii) no Restricted Subsidiary that is
prohibited from guaranteeing the Guaranteed Obligations pursuant to documents
governing any Indebtedness assumed in connection with a Permitted Acquisition
and not incurred in contemplation thereof (each, a “Prohibited Restricted
Subsidiary”) shall be required to become a Subsidiary Guarantor for so long as
such Indebtedness remains outstanding.

 

111



--------------------------------------------------------------------------------

(b) At the end of each fiscal quarter of the Company, the Company shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.12(a) to
become Subsidiary Guarantors and, within 60 days after the end of such fiscal
quarter (or such longer period as the Administrative Agent may agree in its
reasonable discretion), will at the Company’s expense:

(i) Cause any new Subsidiary Guarantors (each, an “Additional Guarantor”) to
duly execute and deliver to the Administrative Agent a guaranty substantially in
the form of Exhibit G (either directly or via a guaranty supplement) or such
other form of guaranty or guaranty supplement to guarantee the Guaranteed
Obligations in form and substance reasonably satisfactory to the Administrative
Agent and the Company, it being understood and agreed that each Subsidiary that
is required to be a Subsidiary Guarantor on the Original Closing Date shall duly
execute and deliver to the Administrative Agent a Subsidiary Guaranty on the
Original Closing Date; provided that in connection with any acquisition of any
Restricted Company, if any Subsidiary that is not already a Subsidiary Guarantor
shall be required, pursuant to the provisions of Section 6.12(a) to become a
Subsidiary Guarantor, the Company shall, in each case at the Company’s expense
and within 30 days of being so required, cause such Subsidiary to duly execute
and deliver to the Administrative Agent a Subsidiary Guaranty;

(ii) Cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent a Pledge Agreement Supplement, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Pledge Agreement and other security documents in effect on the Second
Restatement Effective Date), granting a Lien in substantially all of the Equity
Interests directly held by such Restricted Subsidiary, in each case securing the
Secured Obligations of such Additional Guarantor; provided that (A) no more than
65% of the voting Equity Interests of any Foreign Subsidiary that are held
directly by a Loan Party shall be required to be pledged to support the Secured
Obligations (except to the extent such Equity Interests are pledged to support
obligations under any Permitted Subordinated Indebtedness); (B) no Equity
Interests of any Restricted Subsidiary which have been pledged to secure
Indebtedness of such Additional Guarantor assumed in connection with a Permitted
Acquisition that is secured by a Lien permitted by Section 7.01(p) shall be
required to be pledged, but only for so long as such Lien is in effect; (C) no
Equity Interests of any Foreign Subsidiary that are held directly by a Foreign
Subsidiary shall be required to be pledged to support the Secured Obligations
(except to the extent such Equity Interests are pledged to support obligations
under any Permitted Subordinated Indebtedness); (D) Equity Interests in any
Joint Venture which cannot be pledged without the consent of any third party
(and which such consent has not been obtained) shall not be required to be
pledged to support the Secured Obligations to the extent such restriction is
enforceable; and (E) Equity Interests of a Restricted Subsidiary shall not be
required to be pledged to support the Secured Obligations if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby;

(iii) Cause such Additional Guarantor to deliver, to the extent required to be
pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Restricted Subsidiary accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank; and

 

112



--------------------------------------------------------------------------------

(iv) Take and cause such Additional Guarantor to take whatever action (including
the filing of Uniform Commercial Code financing statements, and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Pledge Agreement Supplements and other security documents delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms.

(c) [Reserved].

(d) Within 45 days after the reasonable request therefor by the Administrative
Agent, or such longer period as the Administrative Agent may agree in its
reasonable discretion, the Borrowers shall, at the Borrowers’ expense, deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in Section 6.12(b) in respect of foreign Equity Interests as the
Administrative Agent may reasonably request.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that the Company shall determine at any time that certain Restricted
Subsidiaries that are not required to be Subsidiary Guarantors pursuant to the
provisions of Section 6.12(a) above are parties to a Subsidiary Guaranty and/or
a Pledge Agreement, the Company shall be entitled to give notice to that effect
to the Administrative Agent whereupon such Restricted Subsidiaries shall no
longer be deemed to be Subsidiary Guarantors and the Administrative Agent shall
promptly release each such Restricted Subsidiary from its Subsidiary Guaranty
and any applicable Pledge Agreement (and release any liens granted on any
Collateral of such Restricted Subsidiary).

Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

Section 6.14. Designation of Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) other than in the case
of the designation of (x) a Joint Venture in existence on the Restatement
Effective Date that thereafter becomes a Subsidiary or (y) a Securitization
Vehicle (each, an “Excluded Unrestricted Subsidiary”), immediately before and
after such designation, no Default shall have occurred and be continuing,
(b) other than in the case of the designation of a Excluded Unrestricted
Subsidiary, immediately after giving effect to such designation, the Company and
its Consolidated Subsidiaries shall be in compliance, on a Pro Forma Basis, with
the covenants set forth in Section 7.10 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations

 

113



--------------------------------------------------------------------------------

demonstrating such compliance), (c) no Borrower may be designated as an
Unrestricted Subsidiary, (d) no designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, other than an Excluded Unrestricted Subsidiary, shall
be effective if, immediately after such designation, (i) the Consolidated EBITDA
of the Unrestricted Subsidiaries would exceed 10% of the Consolidated EBITDA of
the Consolidated Companies for the four fiscal quarter period then most recently
ended or (ii) the Total Assets of all Unrestricted Subsidiaries would exceed 5%
of the Total Consolidated Assets, in each case determined without regard to any
Excluded Unrestricted Subsidiary at any time after such Person becomes a
Subsidiary, and (e) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Permitted
Subordinated Indebtedness. The designation of any Subsidiary (other than a
Securitization Vehicle) as an Unrestricted Subsidiary shall constitute an
Investment by the applicable Restricted Companies therein at the date of
designation in an amount equal to the net book value (or, in the case of any
guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Restatement Effective Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 7.03, but will not be considered the
sale or issuance of Equity Interests for purposes of Section 7.05.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Company shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Restatement Effective Date and listed on Schedule 7.01
and any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than 30 days, or, if more than 30 days overdue, (i) which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or (ii) with respect to which
the failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

 

114



--------------------------------------------------------------------------------

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;

(e) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this Section
7.01(f);

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens arising in connection with the Cash Management Practices, including
Liens securing borrowings from financial institutions and their Affiliates
permitted under Section 7.03(m) to the extent specified in the definition of
“Cash Management Practices”;

(j) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

 

115



--------------------------------------------------------------------------------

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry and (iv) of
financial institutions funding the Vault Cash Operations in the cash provided by
such institutions for such Vault Cash Operations;

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
7.02(h) and (l) to be applied against the purchase price for such Investment,
and (B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent permitted under Section 7.03;

(o) Liens in favor of any Restricted Company securing Indebtedness permitted
under Section 7.03(e) or other obligations other than Indebtedness owed by a
Restricted Company to another Restricted Company;

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof and any modifications, replacements, renewals
or extensions thereof; provided that (i) in the case of Liens securing purchase
money Indebtedness or Capitalized Leases, (A) such Liens attach concurrently
with or within 270 days after the acquisition, repair, replacement, construction
or improvement (as applicable) of the property subject to such Liens and
(B) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and after-acquired property subjected to a
Lien pursuant to terms existing at the time of such acquisition, it being
understood that such requirement to pledge after-acquired property shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition); provided that individual equipment financings
otherwise permitted to be secured hereunder provided by one Person (or its
Affiliates) may be cross collateralized to other such equipment financings
provided by such Person (or its Affiliates), (ii) in the case of Liens securing
Indebtedness other than purchase money Indebtedness or Capitalized Leases,
(A) such Liens do not extend to the property of any Person other than the Person
acquired or formed to make such acquisition and the subsidiaries of such Person
and (B) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (iii) the Indebtedness secured
thereby (or, as applicable, any modifications, replacements, renewals or
extensions thereof) is permitted under Section 7.03;

 

116



--------------------------------------------------------------------------------

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(t) Liens securing obligations permitted under Section 7.03(u) to the extent
specified therein;

(u) Liens on the assets of a Securitization Vehicle securing Indebtedness under
any Securitization Financing permitted under Section 7.03(v);

(v) Liens securing the Specified Non-Recourse Indebtedness permitted under
Section 7.03(f) to the extent specified therein;

(w) any pledge of the Equity Interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(x) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed the greater of (i) 3.5% of Total
Consolidated Assets and (ii) $150,000,000.

Section 7.02. Investments. Make or hold any Investments, except:

(a) Investments by a Restricted Company in assets that were Cash Equivalents
when such Investment was made, and the holding of cash at any time by a
Restricted Company;

(b) loans or advances to directors, officers, members of management, employees
and consultants of a Restricted Company in an aggregate amount not to exceed
$20,000,000 at any time outstanding, for business related travel, entertainment,
relocation and analogous ordinary business purposes or in connection with such
Person’s purchase of Equity Interests of the Company;

(c) Investments (i) by any Loan Party in any other Loan Party, (ii) by the
Company or any of its Domestic Subsidiaries in the Company or any of its
Domestic Subsidiaries, (iii) by any Restricted Subsidiary that is not a Loan
Party in any Restricted Company and (iv) by any Loan

 

117



--------------------------------------------------------------------------------

Party in any Restricted Subsidiary that is not a Loan Party in an aggregate
amount for all such Investments under this clause (iv) not to exceed, at the
time such Investment is made and after giving effect to such Investment, the sum
of (A) $100,000,000, plus (B) the amount (if positive) by which 5% of the Total
Consolidated Assets exceeds the aggregate amount of all Investments in
Unrestricted Subsidiaries made or deemed to be made pursuant to Section 7.02(n),
plus (C) the aggregate amount of any cash repayment of or return on such
Investments theretofore received by the Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, Dispositions and Restricted
Payments permitted under Sections 7.01, 7.03, 7.05 and 7.06, respectively;

(f) Investments existing or contemplated on the Second Restatement Effective
Date (including those in the Brazilian Joint Venture) and set forth on Schedule
7.02 and any modification, replacement, renewal or extension thereof; provided
that the amount of the original Investment is not increased except by the terms
of such Investment or as otherwise permitted by this Section 7.02;

(g) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(h) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of more than
50% of the Equity Interests in a Person that, upon the consummation thereof,
will be owned directly by the Company or one or more of its wholly owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(h) (each, a “Permitted Acquisition”):

(i) the Company and any such newly created or acquired Subsidiary shall, or will
within the times specified therein, have complied with the requirements of
Section 6.12;

(ii) any Indebtedness incurred in connection with such acquisition by the
Company or any Restricted Subsidiary shall be permitted by Section 7.03;

(iii) (A) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrowers shall be in Pro Forma Compliance with all of
the covenants set forth in Section 7.10, in each case such compliance to be
determined on the basis of the financial

 

118



--------------------------------------------------------------------------------

information most recently delivered to the Administrative Agent and the Lenders
(either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent delivery of
financial information by the Company to the Administrative Agent prior to such
purchase or other acquisition) as though such purchase or other acquisition had
been consummated as of the first day of the fiscal period covered thereby and,
with respect to each such purchase or other acquisition having total
consideration in excess of $100,000,000, evidenced by a certificate from the
chief financial officer (or other equivalent officer) of the Company
demonstrating such compliance calculation in reasonable detail;

(iv) if the total consideration of such Permitted Acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five Business Days after the date on which
any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(v) such purchase or other acquisition was approved by the board of the
directors (or other applicable governing body) of the Person being acquired;

(i) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;

(j) Investments and transfers of funds among the Consolidated Companies that are
made in accordance with the Cash Management Practices;

(k) advances of payroll payments to employees in the ordinary course of
business;

(l) Guarantees by a Restricted Company of leases (other than Capital Lease
Obligations) entered into in the ordinary course of business;

(m) Investments in the ordinary course consisting of endorsements for collection
or deposit;

(n) Investments by Restricted Companies in Unrestricted Subsidiaries after the
Restatement Effective Date (it being understood and agreed that the book value
of the assets of an Unrestricted Subsidiary other than any Securitization
Vehicle at the time of its designation as such pursuant to Section 6.14 shall be
deemed to be an Investment made in such Unrestricted Subsidiary in an amount
equal to such book value, but if such Unrestricted Subsidiary is not
wholly-owned by the Restricted Companies, only an amount proportional to such
Restricted Companies’ ownership therein shall be included in this calculation)
in an aggregate amount for all such Investments (less an amount equal to the
book value of all Unrestricted Subsidiaries other than any Securitization
Vehicle that, after the Restatement Effective Date, are redesignated by the
Company to be Restricted Subsidiaries, calculated as of the date of such
redesignation) not to exceed for all Unrestricted Subsidiaries (other than
Securitization Vehicles), at the time such Investment is made and after giving
effect to such Investment, the sum of (i) an amount

 

119



--------------------------------------------------------------------------------

equal to 5% of the Total Consolidated Assets as of such time (net of any
Investment made pursuant to Section 7.02(c)(iv)(B)), plus (ii) the aggregate
amount of any cash repayment of or return on such Investments theretofore
received by Restricted Companies after the Restatement Effective Date;

(o) Investments consisting of Swap Contracts entered into in the ordinary course
of business and not for speculative purposes;

(p) [intentionally omitted];

(q) any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 7.03(v), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments; and

(r) so long as immediately after giving effect to any such Investment, no Event
of Default has occurred and is continuing, other Investments in an aggregate
amount for all such Investments (calculated using the actual amount of such
Investments as funded by the Restricted Companies) not to exceed at any time the
sum of (i) $250,000,000 and (ii) the aggregate amount of any cash repayment of
or return on such Investments theretofore received by the Restricted Companies.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Permitted Subordinated Indebtedness;

(b) Indebtedness of the Loan Parties under the Loan Documents;

(c) Indebtedness outstanding on the Second Restatement Effective Date and listed
on Schedule 7.03 and any Permitted Refinancing thereof;

(d) Guarantees by a Restricted Company in respect of Indebtedness of another
Restricted Company otherwise permitted hereunder ((i) including, for the
avoidance of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by
Section 7.03(v) and (ii) excluding Indebtedness permitted by Sections 7.03(y)
and 7.03(z)); provided that (x) no Guarantee by any Restricted Subsidiary of any
Permitted Subordinated Indebtedness (or any Permitted Refinancing thereof) shall
be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in the
Subsidiary Guarantee in accordance with Section 6.12 and (y) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

120



--------------------------------------------------------------------------------

(e) Indebtedness of a Restricted Company that constitutes an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
to any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party, it being understood that such Loan Party may
make payments thereon unless an Event of Default has occurred and is continuing;

(f) Indebtedness incurred in the ordinary course of business by the Leasing
Companies in connection with their leasing business that is limited in recourse
to the assets being financed by such Indebtedness (the “Specified Non-Recourse
Indebtedness”);

(g) subject to the Specified Debt Test, Indebtedness of Foreign Subsidiaries of
the Company;

(h) subject to the Specified Debt Test (to the extent applicable), Indebtedness
of a Restricted Company assumed in connection with any Permitted Acquisition and
not incurred in contemplation thereof, and any Permitted Refinancing thereof;

(i) Indebtedness incurred by any Restricted Company representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;

(j) Indebtedness consisting of promissory notes issued by any Restricted Company
to future, present or former directors, officers, members of management,
employees or consultants of the Company or any of its Subsidiaries or their
respective estates, heirs, family members, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Company permitted by
Section 7.06;

(k) Indebtedness incurred by a Restricted Company in a Permitted Acquisition or
Disposition constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of any Restricted Company under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;

(m) Indebtedness (including intercompany Indebtedness among the Consolidated
Companies) in respect of the Cash Management Practices;

(n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Company contained in supply
arrangements, in each case, in the ordinary course of business;

(p) Indebtedness incurred by a Restricted Company constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to such similar

 

121



--------------------------------------------------------------------------------

reimbursement-type obligations; provided that upon the drawing of such letters
of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

(q) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by a Restricted Company
or obligations in respect of letters of credit related thereto, in each case in
the ordinary course of business or consistent with past practice;

(r) Guarantees by the Company of Indebtedness permitted under this Section 7.03;

(s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(u) Indebtedness incurred in the ordinary course of business in connection with
relocation service transactions and secured by the properties which are the
subject of such transactions;

(v) (i) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Companies and a Securitization Vehicle (a
“Securitization Financing”); provided that (A) such Indebtedness when incurred
shall not exceed 100% of the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, (B) such Indebtedness is
created and any Lien attaches to such property concurrently with or within
forty-five (45) days of the acquisition thereof, and (C) such Lien does not at
any time encumber any property other than the property financed by such
Indebtedness, and (ii) any unsecured Guarantee by any Loan Party of the
obligations of the Securitization Vehicle under a Securitization Financing;

(w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), or 7.01(r);

(x) subject to the Specified Debt Test, Indebtedness secured by Liens permitted
pursuant to Section 7.01(x) in an aggregate principal amount not to exceed the
greater of (i) 3.5% of Total Consolidated Assets and (ii) $150,000,000;

(y) (i) Permitted Senior Indebtedness under senior unsecured notes of the
Company in an aggregate outstanding principal amount not to exceed the Senior
Note Permitted Amount at any time (the “Senior Notes”) ; provided that (A) no
Event of Default has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such Indebtedness, the Borrowers shall be
in Pro Forma Compliance with all of the covenants set forth in Section 7.10,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or

 

122



--------------------------------------------------------------------------------

Section 6.01(b) or in any subsequent delivery of financial information by the
Company to the Administrative Agent prior to such incurrence of Indebtedness) as
though such incurrence of Indebtedness (and the repayment of any Total Secured
Indebtedness effected on or prior to such date) had been consummated as of the
first day of the fiscal period covered thereby and (C) the proceeds thereof
shall be used in connection with the Transaction, with any amounts remaining
after the consummation of all components of the Transaction being available for
general corporate purposes; and (ii) any unsecured Guarantee by a Subsidiary
Guarantor of the Senior Notes;

(z) any other Permitted Senior Indebtedness or other unsecured Indebtedness of
the Company, and any unsecured Guarantee thereof by a Subsidiary Guarantor;
provided that (A) no Event of Default has occurred and is continuing or would
result therefrom and (B) immediately after giving effect to such Indebtedness,
the Borrowers shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.10, in each case such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any
subsequent delivery of financial information by the Company to the
Administrative Agent prior to such incurrence of Indebtedness) as though such
incurrence of Indebtedness had been consummated as of the first day of the
fiscal period covered thereby; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above;

provided that at the time of incurrence or assumption of any Specified Debt
described below, after giving effect to such Specified Debt, the aggregate
principal amount of all Specified Debt shall not exceed the greater of
$500,000,000 and 15% of Consolidated Shareholders’ Equity (the test set forth in
this proviso is referred to herein as the “Specified Debt Test”). For purposes
hereof, “Specified Debt” means, without duplication, (A) any Indebtedness of a
Loan Party that is secured by Liens permitted to exist in reliance on any of
Section 7.01(n), 7.01(p) or 7.01(x) and (B)(1) any Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted to exist in reliance on
any of Section 7.03(g), 7.03(h), 7.03(w)(i) (but only if the Liens securing such
Indebtedness are permitted to exist in reliance on any of Section 7.01(n),
7.01(p) or 7.01(x)) or Section 7.03(x) (the “Included Debt”) and (2) any
Guarantee of Included Debt permitted by this Section 7.03.

Section 7.04. [Intentionally Omitted].

Section 7.05. Dispositions. Make any Disposition of any of its property except:

(a) Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Restricted Companies;

(b) Dispositions of inventory in the ordinary course of business;

 

123



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property by a Restricted Company to another Restricted
Company; provided that if the transferor of such property is a Loan Party
(x) the transferee thereof must either be a Loan Party or a Restricted
Subsidiary that is a Domestic Subsidiary or (y) to the extent such transaction
constitutes an Investment in a Foreign Subsidiary that is a Restricted
Subsidiary, such transaction is permitted by Section 7.02(c);

(e) Dispositions permitted by Sections 7.02 and 7.06 and Liens permitted by
Section 7.01;

(f) Dispositions by any Restricted Company of property pursuant to
sale-leaseback transactions; provided that (i) the fair market value of all
property so Disposed of shall not exceed $100,000,000 from and after the
Restatement Effective Date and (ii) the purchase price for such property shall
be paid to such Restricted Company for not less than 75% cash consideration;

(g) (i) Dispositions of cash and Cash Equivalents and (ii) Dispositions pursuant
to and in accordance with Cash Management Practices and in connection with the
Vault Cash Operations;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Restricted Companies;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Company, are not material to the conduct of the business of
the Restricted Companies;

(l) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Restatement
Effective Date or (ii) to the extent that the Net Cash Proceeds of such
Disposition are either reinvested or applied to prepay the Term Loans pursuant
to Section 2.06(b);

(m) Dispositions of property to an Unrestricted Subsidiary; provided that to the
extent constituting an Investment, such Investment must be an Investment
permitted by Section 7.02(n).

 

124



--------------------------------------------------------------------------------

(n) Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;

(o) Dispositions of tangible property in the ordinary course of business as part
of a like-kind exchange under Section 1031 of the Code;

(p) voluntary terminations of Swap Contracts;

(q) Dispositions of Unrestricted Subsidiaries;

(r) Dispositions of Securitization Assets (or a fractional undivided interest
therein) in a Securitization Financing permitted under Section 7.03(v); and

(s) Dispositions of property not otherwise permitted under this Section 7.05 by
a Restricted Company to Persons that are not Affiliates of the Loan Parties;
provided that (i) such Disposition is made in good faith on an arms’ length
basis and (iii) the Net Cash Proceeds of such Disposition are either reinvested
or applied to prepay the Term Loans pursuant to Section 2.06(b).

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments ratably with respect
to its Equity Interests;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Borrowers would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);

(d) to the extent constituting Restricted Payments permitted by other clauses of
this Section 7.06, the Company and its Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.05 or 7.08;

(e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Company and its
Restricted Companies;

 

125



--------------------------------------------------------------------------------

(g) the Company may repurchase common stock of the Company in an aggregate
purchase amount determined by the Company up to $2,500,000,000 pursuant to a
self-tender to be made by the Company to purchase shares of its common stock in
the open market (or through such other means as the Company may elect); and

(h) the Company may repurchase up to 15 million shares of its common stock
pursuant to authority granted by the Company’s board of directors in February
2010.

Section 7.07. [Intentionally Omitted].

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) transactions among the Restricted Companies, (b) on
fair and reasonable terms substantially as favorable to a Restricted Company as
would be obtainable by such Restricted Company at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses in connection with the consummation of the Transaction and
the Second Restatement Transactions, (d) [intentionally omitted], (e) loans and
other transactions by the Company and its Restricted Subsidiaries to the extent
permitted under this Article 7, (f) customary fees payable to any directors of
the Company and reimbursement of reasonable out of pocket costs of the directors
of the Company, (g) employment and severance arrangements between any Restricted
Company and their officers and employees in the ordinary course of business,
(h) payments by any Restricted Company pursuant to the tax sharing agreements
among the Company and its Subsidiaries on customary terms, (i) the payment of
customary fees and indemnities to directors, officers and employees of the
Company and its Subsidiaries in the ordinary course of business,
(j) transactions pursuant to agreements in existence on the Restatement
Effective Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(k) Restricted Payments permitted under Section 7.06, (l) any transaction with a
Securitization Vehicle as part of a Securitization Financing permitted under
Section 7.03(v), and (m) transactions engaged in by Restricted Companies with
Unrestricted Subsidiaries in good faith to effect (i) the Cash Management
Practices and Vault Cash Operations, (ii) the operations, governance,
administration and corporate overhead of the Consolidated Companies and
(iii) the tax management of the Consolidated Companies. For the purposes of this
Section 7.08, each Unrestricted Subsidiary shall be deemed to be an Affiliate of
each Restricted Company.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens in favor of the Agents or the Lenders on any Collateral that is required
by the terms of any Loan Document to secure the Obligations; provided that the
foregoing shall not apply to Contractual Obligations which (i) (x) exist on the
Restatement Effective Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such restrictions that are
contained in such Contractual Obligation,

 

126



--------------------------------------------------------------------------------

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary, (iii) arise in connection with any Disposition
permitted by Section 7.05, (iv) are customary provisions in joint venture
agreements and other similar agreements applicable to Joint Ventures permitted
under Section 7.02 and applicable solely to such Joint Venture entered into in
the ordinary course of business, (v) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness (or proceeds of such financed property) or the subject of such
Indebtedness or expressly permits Liens for the benefit of the Agents and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis and without a requirement
that such holders of such Indebtedness be secured by such Liens equally and
ratably or on a junior basis, (vi) are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (vii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, or (viii) are customary provisions restricting assignment
or transfer of any agreement entered into in the ordinary course of business.

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. Permit the
Leverage Ratio as of the end of any fiscal quarter of the Company set forth
below to be greater than:

(i) prior to the first day (the “Trigger Date”) on which both (A) the Company
has incurred at least $2,500,000,000 in aggregate principal amount of the sum of
(x) the Senior Notes pursuant to Section 7.03(y), (y) the Additional Term Loans
pursuant to Section 2.16(a)(i) and (z) the Specified Term A-2 Loans pursuant to
Section 2.16(a)(ii) and (B) the Company has repaid in full the indebtedness
outstanding under the Metavante Credit Agreement (other than contingent
indemnification obligations), 3.25:1.0; and

(ii) on and after the Trigger Date, the ratio set forth below opposite the
applicable period ending date:

 

Period Ending Date

   Leverage Ratio  

June 30, 2010 through December 31, 2010

     4.25:1.0   

March 31, 2011 through December 31, 2011

     3.75:1.0   

March 31, 2012 through December 31, 2012

     3.50:1.0   

March 31, 2013 through December 31, 2013

     3:25:1.0   

March 31, 2014 and thereafter

     3.00:1.0   

(b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the end of any fiscal quarter of the Company set forth below to be less than the
ratio set forth below opposite the applicable period ending date:

 

Period Ending Date

   Interest Coverage Ratio  

December 31, 2006 through December 31, 2008

     3.50:1   

March 31, 2009 and thereafter

     4.00:1   

 

127



--------------------------------------------------------------------------------

Section 7.11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Senior Notes (or any Permitted Senior Indebtedness that is a
Permitted Refinancing thereof) or any Permitted Subordinated Indebtedness or
make any payment in violation of any subordination terms of any Permitted
Subordinated Indebtedness (collectively, “Restricted Prepayments”), except:

(a) the refinancing thereof with the Net Cash Proceeds of (i) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Equity Interests
or other Permitted Subordinated Indebtedness, and (ii) in the case of the Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof), any issuance of Qualified Equity Interests, Permitted Subordinated
Indebtedness or other Permitted Senior Indebtedness;

(b) the conversion of any Permitted Subordinated Indebtedness or any Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof) to Qualified Equity Interests; and

(c) additional Restricted Prepayments; provided that (i) the Borrowers would be
in a Pro Forma Compliance with the covenants set forth in Section 7.10, in each
case such compliance to be determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders (either
pursuant to Section 6.01(a) or 6.01(b) or in any subsequent delivery of
financial information by the Company to the Administrative Agent prior to such
Restricted Prepayments) and (ii) at the time of any such Restricted Prepayment,
no Event of Default shall have occurred and be continuing or would result
therefrom (and, in the case of any such prepayment, redemption or repurchase
pursuant to this Section 7.11(c) in respect of aggregate principal amounts
exceeding $25,000,000 in any fiscal year, evidenced by a certificate from a
Responsible Officer of the Company demonstrating such compliance calculation in
reasonable detail).

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan, (ii) when and as required to be paid herein, any amount
required to be prepaid and/or cash collateralized pursuant to Section
2.06(b)(vii) or (iii) within five Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or

(b) Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a) or 6.05(a)
(solely with respect to the Borrowers) or Article 7; or

 

128



--------------------------------------------------------------------------------

(c) Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or

(e) Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, vacated or fully bonded within 60 days after its issue or levy;
or

 

129



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the Original Credit Agreement or Section 6.12 hereof shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction permitted under Section 7.05) cease to create a valid and perfected
first priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection or priority (other
than in an informational notice delivered to the Administrative Agent), except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
other possessory collateral actually delivered to it representing securities or
other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements or equivalent
filings.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

130



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or, in the case of any Designated Borrower that is a Foreign Subsidiary,
under the comparable laws of the applicable jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of each Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

 

131



--------------------------------------------------------------------------------

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Company.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and

 

132



--------------------------------------------------------------------------------

discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Restricted Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any of their Subsidiaries or any
Affiliate thereof.

Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party or any of their Subsidiaries), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any

 

133



--------------------------------------------------------------------------------

and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.05, each Lender that has signed this Agreement or the Second Amendment
and Restatement Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Second Restatement Effective Date specifying its
objection thereto.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished

 

134



--------------------------------------------------------------------------------

to the Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that to the extent an L/C Issuer is entitled to indemnification under
this Section 9.07 solely in connection with its role as an L/C Issuer, only the
Multicurrency Revolving Credit Lenders shall be required to indemnify such L/C
Issuer in accordance with this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

Section 9.08. Agents in their Individual Capacities. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each Loan Party
or any of their Subsidiaries as though JPMCB were not the Administrative Agent
or the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, JPMCB or its Affiliates
may receive information regarding any Loan Party or any of their Subsidiaries
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or any of their Subsidiaries) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.

Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from

 

135



--------------------------------------------------------------------------------

among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Company at all times other than during the existence of
an Event of Default under Section 8.01(f) (which consent of the Company shall
not be unreasonably withheld or delayed). If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is 30 days following
the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that in the case of any Collateral held by
the Administrative Agent on behalf of the Lenders or an L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable

 

136



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.04(i),
2.04(j), 2.10 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) Secured Hedging
Obligations, (B) Cash Management Obligations and (C) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit (or provision therefor in full in a manner reasonably
satisfactory to each L/C Issuer), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan Document
to any Person other than a Loan Party, (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders, or
(iv) owned by a Guarantor upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (b) below; and

(b) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Permitted Subordinated Indebtedness unless and until such
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents pursuant to this Section 9.11. In each case
as specified in this Section 9.11, the Administrative

 

137



--------------------------------------------------------------------------------

Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 9.11.

Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page and/or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “joint book-running manager,”
“arranger,” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Section
9.07 (obligating the Borrowers to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

138



--------------------------------------------------------------------------------

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Company, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

ARTICLE 10

GUARANTY

Section 10.01. Guaranty. Each Borrower (other than a Designated Borrower that is
a Foreign Subsidiary) hereby guarantees the punctual payment when due, whether
at scheduled maturity or by acceleration, demand or otherwise, of all of its
Guaranteed Obligations (each Borrower in its capacity as guarantor under this
Article 10, a “Guarantor Party”). Without limiting the generality of the
foregoing, the liability of each Guarantor Party shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Loan Party to any Secured Party under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Loan Party.

Section 10.02. Contribution. Subject to Section 10.03, each Guarantor Party
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 10 or any Subsidiary Guaranty,
such Guarantor Party in its capacity as such will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

Section 10.03. Guaranty Absolute. Each Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor Party under or in
respect of this Article 10 are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 10, irrespective of whether
any action is brought against any Borrower or any other Loan Party or whether
any Borrower or any other Loan Party is joined in any such action or actions.
The liability of each Guarantor Party under this Article 10 shall be
irrevocable, absolute and unconditional, and each Guarantor Party hereby
irrevocably waives any defenses (other than payment in full of the Guaranteed
Obligations) it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

139



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of its Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of its Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
its Guaranteed Obligations or any other Secured Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor Party waiving any duty on
the part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to its Guaranteed Obligations; or

(h) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, any Loan Party or any other guarantor or surety other than
satisfaction in full of the Obligations.

This Article 10 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Secured Party or
any other Person upon the insolvency, bankruptcy or reorganization of any
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.

Section 10.04. Waiver and Acknowledgments. (a) Each Guarantor Party hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 10 (other than any notice expressly required by the Loan
Documents) and any requirement that any Secured Party protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Loan Party or any other Person or any Collateral.

 

140



--------------------------------------------------------------------------------

(b) Each Guarantor Party hereby unconditionally and irrevocably waives any right
to revoke this Article 10 and acknowledges that this Article 10 is continuing in
nature and applies to all of its Guaranteed Obligations, whether existing now or
in the future.

(c) Each Guarantor Party hereby unconditionally and irrevocably waives any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor Party or other rights
of such Guarantor Party to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Guarantor Party under this Article 10.

(d) Each Guarantor Party hereby unconditionally and irrevocably waives any duty
on the part of any Secured Party to disclose to such Guarantor Party any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.

(e) Each Guarantor Party acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article 10 are knowingly made
in contemplation of such benefits.

Section 10.05. Subrogation. Each Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party (including, in the case of each Borrower
and Guarantor Party, each other Borrower) or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such Guarantor
Party’s Obligations under or in respect any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of such Guarantor Party’s Guaranteed Obligations and all other
amounts payable under this Article 10 shall have been paid in full in cash, all
Letters of Credit shall have expired or been terminated or otherwise provided
for in full in a manner reasonably satisfactory to the L/C Issuer and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor Party in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article 10, (b) the latest
Maturity Date and (c) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor Party and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to such

 

141



--------------------------------------------------------------------------------

Guarantor Party’s Guaranteed Obligations and all other amounts payable by it
under this Article 10, whether matured or unmatured, in accordance with the
terms of the Loan Documents, or to be held as Collateral for any of such
Guarantor Party’s Guaranteed Obligations or other amounts payable by it under
this Article 10 thereafter arising. If (i) all of the Guaranteed Obligations and
all other amounts payable under this Article 10 shall have been paid in full in
cash, (ii) the latest Maturity Date shall have occurred and (iii) all Letters of
Credit shall have expired or been terminated or other provision therefor in full
shall have been made in a manner reasonably satisfactory to the L/C Issuer, the
Secured Parties will, at any Guarantor Party’s request and expense, execute and
deliver to such Guarantor Party appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor Party of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor Party pursuant to this
Article 10.

Section 10.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor Party under this Article 10 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 3.01 (and such
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 3.01), as though such payments were made by a Borrower.

Section 10.07. No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 10.08. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, the Administrative Agent and, after obtaining
the prior written consent of the Administrative Agent, each other Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, but not any deposits held in a custodial, trust or other fiduciary
capacity) at any time held and other indebtedness at any time owing by such
Agent, such Lender or such Affiliate to or for the credit or the account of any
Guarantor Party against any and all of the Obligations of such Guarantor Party
now or hereafter existing under any Loan Document, irrespective of whether such
Agent or such Lender shall have made any demand under any Loan Document and
although such Obligations may be unmatured. Each Agent and each Lender agrees
promptly to notify such Guarantor Party after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section 10.08 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

Section 10.09. Continuing Guaranty; Assignments under this Agreement. This
Article 10 is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this

 

142



--------------------------------------------------------------------------------

Article 10, (ii) the latest Maturity Date and (iii) the latest date of
expiration or termination of all Letters of Credit or other provision therefor
in full in a manner reasonably satisfactory to the L/C Issuer, (b) be binding
upon each Guarantor Party, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Secured Parties and their permitted
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Second Amended and Restated Credit Agreement (including, without limitation, all
or any portion of its Commitments, the Loans owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, in each case as and to the extent provided in Section
11.07. No Guarantor Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of all Lenders.

Section 10.10. Subordination of Certain Intercompany Indebtedness. Each
Guarantor Party hereby agrees that any Indebtedness owed by it to another Loan
Party shall be subordinated to the Obligations of such Guarantor Party and that
any Indebtedness owed to it by another Loan Party shall be subordinated to the
Obligations of such other Loan Party, it being understood that such Guarantor
Party or such other Loan Party, as the case may be, may make payments on such
intercompany Indebtedness unless an Event of Default has occurred and is
continuing.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

(i) no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

(A) extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender);

(B) postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(a), 2.10(b),
2.17(b)(iv) or 2.17(b)(v), it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (3) of the second proviso
to this Section 11.01(a)) any fees or other amounts payable hereunder or

 

143



--------------------------------------------------------------------------------

under any other Loan Document, it being understood that any change to the
definition of Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest at the Default
Rate; or

(D) change Section 2.14 or 8.03 in any manner that would alter the pro rata
sharing of payments required thereby; and

(ii) no amendment, waiver or consent shall, without the written consent of each
Lender:

(A) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; or

(B) release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty;

provided further that:

(1) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;

(2) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement;

(3) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(4) Section 11.07(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;

(5) no amendment, waiver or consent shall alter the allocation of payments set
forth in Section 2.06(b)(iv) or 2.06(a)(i)(D)

 

144



--------------------------------------------------------------------------------

between the Tranches (and Series thereof) of Term Loans without the consent of
Lenders having more than 50% of the outstanding principal amount of each Tranche
(and, if applicable, each Series thereof) of Term Loans affected thereby, voting
as separate classes;

(6) no amendment, waiver or consent shall alter the allocation of payments,
obligations or rights set forth in, Section 2.01(c), 2.01(d), 2.04(l),
2.06(a)(i)(E), 2.06(a)(i)(F), 2.07(a)(iv), 2.07(a)(v) or 2.17(b) between the
Tranches (and Series thereof) of Revolving Credit Commitments without the
consent of Lenders having more than 50% of the outstanding principal amount of
each Tranche (and, if applicable, each Series thereof) of Revolving Credit
Commitments affected thereby, voting as separate classes; and

(7) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(d) Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Term Loan Tranche or Additional Revolving Credit
Commitments in accordance with Section 2.16, this Agreement may be amended for
such purpose (but solely to the extent necessary to add such Additional Term
Loan Tranche or Additional Revolving Credit Commitments in accordance with
Section 2.16) by the Company, the Administrative Agent and the relevant Lenders
providing such Additional Term Loan Tranche or Additional Revolving Credit
Commitments.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of any Tranche (“Refinanced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”); provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such

 

145



--------------------------------------------------------------------------------

Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

(f) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Company requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Company and the Required Lenders,
the Company and the Required Lenders shall be permitted to amend this Agreement
without the otherwise required consent of the Lender or Lenders that did not
agree to the modification or amendment requested by the Company (such Lender or
Lenders, collectively the “Dissenting Lenders”) to provide for (i) the
termination of the Commitment of each of the Dissenting Lenders, (ii) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Required Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (iii) if any Loans (including, for the avoidance of doubt, any L/C
Advances and Swing Line Loans made by any Dissenting Lender) are outstanding at
the time of such amendment, the making of such additional Loans by such new
financial institutions or Required Lender or Lenders, as the case may be, as may
be necessary to repay in full, at par, the outstanding Loans of the Dissenting
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii).

Section 11.02. Notices and Other Communications; Facsimile Copies.
(a) Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuer and the Swing Line Lenders.

 

146



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

(c) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Such Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right,

 

147



--------------------------------------------------------------------------------

remedy, power or privilege. The rights, remedies, powers and privileges provided
under each Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 11.04. Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single firm
of attorneys acting as counsel to the Administrative Agent, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel to the Administrative Agent. The foregoing costs and expenses
shall include all search and filing charges relevant to the Collateral and fees
and taxes related thereto, and the related reasonable out-of-pocket expenses
incurred by any Agent. All amounts due under this Section 11.04 shall be paid
within ten (10) Business Days after receipt by the Company of an invoice in
reasonable detail. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.

Section 11.05. Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall jointly and severally
indemnify and hold harmless each Agent, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, attorneys-in-fact,
trustees and advisors (collectively the “Indemnitees”) from and against any and
all liabilities, losses, damages, claims and costs (including Attorney Costs,
which shall be limited to one counsel to the Administrative Agent and the
Lenders (exclusive of one local counsel to the Administrative Agent and the
Lenders in each relevant jurisdiction), unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one additional counsel may be appointed and (y) if the interests of any Lender
or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one additional counsel for such Lender or group of
Lenders in the case of clause (a) below) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with:

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;

(b) any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); or

 

148



--------------------------------------------------------------------------------

(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Restricted Company
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Restricted Company or any of their Subsidiaries; or

(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or breach of the Loan Documents by such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction or
(y) arise from claims of any of the Lenders solely against one or more Lenders
that have not resulted from any misrepresentation, default or the breach of any
Loan Document or any actual or alleged performance or non-performance by a
Borrower or one of its Subsidiaries or other Affiliates or any of their
respective officers, directors, stockholders, partners, members, employees,
agents, representatives or advisors. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, except to the extent resulting from the willful
misconduct or gross negligence of such Indemnitee as determined by the final
non-appealable judgment of a court of competent jurisdiction, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Original Closing Date); provided, however, that the
foregoing liability exclusion with respect to the Loan Parties shall not limit
the indemnification obligations of the Loan Parties otherwise provided for above
in respect of third party claims against the Indemnified Parties. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.05 shall be paid
promptly after receipt by the Company of an invoice in reasonable detail. The
agreements in this Section 11.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently

 

149



--------------------------------------------------------------------------------

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then:

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.

Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Notwithstanding Section 11.07(a), neither the Company nor any other Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender.

(c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Sections
11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the provisions of
Section 11.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(d) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement; provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $25,000,000, in the case of any
assignment in respect of the Revolving Credit Facility, or $1,000,000, in

 

150



--------------------------------------------------------------------------------

the case of any assignment in respect of any Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default in respect of Section
8.01(a) or 8.01(f) has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) any assignment of a Term Loan or a Revolving Credit Commitment to an
Eligible Assignee must be approved, if applicable, by the Persons specified for
such assignment in the definition of Eligible Assignee;

(iv) the parties (other than the Company unless its consent to such assignment
is required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Company shall have no obligation to
pay except as required in Section 3.09); and

(v) the assigning Lender shall deliver any Notes evidencing such Loans to the
Company or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Company). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 3.07, 11.04 and
11.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, and the surrender by the assigning
Lender of its Note, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (d) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.07(f).

(e) The Administrative Agent, acting solely for this purpose as an agent of each
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts

 

151



--------------------------------------------------------------------------------

due under Section 2.04 owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and each Borrower, each Agent and each Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by any Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(f) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, each Agent and each
other Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a)(i) or 11.01(a)(ii)
that directly affects such Participant. Subject to Section 11.07(g), each
Participant shall be entitled to the benefits of Section 3.01, and Sections 3.04
through 3.07 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.07(d). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with each Borrower’s prior written consent and such Participant complies with
Section 11.16 as if such Participant were a Lender under Section 11.16. A
Participant shall not be entitled to the benefits of Section 3.01 unless each
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of each Borrower, to comply with Section
11.16 as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein:

(i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the

 

152



--------------------------------------------------------------------------------

Granting Lender to the Administrative Agent and the Company the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that

(A) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and

(B) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.

(ii) (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of any Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.

(iii) any SPC may (A) with notice to, but without prior consent of any Borrower
or the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).

Section 11.08. Successors. Notwithstanding anything to the contrary contained
herein, either or both of JPMCB and Bank of America may, upon 30 days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or Swing Line Lender;
provided that on or prior to the expiration of such 30-day period with respect
to JPMCB’s resignation as L/C Issuer, JPMCB shall have identified a successor
L/C Issuer reasonably acceptable to the Company willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation as L/C
Issuer

 

153



--------------------------------------------------------------------------------

or Swing Line Lender, the Company shall be entitled to appoint a successor L/C
Issuer or Swing Line Lender from among the Lenders willing to accept such
appointment; provided that a failure by the Company to appoint any such
successor shall not affect the resignation of JPMCB or Bank of America as L/C
Issuer or Swing Line Lender, as the case may be, except as provided above. If
JPMCB resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Specified
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If JPMCB or Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Specified Rate Loans and/or
Base Rate Loans (as applicable) or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.05(c).

Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and who have agreed or are otherwise obligated to
keep such Information confidential, and the applicable Agent or Lender shall be
responsible for compliance by such Persons with such obligations); (b) to the
extent requested by any regulatory authority having jurisdiction over the
applicable Agent or Lender; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the Agent
or Lender that discloses any Information pursuant to this clause (c) shall
provide the Company prompt notice of such disclosure; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions substantially
the same as (or no less restrictive than) those of this Section 11.09 (or as may
otherwise be reasonably acceptable to each Borrower), (x) to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) to
any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to its obligations
under this Agreement; (f) with the written consent of the Company; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 11.09; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, any Agent and any Lender may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to any Agent and any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 11.09, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
11.09.

 

154



--------------------------------------------------------------------------------

Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to any Loan Party, any such notice being waived by each Borrower (on its
own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not any deposits held in a custodial,
trust or other fiduciary capacity), at any time held by, and other Indebtedness
at any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 11.10 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to such Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights

 

155



--------------------------------------------------------------------------------

or remedies in favor of any Agent or any Lender in any other Loan Document shall
not be deemed a conflict with this Agreement and subject, in the case of Letter
of Credit Applications, to the last sentence of Section 2.04(b)(i). Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.16. Tax Forms. (a) (i) Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Company and the Administrative Agent, on or prior to the
date which is ten Business Days after the Original Closing Date (or upon
accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Company or any other Loan Party pursuant to this Agreement or any other
Loan Document), IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Company or any other Loan
Party pursuant to this Agreement or any other Loan Document) or IRS Form W-8IMY
or any successor thereto, as applicable, or such other evidence reasonably
satisfactory to the

 

156



--------------------------------------------------------------------------------

Company and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States withholding tax, including any
exemption pursuant to Section 881(c) of the Code, and in the case of a Foreign
Lender claiming such an exemption under Section 881(c) of the Code, a
certificate that establishes in writing to the Company and the Administrative
Agent that such Foreign Lender is not (A) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation related to the Company within the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall
(1) promptly submit to the Company and the Administrative Agent such additional
duly and properly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Company and the
Administrative Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrowers or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (x) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Company and the Administrative
Agent and (z) from time to time thereafter if reasonably requested by the
Company or the Administrative Agent, and (2) promptly notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(iii) Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents, shall deliver to the Company and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Company
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed, properly completed copies of the forms or
statements required to be provided by such Foreign Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two duly signed, properly completed copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.

(iv) Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably

 

157



--------------------------------------------------------------------------------

request, on or prior to the Original Closing Date, and in a timely fashion
thereafter, such other documents and forms required by any relevant taxing
authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by any Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (A) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Original Closing
Date, and in a timely fashion thereafter, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(v) The Borrowers shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits pursuant to this
Section 11.16(a) (but, for the avoidance of doubt, this provision shall not
affect any Foreign Lender’s entitlement to an additional amount or indemnity
payment to which such Foreign Lender is otherwise entitled pursuant to Section
3.01), (B) any Foreign Lender to the extent that such additional amount or
indemnity payment results from a failure by such Lender to satisfy the foregoing
provisions of this Section 11.16(a), or (C) any U.S. Lender if such U.S. Lender
shall have failed to satisfy the provisions of Section 11.16(b); provided that
if such Lender shall have satisfied the requirement of Section 11.16(a) or
11.16(b), as applicable, on the date such Lender became a Lender or ceased to
act for its own account with respect to any payment under any of the Loan
Documents, nothing in Section 11.16(a) or 11.16(b) shall relieve the Borrowers
of their obligation to pay any amounts pursuant to Section 3.01 in the event
that, as a result of any change in any applicable Law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

 

158



--------------------------------------------------------------------------------

(vi) Each Lender shall deliver to the Administrative Agent and the Borrower such
other tax forms or other documents as shall be prescribed by applicable law, if
any, or as otherwise reasonably requested, to demonstrate, to the extent
applicable, that payments to such Lender under any Loan Documents are exempt
from any withholding under FATCA.

(vii) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Company two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Original Closing Date (or on or prior to the
date it becomes a party to this Agreement), certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax, or any
successor form. If such U.S. Lender fails to deliver such forms, then the
Administrative Agent may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding tax imposed by the Code and the
Borrowers shall not be liable for any additional amounts with respect to such
withholding.

(c) If any Governmental Authority asserts that the Borrowers or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, and such failure arose because the Lender provided inaccurate,
incomplete or invalid forms or other information to the Borrower or
Administrative Agent under this Section 11.16, such Lender shall indemnify the
Borrowers and the Administrative Agent (i) for any liability relating thereto,
including all penalties and interest, (ii) any taxes imposed by any jurisdiction
on the amounts payable to the Borrowers and the Administrative Agent under this
Section 11.16(c), and (iii) costs and expenses (including Attorney Costs) of the
Borrowers and the Administrative Agent. The obligation of the Lenders,
severally, under this Section 11.16 shall survive the termination of the
Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

Section 11.17. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

159



--------------------------------------------------------------------------------

Section 11.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.20. No Implied Duties. The Borrowers acknowledge that (a) the sole
role of the Arrangers is to syndicate the Facilities and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrowers agree that no Arranger or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Borrowers
acknowledge and agree that the Arrangers are not advising the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers have consulted and will continue to consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby
(including any amendments or other modifications hereto), and no Arranger or
Secured Party shall have any responsibility or liability to any Borrower with
respect thereto. Any review by any Arranger or Secured Party of the Borrowers,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Arranger or
Secured Party and shall not be on behalf of any Borrower.

Section 11.21. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower and each Guarantor, which information
includes the name and address of such Borrower or Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower or Guarantor in accordance with the Act.

 

160



--------------------------------------------------------------------------------

Section 11.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

161



--------------------------------------------------------------------------------

SCHEDULE 1.01A

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Multicurrency Revolving Credit Lenders for the cost of
compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Multicurrency Revolving Credit Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Revolving Credit Loan) and will be expressed as a
percentage rate per annum. The Administrative Agent will, at the request of the
Company or any Multicurrency Revolving Credit Lender, deliver to the Company or
such Lender as the case may be, a statement setting forth the calculation of any
Mandatory Cost.

 

3. The Additional Cost Rate for any Multicurrency Revolving Credit Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Revolving Credit Loans made from such Lending
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of Revolving Credit Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Multicurrency Revolving Credit Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

  (a) in relation to any Revolving Credit Loan in Sterling:

 

 

 AB+C(B-D)+E x 0.01 

   per cent per annum   100 - (A+C)   

 

  (b) in relation to any Revolving Credit Loan in any currency other than
Sterling:

 

 

            E x 0.01             

   per cent per annum   300   

 

Schedule 1.01A

Page 1



--------------------------------------------------------------------------------

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.09(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Multicurrency Revolving Credit Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Lenders to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

Schedule 1.01A

Page 2



--------------------------------------------------------------------------------

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Company, each Multicurrency
Revolving Credit Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Company, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8. Each Multicurrency Revolving Credit Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Multicurrency
Revolving Credit Lender shall supply the following information in writing on or
prior to the date on which it becomes a Multicurrency Revolving Credit Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Multicurrency Revolving Credit Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.

 

9. The percentages of each Multicurrency Revolving Credit Lender for the purpose
of A and C above and the rates of charge of each Multicurrency Revolving Credit
Lender for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Multicurrency Revolving Credit Lender
notifies the Administrative Agent to the contrary, each Multicurrency Revolving
Credit Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as its Lending
Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Multicurrency Revolving Credit Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Multicurrency Revolving Credit Lenders on
the basis of the

 

Schedule 1.01A

Page 3



--------------------------------------------------------------------------------

  Additional Cost Rate for each Multicurrency Revolving Credit Lender based on
the information provided by each Multicurrency Revolving Credit Lender pursuant
to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Multicurrency Revolving Credit Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Multicurrency Revolving Credit Lenders, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

Schedule 1.01A

Page 4